Announcement by the President
Ladies and gentlemen, before beginning our work, let us remember with emotion that it is the 40th anniversary of the death of Robert Schuman, who was President of the European Parliamentary Assembly between 1958 and 1960 and one of the outstanding figures in the founding of the European Union.
The next item is the debate on the report (A5-0271/2003) by Mr Michl Ebner, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, with recommendations to the Commission on regional and lesser-used languages - the minority languages in the European Union in the context of enlargement and cultural diversity (2003/2057(INI)).
Mr President, Commissioner, ladies and gentlemen, not only in this plenary but far beyond these walls, it was repeatedly said that we faced, in the shape of enlargement, an historic step. This historic step demands of us, above all else, understanding, an understanding that must be profound rather than merely superficial, a real comprehension rather than just a random encounter. We need languages as a vector if this understanding is to be guaranteed.
In this place, we will soon be representing twenty-five states and over three thousand years of cultural history. Many cultures and many languages are far younger and hence less deep-rooted, so there is, in all of them, concern about their own identity. I believe that these concerns do not need to persist, and would like to give you the example of the South Tyrol, from which I come. We have benefited from the European Union. The Austrian minority in South Tyrol - speaking German and Ladin - has been greatly strengthened by the EU, by a policy of openness on the part of Italy and by developments in the European Union. It is my belief that this minority has become a bridge between Italy and Austria, between the German-speakers and Italian-speakers. That is why I would like to dispel the misgivings of the minorities, the small linguistic communities within the EU and of those who will be joining it.
This report seeks to value and maintain languages and cultures and to strengthen all of them - not just the official languages, but also the regional and less-used ones. Europe is a mosaic, and a very beautiful one, and we want this mosaic to be conserved rather than becoming a cocktail. In the Europe of Fifteen, there are at present over sixty minorities. Another sixty will be added from the ten candidate countries. This wealth of languages makes for diversity and enriches us, and it will be possible for many of these minorities to function as bridges between States. The Commission, with its action plan and its inclusive approach, has recognised that at the right time. I would like not only to single out Commissioner Reding for specific mention, but also to express due gratitude to her for this initiative.
The Action Plan on Linguistic Diversity is the right way forward. I am grateful to the Members of this House and to those who, in past parliamentary terms, have made substantial contributions towards this end, above all those in the Committee on Culture, Youth, Education, the Media and Sport who have helped to improve this report.
Parliament played a leading role in this. From 1981 to 2001, it has taken the initiative with the Arfé Report, the Kuijpers Report, the Reding Report, the Killilea Report, and, most recently, the Morgan resolution; now, with this resolution from the Committee on Culture, Youth, Education, the Media and Sport, it wants to go one step further. This is a decisive moment before enlargement, when we are able not only to express our positions on the work that the Convention has completed, but also to offer proposals. The Year of Languages 2001 was important, but it was not enough. The learning of languages must not be limited to one year, but must become and remain a continuous process.
Mr President, allow me to begin by thanking the rapporteur very warmly for his commitment, as it is a commitment to languages and therefore to human beings and to our citizens. It seeks to create a multilingual and multicultural Europe where we advocate diversity, because as far as we are concerned that is Europe's real wealth.
Mr Ebner, both you and the Commissioner want the same thing. We now have to decide how to achieve it. I would like to go on to look at the two legislative proposals contained in the report. The first concerns an Agency on Linguistic Diversity. Although I do feel that such an agency would be useful, we must stop and think before launching such an undertaking. A feasibility study would be a vital stage in the considerations; it would provide us with a detailed assessment of the existing instruments, including those relating to regional and minority languages.
My services have carried out an evaluation of all of the activities relating to regional and minority languages, and a report should be published at the beginning of next year, which will serve as a first step on this path. I am sure you are aware, ladies and gentlemen, that a feasibility study on the creation of a Cultural Cooperation Observatory - the Ruffolo report - is already under way. I feel that it would be useful to learn the lessons of that experience before embarking upon a new exercise.
I would like to highlight the importance we place on the Council of Europe's activities in the field of languages. I agree with you: we must coordinate the efforts of the Commission and the Council of Europe. Before going any further in terms of creating an agency, there should be an exchange of ideas regarding the methods for greater coordination.
The second point relates to the adoption of a multi-annual programme. I must admit, Mr President, that this poses a problem, as the Commission cannot accept this recommendation. It is not a question of substance, as you know very well that we are of the same opinion in that respect. I have already had several opportunities to talk to you about this issue. I have supported the idea that in the current circumstances the best way of promoting regional and minority languages is through an integrated approach. I am totally convinced of this, as a separate programme would, in my view, mean further isolation of regional and minority languages.
Now is the time for just the opposite, that is, giving them greater recognition. We must ensure support for these languages by making use of the possibilities provided by the existing programmes. Moreover, the European Year - you will no doubt agree - was an experience that integrated regional and minority languages. The implementation report demonstrates that regional and minority languages now occupy a prime position.
After careful consideration, the Commission decided to present an action plan, which the rapporteur has already mentioned and which I have brought with me today. You should have received a copy. If not, I have some copies here that you can have. Would the President like one? President Roca, your copy awaits!
This action plan is based on the conclusions of the Helsinki Conference on regional and minority languages, organised under the aegis of President Ahtisaari in October 2002. Mr Chairman of the Committee on Culture, Youth, Education, Media and Sport, if you like, I will outline this action plan, adopted on 24 July, in greater detail and talk to you about its implementation. The plan envisages the integrated approach I spoke about, as we must focus on the opportunities for financing within the framework of existing programmes and ensure that there is more awareness of these opportunities and that they are better utilised. As a result, thanks to the budget passed by Parliament, on 31 July the Commission published a call for proposals and the projects should be submitted by the end of this month.
Allow me also to say that we should take advantage of the discussions on the new generations of programme because if we truly want to implement a concerted action for languages, the new programmes should incorporate a significant multilingual element.
Before ending, I would very briefly like to mention some of the points in the report. As far as the definition is concerned, I believe we are in agreement: we should use that of the Council of Europe, as set out in the European Charter of Regional or Minority Languages.
With regard to the European Bureau for Lesser Used Languages and the Mercator network, I know that many of you here are very interested in these instruments and hope that they can continue to operate. I can tell you that the proposal for a decision establishing an action programme to promote bodies active at European level in the field of culture is currently being negotiated. A total of EUR 5.4 million is being set aside to fund the Bureau and the Mercator network for the 2004-2008 period. You can therefore forget any concerns regarding this issue.
Finally, Mr President, the annex to the motion for a resolution sets out 20 different requests. I must stress that most of these requests go far beyond what could be implemented within the framework of the two legislative initiatives proposed by Parliament itself. I do not want to go into detail, but would remind you that many concrete initiatives to promote regional and minority languages are contained in this action plan and that substantial funding is already available.
The action plan aims to bring everything together and to present to the citizens in all their diversity the possibilities the European Union can offer them, the opportunities recommended in the action plan for languages, in other words the opportunities, Mr Ebner, that have exactly the same aim as your report: to turn this grand European linguistic mosaic into a great table for Europe's cultural diversity.
Mr President, I would firstly like to thank the rapporteur for all his work and, above all, for his great willingness to seek solutions to possible problems.
Spain is a country with great wealth when it comes to languages, and there are many regions or Autonomous Communities in which Castilian is co-official - as the official language of the Spanish State - with another language, such as Catalan or Basque, amongst others. Above all, moreover, I must say that we feel very proud of this. We in the People's Party always try to ensure that one of these co-official languages does not thrive to the detriment of another, for the good of our citizens and in order to have a totally bilingual population.
We in Spain already channel enough money towards the promotion of languages and, for this reason, we do not agree with channelling more Community budget for this purpose, bearing in mind all the existing needs at European level.
We believe that certain points in this report - and we agree with its general basis - do not entirely respect the principle of subsidiarity and even violate the principle of proportionality and Community legislation. We have full confidence, however, that, this being the case, the European Commission will play its role as guardian of the Treaties and put right anything which is not correct in the report.
Mr President, it is commonly accepted that European cultural diversity is closely linked to linguistic diversity, which makes a significant contribution to our very perception of the world, to expression and creativity. This is something which is also included in the draft Constitutional Treaty and we are particularly satisfied with that.
Maintaining linguistic diversity, as expressed through support for lesser-used languages, contributes, apart from anything else, to social cohesion, to preventing conflicts and, of course, should not in my opinion operate along lines of quantitative parameters, along lines of majorities and minorities. I take the same view of minority languages. They have an intrinsic value and should be dealt with as such.
There are in fact millions of Europeans who, alongside the official language of their country, speak a minority language, mainly within their communities, and this is a tradition from generation to generation which we all respect. That is why it is important for cultural ties to be used creatively for the purpose of communication and exchanges and not, of course, to isolate a community; this would be particularly negative and we have seen it happen in the past. It is therefore important for our strategies as regards minority languages to be characterised by an open spirit of cooperation, by scientific research and association with the wealth of cultural elements which surround them. Promoting cultural cooperation and exchanges is the best way of offering the public the area of European culture we all want to create.
In the present era of globalisation, concentration of resources and the prevalence of monolingual situations, maintaining minority languages must be addressed as a source of primary elements which have the freshness and verve to claim their expression over time, despite their limited extent. However, it should be stressed that it is only by opening these cultural communities up to dialogue that we shall find a fruitful solution. That is why I think that the Commission study is important and we await its results with great interest.
Mr President, Europe is a collection of peoples - as we heard during the presentation of the Convention two days ago. In Europe there is a group of languages which forms a significant part of its heritage. We see this in this Chamber: 11 working languages and nine new languages which will be incorporated on the enlargement of the European Union.
In Europe there are unitary states, nation states and also multinational states - states made up of several nations with their own languages. In my case, in the Spanish state, there are several nations. I belong to the Catalan nation, the language spoken by more than 7 million people - in other words, more speakers than two of the current official languages of the European Union, and more speakers than six of the languages of the 10 candidate states.
The Commissioner herself, Mrs Reding, was rapporteur for a report on the linguistic diversity in Europe in 1990. At that time the European Commission was asked to take account of the particular circumstances of the Catalan language within the European Union. In this regard, we can say that the steps recommended by Parliament - by means of the Reding report - at that time have not been taken: that official texts in Catalan should have validity and that the Commission should also regulate a form of incorporation of Catalan into the linguistic system of the European Union, since it is a language spoken more widely than many of the languages which are working languages and official languages here. We are not asking, under any circumstances, that Catalan should be a working language - the European Union's linguistic system is quite complex enough - we are simply asking for recognition of its validity as an official language and that it may participate in the wealth of this cultural mosaic. In this way we will be able to satisfy that plurality which Robert Schuman - as the President mentioned at the beginning of the sitting - spoke of during his lifetime.
.
[Translation: 'For many years the EU has been speaking about language diversity and respect for minorities. Today, through Mr Ebner's report we are at last putting that into practice and supporting language learning and multilingualism, including minority languages, like the language I am speaking now, Welsh, my mother tongue.']
Mr President, I would like to thank the interpreters for translating the first part of my address - which was in Welsh - to be understood by the rest of the Members here.
I wish to begin by congratulating and thanking Mr Ebner for adventuring in the task of writing a report on European minority languages and presenting so many constructive ideas to further respect for multilingualism in Europe. We all know how sensitive this issue of minority languages is in some countries which consider them a threat not only to the integrity of their state culture but also to their territorial integrity.
The issue of minority languages is a matter very close to my heart, because I am, myself - as are many others in this Chamber - a speaker of a minority language. Minority-language speakers are no different to speakers of other languages. We only want to live a full life through the medium of our language, whilst not giving up, of course, the pleasure of learning and mastering many languages which open doors to cultures and windows to a better understanding of others.
I welcome the fact that minority languages are back on the European agenda. For many years we have been in a stalemate over the legal funding for minority languages in Europe. The Commission and the Council have dragged their feet on this issue for far too long. Therefore, today's debate in Parliament is a major step forward which should ultimately lead to new legislation. Minority languages must be sustained and promoted if we are to live up to the claim of a Europe of diversity.
At this important juncture in Europe's future, with new members joining the Union, the European Parliament is again leading the cause for greater respect for minority-language speakers. I wish Mr Ebner well with his report.
Mr President, I would like to congratulate Mr Ebner on this excellent report on regional and lesser-used languages. The variety of regional and lesser-used languages across the continent of Europe is an integral part of our unique cultural heritage. We are culturally richer due to the fact that so many of these languages have survived in this multimedia globalised age and are still used on a daily basis. Credit is certainly due to the Commission, which has consistently supported the European Bureau for Lesser Used Languages.
I strongly support the rapporteur's idea of creating a European agency to assist the various aspects of language policy. We recognise that the area of culture and language policy is primarily a national preserve. Nevertheless, I am convinced that by pooling a certain amount of our resources and experience, we can bring about improvements which would have Europe-wide benefits.
In my own country, Ireland, and in the neighbouring United Kingdom, the predominant language is an ever more global English. If against this backdrop lesser-used national languages such as Gaeilge, Scottish Gaelic and Welsh, which we heard so eloquently spoken here this morning by Mr Wyn, can thrive, there is no reason why any of our minority languages have to die out. We often talk about Europe's cultural heritage. The preservation of language diversity far outweighs preservation of architectural or artistic heritage, important as they may be, because language is a living thing. It is part of our very identity.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur, Mr Ebner, for his report on the promotion of regional and minority languages, which goes hand in hand with the values supported by our group, in particular those relating to rural issues.
It is vital to safeguard and promote these languages. A heritage of our past, they cement peoples and territories and add the specific characteristics and cachet to numerous regions throughout Europe, like here, Alsace or Catalonia - Northern Catalonia - from which I come. Mr Vallvé, we are the symbol of geographical diversity for the same so-called minority language.
I do wonder, however, about the means of fulfilling this objective and, in particular, the need for a European Agency for Linguistic Diversity and Language Learning. How, exactly, is it going to operate on the ground to promote this learning? Would it not be better to apply the subsidiarity principle and work at national level, much closer to local level? That would make it possible to respect cultural traditions and the administrative and constitutional organisation of each state by encouraging them to promote, first and foremost, the learning of regional and minority languages from nursery school and, then, the organisation of cultural events such as twinning and school exchanges that would encompass the identity and history of the people. We must not rob the Member States of their power of action in the field of training and culture.
I see Amendment No 5 as a step in the right direction, as it encourages ongoing support for minority and regional languages in a context of political neutrality and independently of any mercenary, financial considerations. We must also provide a legal basis for these actions so that we can get out of the mess caused by the ruling of the Court of Justice of the European Communities and allow European funds to be used.
Allow me, as a member of the Disability Intergroup, to say how pleased I am to see the reference to sign language, which, according to the Council of Europe, is used by more than 3 million of our fellow citizens. There could perhaps have been greater emphasis on these languages as their users face the same problems on a daily basis as the people using the languages covered by this report. It is essential that all the members of the Union ratify the Council of Europe's European Charter for Regional or Minority Languages. After 2001, the European Year of Languages, I hope that the excellent links we have with the Council of Europe can continue to grow, especially with the secretariat of the Charter. That would seem to me to be a pragmatic and effective way of encouraging and developing the use of our regional languages.
Mr President, ladies and gentlemen, Mr Ebner's report deserves credit for having emphasised the value of regional languages as components of our cultural heritage and wealth. I regret, however, that the report did not seek to define its subject and has left this to the Commission, which is invited, in paragraph 2, to lay down criteria on the basis of scientific elements. As legislators, it is precisely our role to determine these criteria. Thus we would undoubtedly have had to distinguish between regional languages and minority languages. Minority languages may be national or official languages in a Member State, one example being the German-speaking population in the Alto Adige region or South Tyrol, as mentioned by the rapporteur. Although these people speak German, it is more questionable whether German can be considered a regional language in Alsace as the Alsatian dialect, which is undoubtedly Germanic, is substantially different.
As far as regional languages are concerned, what exactly are they? Are they, for example, the langue d'oc in the south of France, or its distinct components, Provençal or Gascon? Above all, we must not forget that many of our national languages are themselves threatened. Indeed, the Parliament itself provides its own delegations travelling abroad only with interpreting services into English, as was recently the case with the delegation to Japan, and that leads me to believe that we are going down a dangerous path. My own language, French, is unfortunately losing ground every day as a language of international communication, but the very existence of others is threatened. I am thinking of Gaelic in Ireland and the languages of the Baltic states, which have only just escaped Russification.
We must certainly develop regional languages, and that is my conclusion, Mr President, but we must ensure that we do not undermine or weaken our national languages. We must ensure that there is no artificial reconstruction of abstract languages that are removed from the regional realities. We must ensure that we do not establish a restrictive and authoritarian system. The regional languages will contribute to our cultural wealth only if they meet these three conditions.
Commissioner, ladies and gentlemen, at the moment, some 40 million people speak a regional or minority language in addition to one of the Union's official languages. With the enlargement in 2004, some 6 million people will be added to this. In the Netherlands too, we have the phenomenon of a minority language, Friesian, which enjoys official recognition as such. As has been said before, linguistic diversity is a heritage of which we Europeans are proud, and so we should be. The Charter of Fundamental Rights of the European Union rightly recognises the cultural and linguistic diversity. In future, this will also form an inherent part of the European Constitution. The European Parliament has always made a case for protecting linguistic diversity and regional and minority languages. Various resolutions have been adopted in this respect. A budget line was created for this purpose as early as 1980. In 2001, the European year of languages was particularly intended to draw attention to the importance of languages, to language diversity, and to stimulating language teaching. This involved not only the major languages, but also lesser-used regional and minority languages. It was a sound initiative. Nevertheless, there is still a great deal left to be done in this area. I am therefore pleased that a plan of action is now being drafted in order to hammer this point home once more. I myself have spoken in favour of greater attention being given to sign language. We know that about 1 in 1 000 people - some 15 000 people in the Netherlands alone - are born deaf or become deaf before they reach the age of three. To them, sign language is an essential means of communication, so I am pleased that this component has been included in the present report. It would be good if sign language could be considered a minority language. Deaf people are often excluded from many areas of society on account of their disability. Their language deserves as much attention and support as do spoken minority languages. I sincerely hope that the Commission will manage to present a legislative proposal on language diversity by the end of this year. Peace in Europe is not only about effective economic cooperation. It is, above all, about demonstrating an interest in, respect for, and understanding of, people from a different culture. Language is an important key in this.
Finally, I should like to congratulate Mr Ebner on the result of his work and thank him for the particularly pleasant working relationship.
Mr President, Commissioner, ladies and gentlemen, we have often heard that Europe's wealth lies in its cultural diversity, and the expression is often, and readily, used in many political speeches. It is not, however, meant only to be used, but should also emphasise and reinforce European consciousness. As we have already heard said many times today, one essential part of this richness is linguistic diversity, which we have taken on as our cultural heritage and must pass on as a matter of cultural responsibility. Put into practical terms, this means that we need institutions to take on this work, financial resources to make it possible, and voluntary organisations to give support in the performance of these tasks.
Being myself from Austria, a country in which six recognised ethnic groups and their minority languages are represented - three of them, including Roma, in my very small federal state of Burgenland alone - I know how difficult it is to meet all the demands involved in using languages properly and in maintaining them. Whilst it is the individual states that have responsibility for minority languages and for their support, the European Union cannot evade the obligation to take action to back them up in this; we are talking here about 40 million EU citizens and 60 regional and minority languages. The European Year of Languages was, as we have heard, a great success; it also sent the right signals and pointed us in the right direction. Now is the time for what we have learned to be put into practice, and I would agree with Mrs Martens that sign language must absolutely be included, as the deaf must be able to participate in social and political life.
Multiannual programmes for linguistic diversity are desirable and should be pushed through. International exchanges of experience and courses of study, cross-border projects and so on, should be brought together under one roof, and I believe it to be absolutely necessary that EBLUL be given a legal basis enabling it to make full use of the financial resources provided for it.
Mr President, Commissioner, the European Constitution says that European values include that of preserving and developing linguistic diversity. Today is therefore a particularly well chosen time to present the report on regional languages and cultural diversity. I want to thank my fellow MEP, Mr Ebner for all the hard work he has done. As many in this House have pointed out, we now need practical efforts in order to make further progress with this work. I believe that, as Mr Ebner said, developments will increase the need for measures on our part.
It is important for us to share our various experiences of linguistic diversity and language learning. I therefore believe it important for a relevant institute to be set up. I nonetheless believe that there is no great difference between how matters look at present and what is discussed in the report, where there is explicit talk about what are called language baths. This is an extremely good method, which has been used to good effect in South Tyrol, Catalonia and Finland. I see no mention of it in the Commission's action plan, but I am glad the plan states that the universities must review their language policies so that English is not so dominant.
I want, however, to emphasise that we must investigate, and go more deeply into, the issue of an institute for linguistic diversity and language learning. I am convinced that such an institute is needed. I also wish to thank the Commissioner for mentioning the conference in Finland. We learned a lot at this conference, lessons I hope may also be taken on board by Parliament.
Mr President, we must congratulate our colleague, Mr Ebner, on this further resolution from Parliament to promote so-called regional or minority languages. During the European Year of Languages, the Council even went so far as to state that all languages are equal in dignity. That is all very well, but as the joke goes, some are more equal than others.
Those that are more equal than others are the official languages of the Union. The others, although equal in dignity, are not equal in law. My national language, Catalan, is spoken by more than 10 million citizens of the European Union. These 10 million people cannot use their own language in their relations with the Union.
We are therefore discriminated against in relation to our fellow European citizens. Why? It is because we Catalans have not had our own State since Barcelona was taken by the Franco-Spanish armies on 11 September 1714. We therefore know what has to be done. The democratic exercise of the right to self-determination will one day soon resolve our European linguistic problem. I give you my word.
Mr President, unfortunately, I fear that the situation is a lot less positive than some of the speakers would have us believe. Linguistic diversity is being destroyed in Europe. In short, I believe that the solution to this problem does not simply lie in supporting languages or minority languages, because this is not enough, it will not suffice; I believe that the solution lies in a difficult and uncomfortable word: Esperanto. Let us try it at least! According to studies, this language, as a technical and neutral language, could be learnt and, therefore, chosen as a political language in place of other languages. To use other languages, which represent and bring with them a culture, as sole languages or as bridge languages, would be to encourage the predominance of one culture over another, which is what is already happening now. With Esperanto this issue, this shortcoming, does not arise. If it is true, and I believe it to be so, that this language is as easy to learn as is claimed by many international studies, then I believe that the European Union should at least try exploring this avenue. Funding and support are not enough when facing the destruction of linguistic diversity.
Mr President, let me, too, start by congratulating Mr Ebner on his report, in which, taking the positive experience of the European Year of Languages as his starting point, he highlights the growing awareness in Europe of the way in which languages bridge the gaps between cultures and cultures the gulfs that divide people, and points out that we must accordingly - if I may exaggerate to make a point - stop dreaming of the 'American model' of one language and no culture, instead really discovering in the diversity of our languages and cultures a keynote, something indeed of fundamental value for our future.
Knowing our neighbours' language and culture better means understanding them better and respecting them, and so I see language as performing an essential task in the sense that knowledge of other people's languages promotes peace. If we look more closely into the trouble spots in and around Europe, we discover that a lack of respect for those who are different - which involves languages - has very often brought about the trouble in the first place and led to the situation in these places worsening. I therefore see language as being about more than knowing and respecting others. I see language as the best peacekeeping force that we in Europe can deploy.
The report makes clear, though, that, in an ever-expanding Europe, there is increasing awareness of regional cultures and also of regional languages. Belonging as I do to the German-speaking community in Belgium, I can see that respecting this is not a luxury for those regions that enjoy autonomy, but something I regard as a European fundamental right. It is for that reason that governments have - as we have just heard said - the primary task of guaranteeing the cultures of smaller regions and their right to have their voices heard. We should then, at the European level, give consideration to what additional instruments we employ. We appreciate Mr Ebner's work in representing us in this House. We know that German is spoken in Italy and Belgium ?
However, that does not prevent us from speaking the language of our neighbours. We do so with belief in our own culture and also with love for the culture of others. We hope that this will be the norm in the Europe of tomorrow; speaking one's own language, speaking the language of one's neighbour; getting to know one another better and on that basis building the foundations of a Europe of all languages and, above all, a Europe of mutual respect.
Mr President, Commissioner, the European Union would not be as culturally and politically rich as it is today if we did not have more than 40 million citizens who speak regional or minority languages. That is why it is a very positive move that in the new draft Constitution the Union's linguistic diversity is being recognised. Under Article 3 the Union will respect the wealth and diversity of its cultures and languages.
I do hope that at last we are moving on from speech to action in the area of language policy also. Throughout the current parliamentary term we have encountered almost insurmountable problems whenever we have tried to steer funds from the Union's budget in the direction of minority languages. The reason has been the absence of any legal basis. Fortunately, we have been able to avail ourselves of multiannual programmes such as Socrates and Culture 2000, not forgetting the European Year of Languages 2001.
The rapporteur, Mr Ebner, has done an excellent job. I agree with him that the EU should have an Agency on Linguistic Diversity and Language Learning. There should also be sufficient resources allocated to it for it to function effectively in an enlarged Union. With enlargement the number of regional or minority language communities is estimated to double from the present number of approximately 60. We must also give our support to the proposal for a multiannual programme on linguistic diversity and language learning.
No agency or action programme, however, will solve the problems that EU citizens who speak regional or minority languages encounter in many Member States. The right to an education in one's own native language in particular should be guaranteed in all Member States. For this there has to be investment in the training of teachers of regional and minority languages.
There will be limited scope in future budget headings in respect of internal policies for financing activities to encourage the use of regional and minority languages. I hope that more resources under the Structural Funds can be directed towards such activities. We should also inform speakers of regional or minority languages of such possible resources.
Mr President, I regret that, despite having offered a written translation, I have not been authorised to speak in Euskera - the language of an ancestral people, the Basques, which has survived the passing of time with a small population and which, in the opinion of eminent foreign researchers, is the language of the first residents of Europe.
By speaking in my language, I would have liked to have stressed the reality of this European Union which we are building amongst all of us on the basis of respect for our own cultural diversity. I believe we are all concerned, not just the green ecologists, when the biodiversity of nature is threatened by man's actions. However, we often forget human biodiversity, one of the main manifestations of which are the different languages and cultures which are sometimes not respected or protected, but rather there is simply an attempt to eliminate them, for the sake of the commercial convenience of uniformity and globalising tendencies.
Since I believe that the individual, the person, is above commercial and economic interests, I would advocate constant support for national, regional and minority languages, independently of changes in political power, as well as decisive support for multilingualism so that we can build our Union without it becoming a confused tower of Babel.
I would finally like to congratulate the rapporteur, Mr Ebner, on his wonderful report.
Mr Ortuondo, would you be so kind as to tell the Presidency to whom you put your request to speak some sentences in Euskera and provide a translation? The Presidency has no knowledge of this request. Evidence of this is that Mr Wyn, who made this request in relation to the Welsh language, has been able - quite legitimately - to say a few words in Welsh. Could you explain how this has happened?
Mr President, thank you very much for your words. I tried, through my group, to offer a translation of my words and to speak in Euskera, and the reply was that only one person per Parliamentary group could speak. Mr Wyn is from my group. He has been allowed to speak and I have not. That is what I understand from the reply I have been given.
Mr President, ladies and gentlemen, my warmest congratulations go to Mr Ebner for his report, which raises a central issue of democracy: the relationship between rights of freedom and the use of one's own language. I would say, and this is, indeed, most significant, that the rights of freedom of the rapporteur have, in a sense, been violated in this House: when Mr Ebner mentioned his region, he called it - as is his right - Südtirol, and in the Italian translation it was adapted to the bureaucratic name fixed by the Italian centralist State and translated incorrectly, as 'Alto Adige'.
Europe, as he rightly said, quoting the great Europeanist, Dr Silvius Magnago, is a wonderful mosaic of nations and should, therefore, see its unique ethno-linguistic character as a precious gift to be defended and valued.
I will continue and conclude in my mother tongue, which is Piedmontese: 'Voeui bin rimarqué si ma son che in Piemunt, che l'è la mia regiùn, ancöi as parlan ?. ancura - a parte el piemunteis, che l'è na lingua straordinaria con una bela literatüra e na gramatica che risale adiritüra al Setzent - due aute lingue minuritarie: lusitan e il valzer che s'parla anche in Valdusta. Tant'el piemunteis que le aute lingue minuritarie l'han sübi e sübissen ancura adess, en tel 2003, n'upressiùn gravusa da la parte de le Stat centralista italian, e l'è certament l'un dei mutivu per ingagèr nost cumbatiment per uteign sübit il federalismo, in Italia, e duman la piena libertà e l'autonomia del nost bel Piemonte e de la Padania libera.
[I would like to add that in Piedmont, which is the region I come from, not only is Piedmontese still spoken, which is an extraordinary language with beautiful literature and grammar that dates back as far as the eighteenth century, there are two other minority languages: Ladin and Walser, that are also spoken in Val d'Aosta. Both Piedmontese and the other two minority languages have suffered and continue to suffer now, in 2003, from serious oppression by the centralist Italian state, and this is certainly one of the reasons for fighting to obtain federalism in Italy without delay, and demand full freedom and independence for our lovely region of Piedmont and for a free Padania.]
Mr President, Commissioner, I have just learned that you would probably have been able to speak Letzeburgesh here this morning. In contrast to Welsh and Basque, you would probably not have had to submit your speech beforehand. We would have had it translated for us.
I would like to extend warm thanks to Mr Ebner for his initiative in producing this report. Along with Mr Grosch, who has also already spoken, he represents linguistic minorities in the Group of the European People's Party (Christian Democrats) and European Democrats. I think the South Tyrol and Eastern Belgium are, along with other places, successful examples of how minorities make for enrichment rather than for instability and also build bridges. In Eastern Belgium and the South Tyrol, multilingualism can be heard, and, above all, seen. This visible multilingualism is something we have not yet achieved in this Parliament building, where what we can read is all in one single language.
We find nonetheless, in our fifteen Member States and ten candidate countries, which are stable democracies, a repressive reflex towards minorities and their languages, mainly for reasons of history. I want to make it perfectly plain that there are no separatist or extremist languages, but, if anything, only separatist or extremist people, with whom we have to deal by means of policy or the criminal law. That is why linguistic minorities as such cannot be generally suspected of imperilling the unity of the nation by using their language. For this reason, I find it quite incomprehensible that not all Member States have ratified the Charter for Regional or Minority Languages and the Council of Europe's framework convention on the subject. I would call on those states that have not yet done this to do so. It will not endanger their national unity or territorial integrity. Those who have problems with this leave themselves open to the suspicion that they are very insecure and believe it self-evident that their own language and culture can only be safeguarded by restricting others rather than through their own attractiveness. I would urge a bit more boldness on those who still hesitate.
Mr President, yesterday the President of the European Convention ended his speech by evoking the future European slogan: united in diversity. This inevitably leads to the conclusion, therefore, that in the debate on this report and on future Commission policies in the area of linguistic diversity, we are dealing with an issue which is not just highly topical, but which is at the very heart of the European project.
So congratulations on this good report. Allow me to comment, however, on a single area of concern: as a Catalan speaker, I am aware of the existence in Europe of languages spoken by millions of people which are not thought of as being minority languages or regional languages and which - despite having official status within their autonomous region - are not state languages and are therefore not languages with official status in the European Union.
To deal with the problem of the institutionalisation, the status and the function of these European languages is perhaps the fundamental key to deciding whether the policy of a future European agency for linguistic diversity or the policy on the European institutions is really going to be faithful to the slogan of the future constitutional Union: united in diversity.
Mr President, I am speaking today on behalf of my colleague Mrs Echerer, who has worked hard to secure the acceptance and recognition of sign language. Today we have heard many minorities speaking up for themselves. It is unfortunate that we do not have today interpretation into sign language, as we did with the Lynn Report. I am grateful to the rapporteur and also to the Committee for finding room for sign language in this report and in this programme, which opens the door to its being recognised.
Several Members have expressed the view in this debate that sign language should be promoted as a health resource. I think this would profoundly violate the rights of the deaf minority. Sign language is not a crutch or a wheelchair. Not only is it a language used by 15 000 people, but we should also bear in mind that it is the only language in which these 15 000 people can carry on a conversation. For recognising them as a linguistic minority and acknowledging that their language also contributes to the diversity and richness of European languages, I am grateful to all who have had a hand in this report.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0251/2003) by Mr Perry, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on Television without Frontiers (2003/2033(INI)).
. Mr President, I will start by saying that the Television without Frontiers Directive is one of the successes of the European Union and has undoubtedly helped European television. However, we also have to recognise that the television industry in Europe at the present time is not without difficulties. I am thinking of issues like restricted advertising revenues, and a significant number of companies are currently facing financial difficulties.
The industry today is greatly different from 1997, when the Directive was last revised, and barely recognisable from the TV industry of 1989, when the Directive was adopted. In 1989 there were just 47 television channels in the whole of Europe. Today that figure is 2000. TV is an important industry, with turnover estimated at EUR 62 billion per annum. The role of the EU must be to help encourage the industry and in no sense to restrict it.
TV is now facing important technological changes: there is more satellite TV, digital TV, convergence with the Internet and new advertising techniques, such as split-screen advertising. The directive, however, is beginning to creak, and revision cannot be put off indefinitely. Indeed, a thorough review is becoming urgent.
I appreciate the Commission's careful approach and congratulate the Commissioner on her careful and extensive consultation. However, we need to take care: too long a delay in revising the directive will impede progress in the industry. We should not move away from the fundamental principles of the present directive which relies largely on self-regulation and is not too prescriptive. We should no more seek to control what people watch than we would seek to control what books they might wish to buy in a bookshop. Therefore, I am clear that overzealous use of quotas and too detailed definitions would be wrong. Above all, we should only seek to regulate and influence at a European level that which is of transeuropean concern.
However, there are European issues we need to address. For instance, events of major importance need to remain free to air, and there is a case for a short European list of such events. There was a real risk that last year's World Cup would not be freely available in all our countries.
I am as keen as any colleague to encourage European content in television, although primarily that could be helped by the 'MEDIA Plus' Programme. I also urge the Commission to look at ways to ensure that channels like Euronews and Arte flourish and develop. They help create a European television identity and help our citizens to appreciate and understand the European dimension in their lives. Euronews in particular is a very effective means of allowing European and world citizens to get a European perspective on current affairs, rather than an exclusively national or American view.
I would also urge the Commission to find means to protect the diversity of ownership of television and to guard against undue concentration of ownership. Plurality of media ownership is important for democracy.
In this report I touch on two particular issues which may be seen as minor but are important. First, the needs of viewers with sensory impairments: these fellow citizens wish, and have the right, to enjoy television. I hope the Commission will conduct the study called for as soon as possible to enable us to get best practice for subtitling, sign language and audio description in television broadcasts.
Finally, I want to raise the issue of those European citizens - often retirees but not only - who move to a place in the sun. Spain, Greece, Portugal, Italy and France are indeed wonderful and hospitable countries, but for those people from the north of Europe it is nice to watch television programmes from their own country and even to watch their own country play in a football match. Many people do this by skirting around the law by watching via satellite broadcasters from their own country. They often ignore the terms of their contracts or even use pirate technology. Perhaps that is not a big problem, but, as sensible legislators, we ought to be able to frame sensible laws that allow citizens to lead their lives within the law and not in a grey market.
Therefore, I thank the Commissioner for her commitment to Europe's television. I urge her to heed this report and to come forward as soon as possible with practical proposals to revise the directive.
Mr President, the Commission congratulates Mr Perry on his work, evident not only in this report but also in the efforts made over the past months to contribute to a reform of the directive that is in the interests of our citizens. On 6 January, the Commission adopted the fourth report on the application of the Directive and a work programme for its revision incorporating a public consultation.
What did we note in this report on the application of the Directive? Firstly, we noted that the Directive is operating relatively well. Nevertheless, recent technological developments call for more detailed reflection. The aim of the public consultation was to enable the Commission to assess the need to update or adjust the Directive and the report and today's debate will help us in this respect.
As part of its work programme, the Commission organised two series of public hearings, in April and June, and interested parties were invited to participate in public debates by responding to specific questions and forwarding their responses to us. We received 160 written contributions, which are all available on the Commission's website with the exception of a few whose authors asked for them to be kept confidential. Based on the analysis of the results of this consultation, the Commission plans to submit to Parliament and the Council at the end of 2003 or beginning of 2004 a communication on the future of audiovisual policy, which will be accompanied by proposals if appropriate.
One of the challenges of the revision is to take account of technological innovations. I am thinking in this respect of the Council's 1998 Recommendation on the Protection of Minors and Human Dignity and Audiovisual and Information Services, which is the first legal instrument to cover the content of audiovisual services on the Internet. After the break, the Commission intends to publish a second report on the implementation of the Recommendation based on a questionnaire that was sent to the Member States. The aim of this report is to ascertain the progress made, to make it possible to make a direct comparison and to include the new Member States.
Mr Perry raises several questions in his report, to which I would like to respond, without prejudice, of course, to the consultations under way. The first relates to the scope of the Directive, referred to in paragraphs 7 to 12. Mr Perry calls for the definition of audiovisual content to be extended to take account of media convergence. However, as long as television broadcasting services continue to enjoy unequal importance and impact in our societies, it would be difficult to reach consensus on the concept of content without frontiers. This was also borne out by the consultation. In addition, while information society services are at an early stage in their development I feel that it would be inappropriate at the current stage of negotiations to subject them to the more detailed approach of the Directive. The very first thing that must be done therefore is to ascertain whether the Directive provides the appropriate regulatory framework for the coming years or whether it needs to be adjusted, and this will be verified in the communication.
As regards the working group of national regulators, mentioned in paragraph 19, the Commission held a meeting with the regulators in March and the next meeting is due to be held on 14 October. Some Member States do not, however, see the need for an additional committee and have already expressed concern that this committee may duplicate work already being done. I am not in favour of the systematic participation of public and private broadcasters; I prefer a system of ad hoc invitations like the one we are using at the moment.
With regard to self-regulation and co-regulation - paragraph 20 of the report - I agree with the rapporteur that greater emphasis should be placed on co-regulation. As a result, in the working documents we have specifically raised this question and I think that we will be able to make some progress in this area.
I would now like to move on to paragraph 28 concerning channels that have a pan-European dimension. I do not think that it is up to the Commission to take the initiative in this field. Indeed, given the disappointing results of a study on the possibilities of using digital platforms for thematic channels, it would be difficult for the Commission to finance any new studies on this subject. Having said that, we are going to contribute indirectly to the creation of pan-European channels by establishing a favourable regulatory framework and by supporting the creation and broadcast of European audiovisual works.
In relation to the question of television for disabled people - paragraph 34 - we must not forget that the Directive deals essentially with the aspects linked to content and the issue of disabled persons is therefore not formally covered in the report on the application of the Directive as it does not fall within its scope. It is up to the Member States to apply the principle of subsidiarity in this area. Nevertheless, access to television services for disabled people is very important. My services have received many contributions regarding these pertinent issues and all of these can be found on the Commission's website. The website also contains the contributions from associations representing disabled people. In order to make some progress in this area, we plan to organise a round table on 21 October in association with the Royal National Institute for Deaf People and the Royal National Institute for the Blind in the United Kingdom and to invite the Member States to attend and to report on the situation at national level. We are therefore going to continue in this way, and I must also point out that the Information Society DG has set up a working group that has been christened 'Inclusive Communications'. This aspect is thus being taken into account.
Finally, as regards media concentration, discussed in paragraphs 36 to 42, I support the idea in the Perry report that pluralism is an important element in safeguarding democracy. This idea is fully reflected in the Charter of Fundamental Rights. I would also like to stress that one of the topics covered by the May 2003 Green Paper on Services of General Interest relates precisely to the protection of pluralism. All interested parties are invited to submit their comments by 15 September. The Commission will determine its future policy on the basis of the conclusions of this consultation process.
Finally, I will not be able to comment on all of the changes to the Directive today because we have not yet received all of the written contributions. We receive new contributions every day and I would like to allow my colleagues to complete their analysis before informing you of them by way of the communication on audiovisual policy.
Mr President, Commissioner, the Committee on Legal Affairs and the Internal Market has done me the honour of asking me to present its opinion.
We cooperated with the rapporteur, Mr Perry, and I am in the happy position of saying that we have taken a common approach. The Commission needs to pay particular attention to Mr Perry's individual proposals if we are to take another step forward on the interconnected problems linked to the whole of the audiovisual sector. This year's report has a factor of additional interest compared with previous reports, because it proposes in its annex a programme of work which makes provision for dialogue to develop with the individual national agencies, such as radio and television organisations, independent regulatory authorities etc.
The objective is to reform the directive so that it can monitor rapid technological progress, but it also has other individual objectives. All these objectives mean that a difficult job awaits the Commission and it must convince us of how it is going to work in order for all the necessary adjustments to come about.
Another conclusion on which we more or less agree is the dual role of the audiovisual media. They are an economic commodity, which is why they are linked to the issue of competition, to the knowledge society being promoted by the Lisbon policy. Full coordination is therefore needed here. At the same time, they are a cultural commodity and their promotion needs to take account, on the one hand, of the public interest, such as protecting minors and safeguarding cultural diversity; on the other hand, however, they must take horizontal account of the European interest, which is to safeguard the European identity against non-European standards, especially American standards. We need to realise here that the danger from the commercial deficit on the audiovisual media market in comparison with the corresponding American products is directly linked to the future of Europe.
The dialogue has started. It may be public. I would say, however, that it needs greater publicity and greater visibility. In view of all this, the reform of the Television without Frontiers directive must be one of the most serious concerns of all three institutions of the European Union because, over and above clarifying disputed concepts, such as independent producers etc., we need to guarantee the availability of digital options to a wide public and promote the cohesion of the policy of the audiovisual industry.
Mr President, I would like to begin by congratulating Mr Perry on the quality of the work he has carried out on what is a vital and extremely sensitive subject. It is true that he usually deals with difficult issues.
We are all aware of the substantial cultural and economic challenges the Television without Frontiers Directive presents for each of the Member States of the Union and the candidate countries. That is why we support the Commission, which had the quite right and sensible idea of seeking the opinion of each Member State before taking any decisions on the revision.
Specific improvements to the Directive are no doubt necessary to take account of technological developments, but we must ensure that these adjustments are not premature. In fact, if we look objectively at the situation of the audiovisual market, we can see that the national markets are adapting bit by bit to the new technologies. Thus, the recent technological developments have not really disrupted the audiovisual landscape, which continues to be dominated to a large extent by traditional television. Future changes to the Directive must under no circumstances disrupt its content. A revision calling into question the cultural objectives on which the Member States had reached agreement, under the pretext of extending the scope of the Directive to include all broadcasting formats, would in reality change completely the initial aims of the Directive, that is, the defence and promotion of cultural diversity. The main provisions of this Directive must not be called into question. The key principles must continue to form the foundation of the Community's audiovisual policy: the promotion, movement and broadcast of European works within Europe; the production and broadcast of works by independent producers; the existence of broadcast quotas for television services; the guarantee of protection of minors; and measures to combat excessive advertising.
The Television without Frontiers Directive has proved its worth as a legal instrument and is now being applied satisfactorily. Its revision can only be justified if it makes genuine improvements to certain elements such as the worrying issue of media concentration, which obviously undermines pluralism. The Directive must continue to be a useful tool in promoting cultural diversity and must not become a legal instrument providing solely for the promotion of commercial channels where we would see, for example, continuous advertising with disregard for the works broadcast. Over and above the economic and financial issues, which are clearly vital, is the simple question of our cultures, our identities and the values in which we believe.
Mr President, ladies and gentlemen, Mr Perry has earned our gratitude by presenting a report demonstrating a very forward-looking perspective, and in which he has not left out the areas of conflict that undeniably exist in a dual system in which public and commercial service providers square up to each other and fight over a market comprising 155 million households in the present European Union of fifteen Member States, a figure that will further increase.
There is no doubt that the directive will have to be revised if its objectives for the future are to be achieved. My Group takes the view that the Commission is too hesitant in this respect. What is in fact at stake is the safeguarding of cultural diversity, a wide range of opinions and pluralism.
Whilst democratic opinion today is, in essence, shaped by television, this is no longer only the traditional television with analogue transmission. More and more, we have digitalisation to cope with. I was recently at the International Broadcasting Exhibition in Berlin, where I could see very well how consumer habits in this area are changing, and that nowadays the technical means of transmission can no longer be decisive when it comes to deciding which is the right way to draft laws for a media service.
It must also be clear, however, that we need to establish a system of graduated regulation, and this is where there will be new demands placed on future legislation. Not every media service is of major importance in publicity terms, so the determinative criterion for the future must be the extent to which a media service is useful for publicity purposes and in what sense it is not. If I might put it rather loosely, it is on that basis that legislation can be drafted with varying degrees of rigour.
Much will also be demanded of the rules that will have to be laid down, not only, to be sure, under the television directive, but also in parallel with it, in order to counteract the accumulation of economic power, which becomes media power and, eventually, also political power. We are dealing here with a development that makes it plain that bounds must be set at European level to contain media concentration, which does indeed endanger pluralism. As we can see from the example of Italy, national legal resources are not, in any case, sufficient.
Mr President, Commissioner, ladies and gentlemen, before I make my comments, I should like to extend warm thanks to the rapporteur, Mr Perry, for his sterling report. It is an important directive, and thanks to the Commission's regular reports, we are gaining a clear insight into its functioning, which enables us to prepare well-considered proposals for a possible revision in future. I do have some remarks.
First of all, given the current increase in media convergence, both in the present Member States and in the acceding countries, we must continue to hammer away at pluriformity, both in the public broadcasting corporations and in the private stations. This is crucial to my group, and I assume my fellow Liberal will also stress this in a moment.
Secondly, sound criteria are needed to protect minors from aggressive TV commercials. In fact, with regard to television programmes too, it is important for children to be able to make informed choices and for their parents to be able to help them in this. My group is a great believer in self-regulation, which gives me an opportunity to stand up for the Dutch system, 'Kijkwijze', which enables parents and children to make informed choices by means of pictograms.
Finally, I should like to say how pleased I am by the wide support given to my proposal for a pan-European children's network. It is a good way of distributing European productions for children on a larger scale, since it combines broadcasting licence-holders from the Member States and candidate countries. Excellent children's films have been made in Europe. If we now see that in my country, the national production of quality films has enjoyed an enormous boost, which is what I read the morning of the day we returned from the film festival in Venice, that the proportion of Dutch films among those seen by cinema audiences has increased by some 6%, and especially audiences composed of young people, due to an innovative approach whose key aim is to show producers that they are making films for a certain audience - an audience-specific approach, in other words - then I can only be optimistic about the preservation of our cultural diversity in the media, and there is certainly a place for television without frontiers, and, needless to say, for Europe.
Thank you, Mr President, Commissioner, ladies and gentlemen. This issue is a difficult one and is undergoing constant change. I must thank Mr Perry for his work, and yet I am unsure whether or not this Directive needs to be revised. This has been stated clearly both by those working in the industry and by the Commission.
This current issue comes up against the problem of definition and apprehension raised by the transfer of images, the development and acceleration of which we have not yet managed to control.
What worries me is the absence of a definition of a 'work'. The Television without Frontiers Directive provides a negative definition. We know what it is not. It is not information, it is not advertising, it is not this, it is not that. It is produced by X or made by Y. I, myself, would prefer - and I believe that some of those working in the industry would also prefer - to know what it is. That would perhaps make it easier to settle the ongoing debate in France and other European countries on reality television. The problem is defining the scope of audiovisual works. Some works are very easy to define, such as documentaries and films, but not all are. I do not know how to define reality television and this is a serious concern.
The second point raised by this debate is the movement of works. The movement of works and artists is a recurring problem in the field of culture, as I highlighted in the report on the performing arts. In the context of Television without Frontiers, it is magnified as a result of concentration and the non-national nature of the sector. How can we promote non-national works in each of our countries? We will have to give our opinion on this fundamental problem.
Mr Perry, you paid a great deal of attention in your report to the question of media concentration, which can prevent the movement of non-national works. I am very pleased that you stress this point as, in my view, it is vitally important and something we must look at very seriously indeed.
Mr President, the fundamental problem in this audiovisual debate is that we do not dare to define the quality we want to protect. When we talk about European works, for example, we include completely ridiculous talk shows, under the pretext that they are European productions. Until we have the courage to define what a work is - and that is where Mrs Fraisse is right - in other words, what it is that we want to protect, our television services will be unable to protect European production and European works in Europe for want of the appropriate instruments.
Secondly, as regards concentration, the problem is very simple. If we do not define what we cannot democratically accept in Europe, there will be more and more concentration and non-European forces will dominate the market. For both these reasons, I believe that the European Union must have the courage to define what a work is and to define what should be the limit, democratically, between political power and the power of the media.
Mr President, ladies and gentlemen. I and Mr Volcic have tabled some amendments to the excellent, and I repeat, excellent, report by Mr Perry, regarding an issue which you have all touched upon, media concentration and, therefore, pluralism.
I listened with great interest to what Commissioner Reding had to say in defence of pluralism as an essential value. We cannot, however, close our eyes to the fact that, throughout the western world today, market forces, if left to themselves, almost always lead to serious, dangerous phenomena of concentration and that only a political measure can lay down the rules for a liberal society, the essential basis of which is pluralism.
We are, therefore, facing a major political battle on this issue, taking place in the US, where there is a deadlock between Congress and the authority, and in Europe with the grave problems in England that have thrust themselves upon our attention and the problems in Italy that many of you are aware of. I do not want you to think, however, that the amendments tabled by Mr Volcic, and myself urging Parliament and the Commission to adopt a measure, a directive, in line with what was, moreover, approved by Parliament in November, were dictated solely by Italian issues. There is truly a much greater, much wider issue here that affects the whole of Europe: it is an issue of civilisation. If we want to be a Community based on liberal principals, then this is one of the first issues we need to regulate, in a spirit of freedom and respect for all opinions.
Mr President, Commissioner, ladies and gentlemen, I am particularly grateful to Mr Perry for his report because, in emphatically demanding the revision of the television directive, he has done so with the objective of maintaining and promoting cultural diversity in Europe in an era of technological convergence. The fact is that content is no longer dependent only on the medium of television, but, in the same way, on many other technological media, and if we want to maintain diversity, we have to find ways whereby we can achieve common rules in this area, which do justice to the various demands, albeit in a slightly different procedure.
There are two issues I would like to address, and the first is media pluralism. This Parliament has very emphatically spoken out, most recently on 10 November 2002, in favour of greater support for, and underpinning of, media diversity in Europe and against unhindered media concentration. I would press upon the Commission the urgent need to do what this vote by Parliament demands of it and put before us the pieces of work that we have asked for. The Group of the European People's Party (Christian Democrats) and European Democrats cannot, however, endorse Amendment No 10, which was tabled today, as it refers exclusively to one instrument, the directive, and because we will achieve a result in this area only if we balance, in an appropriate and proper way, the competences of the Member States and those of the European Union. Considerations of media pluralism therefore demand the solution that we called for in our resolution in November.
The second point I want to address is the protection of young people. New technologies require that children and young people be protected in the same way as is provided for in the television directive. Let us therefore work together towards a new system and new ways of self-regulation with minimum standards accepted by all. I wish the Commission much success as it travels down this road.
Mr President, Commissioner, we have now heard many answers concerning how the television directive is applied, but also questions, and I think we must and should make some changes. We must unreservedly guarantee basic principles such as the requirement that the cultural diversity of the media be protected in order to maintain freedom of expression, diversity of opinion and pluralism, creativity and the right to free access to information. Public broadcasters must perform their educational function, by which I mean that the quota for the transmission of European programmes and works by independent producers could be increased. This is an aspiration with which I wish to associate myself. There must, however, be clear, workable and manageable definitions of what is meant by European works and independent producers.
I see the requirement that levels of media concentration be monitored as being the most important. We have examples of media power and political power being concentrated in one pair of hands. I believe this cannot be conducive to democracy, and so this is a vitally important area of concern. We will no doubt have to work towards a directive founded on our demands in the 20 November resolution, and, if all these things come together, I hope that we will be able to do all that media diversity in the European Union requires of us.
Mr President, Commissioner, ladies and gentlemen. This directive confirms once and for all that European democracy and transparency is closely connected to the freedom and pluralism of the media. Therefore, media concentration jeopardises freedom of conscience and is a grave injury to human dignity.
In its Green Paper of 21 May 2003, the Commission calls for specific measures to be looked at once again to actively protect pluralism; in its Recommendation of 28 January 2003, the Council expressed the same concern; in its Resolution of 20 November and the two reports by Mr Sylla and Mr Perry, Parliament said likewise. We must, therefore, give a specific response through a Commission initiative to this effect.
We are in a constituent phase. The draft Constitution includes the Charter of Fundamental Rights, Article 11(2) of which explicitly enshrines the right to freedom and pluralism of the media. What sense is there, however, in adopting a Constitution when that is, itself, negated by the present situation?
Mr President, Commissioner, I would firstly like to congratulate the rapporteur, our colleague Mr Perry, and say that I am very pleased that the revision of this directive aims to promote values of public interest, that is, cultural diversity and the right of reply. Above all, moreover, it wishes to promote the development of the European audiovisual industry.
Ladies and gentlemen, I believe that the European audiovisual industry must above all be an industry of quality. As a mother of two small children, I naturally look for children's programmes and cartoons - with a view to finding programmes which do not injure their sensibilities and which are not prejudicial to minors - and I often find that these programmes or cartoons intended for small children are much more violent than anything even I would like to see. I often remember how, as a child, I heard adults talking about how they believed that cartoons such as Bambi or Pinocchio were not suitable for us, but now that kind of thing is by far the most ethical programme we can find.
If we want a society free of violence, which is what we all aspire to, we must invest in it. Investing in it means investing in children and young people, who are the future of the European Union. I believe that showing them violence on a daily basis is not the best way to do so. I would therefore insist that the European audiovisual industry must be of high quality, strictly controlled and, above all, must be suited to its intended audience.
Mr President, Mr Perry has reminded us of where the directive has succeeded and he has also indicated, very politely, where we have gone too slowly. We have gone too slowly in tackling the problem of media concentration, the limits to public access and the progress we have to make towards a sensitive, but forceful, restatement of this directive and its contents framework.
I would say to the Commissioner that we are now in the 52nd month of this Parliament and more conferences and discussions simply intended to spin out time until the end of the Parliament are not good enough.
I thank Mr Perry for accepting my own amendments on access in paragraph 44. Television must empower as well as entertain. Digital broadcasting can reach those with sensory deprivation just as well as it can reach the mass audience. In this year, above all, we should make progress to that end.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A5-0276/2003) by Mrs Zorba, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on Cultural Industries (2002/2127(INI)).
. (EL) Mr President, the Constitutional Treaty reformulates in one of its articles the cultural dimension of Europe and this constitutional foundation expresses a clear political position. Namely that European culture is a fundamental component of the European economic and social model which is needed if the political venture of the European Union is to be completed. It is the duty of us, as Members of the European Parliament, to convert this constitutional formulation to an active, effective policy.
I consider that, with the report on cultural industries, we are making such a step. We have expanded our policy horizontally with certain important admissions which have to do with the conditions of production and consumption of cultural products and services by European citizens. We demonstrated during the preparation of this report and in the dialogue held in the Committee on Culture with all the honourable Members, and I must thank them for that, the central importance of creation and of creators as a basic source of the added value of cultural products. We took account of the important economic dimension of culture nowadays, its role in the economic development of regions and towns and its contribution to GDP and to the employment sector. We noted the revolutionary changes brought about by new technologies in many of the sectors of the cultural industries, such as in music, in publications and in the audiovisual sector. We discussed in detail the importance of the competitiveness of European products, compared with those from other countries of the world, the inequalities of the international trade and the close link between cultural heritage and tourism. European citizens consume millions of copies of disks and books and buy millions of tickets to the cinema and concerts every year. All this constitutes their cultural diet, thereby shaping their profile and their cultural identity.
The citizens also watch television programmes. They receive information and influence on the Internet from a massive quantity of material which we refer to as content. In these ways they select, cultivate and promote one form or another of art and culture, different aesthetics and quality, in close dependency on education and their personal development. It is a complex cultural process which characterises the daily life of citizens and we should not ignore the broad political importance and weight which it has.
In addition, enlargement gives Europe an even greater cultural dimension, together with diversity. The internal market is growing. Creators' works must overcome a number of obstacles, such as problems in connection with distribution and promotion and extensive piracy, in order to find a way of reaching the European public. What we are looking for is European added value and that also applies to the thousands of small and medium-sized enterprises working in the various sectors. In order to address all this, we have made a series of proposals to the Commission. They are numerous, but I shall comment on just three.
First, the need for a definition of cultural industries and the sectors they include. We need here to analyse the cultural, commercial and economic dimension in order to include the sectors in the definition of cultural or creative industries, as they are called in certain countries. I think this will give us a better statistical picture, which we do not have at present.
Our second call on the Commission is to map the cultural industries at European level. We are calling for it to concentrate on cultural, economic, legal, technological and educational aspects, to include employment, intellectual property, the competitiveness network, new products and exports.
Finally, we consider that it is very important to have a Green Paper in order to promote the coordination of the Member States and the regions in the sector of the cultural industries, so that obstacles can be analysed, solutions suggested and a way found for the public and private sectors to cooperate, to promote competitiveness and to improve European citizens' access to culture.
I would like to believe that this report is just the beginning and that the Commission will respond not only to this specific report but also to the signs of the times, by taking the necessary initiatives with which, it should be added, the Council has also been preoccupied recently.
Mr President, I would first of all like to thank Mrs Zorba for her excellent report. It has come at just the right time to highlight the importance of the phenomenon of European cultural industries not only from an economic point of view - to which reference has been made - but also in terms of the potential they offer for cultural diversity in Europe.
It is unfortunate, but we are not always aware of the economic significance of European cultural industries. I am referring to audiovisual, music and publishing services. A study carried out in 2001 on the employment potential of this sector estimated that 4.8 million people were employed by creative industries in the broadest sense, which accounts for 3.1% of employees in the European Union. The European audiovisual sector alone directly employs more than 1 million people. Therefore, in addition to their contribution to diversity, cultural industries contribute significantly to the economy.
They of course differ from other industries in that they have an obvious social and cultural role. They have to do with creation. They involve producing and selling not products, like other industries, but cultural goods. These goods are the expression of an identity; they are reference points. Therefore, as far as cultural industries are concerned, normal industrial policy cannot play the same role, not being adapted to these industries. We need to look beyond it.
Cultural diversity presupposes a solid and varied industrial fabric that guarantees pluralism in the cultural supply within a global market. This phenomenon alone shows the importance that needs to be attached to this sector of activities that relates to our identities. I would like to mention some key actions to demonstrate to you that Europe is paying attention to this sector, not only within the framework of cultural programmes, but far beyond them.
You are all aware of the MEDIA programme and the work we do for film, but did you know, for example, that in the Culture 2000 programme, the support provided for publishing houses to encourage literary translations has benefited 1 300 translations in the past years? Did you know that a large proportion of the Structural Funds is used to develop the cultural industry? For example, in the Swedish town of Hultsfred, the ERDF cofinanced projects aimed at developing the music industry. Since then, the town has become the rock capital of Sweden! As you can see, European aid can result in genuine, concerted and concentrated development of cultural industries. Indeed, in your report, you call for a communication on the Structural Funds and culture, a communication that will highlight these types of actions.
I would like to point out that since 2002 we have also been developing experimental measures designed to support the music and book industries. For instance, we have the project to increase exports of European music outside our continent. You can therefore see, ladies and gentlemen, that these cultural industries are being supported only by EU programmes and actions. I must add that we will soon have a unique opportunity to strengthen this action when we discuss the extension of the MEDIA and CULTURE programmes and the new generation of programmes. To this end, with Parliament's help, we will have to envisage very systematic action so that the creativity of this sector can encourage economic and cultural diversity and, thus, our European roots.
. Mr President, it has been a great pleasure to work closely with Mrs Zorba on this important 'own initiative' report. I am pleased that the final report, as adopted in the Committee on Culture, Youth, Education, the Media and Sport, incorporated the more important elements of my Committee's contribution. I refer in particular to the emphasis on the needs of small and medium-sized enterprises.
I have a long involvement with cultural industries in Ireland, in particular local industries which promote the Irish language, traditional music and culture of my own region in the West of Ireland.
SMEs in the field of culture are clearly more vulnerable compared with similar sized companies in other spheres. These SMEs frequently produce, what are in effect, public goods. In other words, their products offer benefits to society as a whole above and beyond any commercial value. Such SMEs frequently face difficulties in assessing finance, particularly in the start-up phase.
If you combine the uniqueness of the cultural sector with the fact that such industries are often located in peripheral and rural regions, it is clear that the question of providing adequate finance must be addressed.
The Committee on Industry, External Trade, Research and Energy would like Member States to look at what policy instruments could be used to promote cultural industries. Parliament has previously stressed the need to reduce the legislative and administrative burden on SMEs, simplifying the collection of data for tax collection and reducing unnecessary red tape, especially for the self-employed and small businesses.
One point of Mrs Zorba's report that I particularly welcome is the call for a revision of the 'De Minimis' rules on State Aid. Such a review would take into account the unique situation pertaining to SMEs in the cultural sector, particularly those in peripheral regions.
In conclusion, I would like to make one particular plea in relation to the policy on the information society. Priority must be given to the development of broadband Internet access to rural and peripheral regions. This, would help create a more level playing field for the many cultural related SMEs based in these regions
Mr President, I would like to begin by congratulating Mrs Zorba on having taken this very interesting initiative to dedicate a report to cultural industries.
In fact, today we are seeing the emergence of cultural industries with an ever-increasing economic dimension, which also play a vital role in Europe's cultural diversity and identity.
One of the problems raised by this report is the total absence of a precise definition of cultural industries and of any European industrial strategy in this area. The Commission must look at these issues and put forward proposals to us, perhaps by way of the Green Paper.
In future, we will have to increase aid for cultural industries in projects for the economic development of regions and towns, through the Structural Funds, and also by encouraging private and public partnerships. Similarly, the European Union will have to establish support measures for SMEs and independent enterprises, which play an important role in the area of artistic creation and production.
Finally, I would like to emphasise here the importance of the printed word, and in particular of the regional daily press. That is what best guarantees linguistic and cultural diversity and is the most overlooked of the Union's cultural policies. It is vital that when the Commission is drawing up its Green Paper it should at long last put forward proposals to actively support this sector, which is also essential for pluralism. In the same vein, the Commission will have to propose specific measures to combat media concentration.
In conclusion, I feel that it is now time to mobilise our efforts to ensure that the proposed UNESCO convention on cultural diversity can soon see the light of day. More than ever, we must promote a European cultural spirit in order to encourage creation and bolster cultural diversity, without which Europe would not exist nor have any influence abroad.
Mr President, the direct cultural policy of the European Union is restricted, as the Member States have wished, to the modest funding of programmes which, nevertheless, are amongst those most often requested by the citizens. This deficiency is due, in my opinion, to fundamental causes.
Firstly, the Council's fear of denationalising these policies, which some consider as signs of national identity. The other reason is the governments', and also the Commission's, fear of using Community resources for subsidies which are not directed towards farmers or large public works.
People avoid talking about culture or art in economic terms when, on the contrary, it should be argued that the cultural industries create employment and generate wealth for Europe. If we include the audiovisual field and cultural tourism in the culture sector, it is by far the most important sector for the European economy. I address this, without much hope that they read the Minutes, it is true, to the Finance Ministers and also our colleagues in the Committee on Budgets.
As requested by Mrs Zorba, the Commission must quantify these aspects and consider them when drawing up its policies, not only the directly cultural ones but also the economic, social and territorial ones. Furthermore, Commissioner, you should demand that your colleagues take this approach to territorial policies.
On the other hand, it is also becoming necessary to restrict the commercialisation of culture. You will perhaps remember that a few years ago one of the best museums in the world, the property of one of our Member States, was renting out its rooms when the museum was closed - rooms exhibiting humanity's greatest works - for weddings and other social events. This was a depressing and alarming example. Within the European Union, the economic exploitation of cultural resources must be compatible with their historical and artistic dignity.
Mr President, these aspects and many others are dealt with in this report, and I warmly congratulate its author on its timeliness and quality.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to express my appreciation for Mrs Zorba's sound initiative. We worked well together and managed, via a poll, to gain more insight into the finer points of the cultural industries. It is clear that there is much room for improvement, certainly at European level. The cultural industries are, after all, of great economic significance, and offer much scope for employment. On this basis, I should like to call for culture to figure more prominently in the Structural Funds; SMEs in particular might benefit from this. Culture is also, however, an expression of our national identity. In a united and, soon, enlarged Europe, it is important for us to be aware of this cultural diversity. Museums in all manner of areas are trying to accommodate this, but unfortunately, they are hindered in most European countries by the sometimes exorbitant premiums they have to pay for the exhibits on display. This gives museums in countries where this is not the case a major advantage in the organisation of outstanding exhibitions. This is, in my view, a clear form of distortion of competition, and it must be stopped; it prompts me to urge the Commission to map out the differences in indemnity regulations in the present and future Member States, and subsequently to table a proposal for more streamlined regulations.
It is unacceptable for a united Europe to have an elitist group of citizens who are well-informed on what Europe has to offer in terms of culture, while others have to remain deprived of all the fine things that the cultural industries in other European countries have produced and are producing. Thank you. I should therefore like attention to be given to these indemnity regulations.
Mr President, I should like to thank our rapporteur for the serious work she has done; however, I cannot agree with her on the approach which she has opted to take.
In a society in which everything can be bought and sold, culture is in immediate danger of commercialisation, which changes its nature. Cultural creation is no longer the art created either collectively by society or by gifted people. It is becoming a product which is produced and sold, so that it can be converted to business profit, as well as a means of ideological guidance of the peoples, by promoting a specific way of life.
Under these conditions, approaching culture in terms of the industry, the market and added value, as if we were talking about cars or oranges, is very dangerous. Of course, the report expresses a number of concerns about cultural diversity. However, it is not these that determine its content, it is concerns that the European art markets have lost an important share of the global market, that the European Union has not yet developed its potential as regards the trade in cultural commodities. Company mergers are considered dangerous not because they result in monopoly control, but because they jeopardise market transparency. Even piracy is condemned not as theft of intellectual work, but because it deprives these industries of vast revenues, impacting on future investment.
The proposals are in keeping with the concerns expressed. The report calls for the intervention of the Commission and the Member States not in order to strengthen artistic creation and protect it from commercialisation, but in order to strengthen companies and promote the competitiveness of the European industries. This sort of intervention will further institutionalise culture and put it under even greater control by the monopolies.
Finally, ladies and gentlemen, I should like to draw your attention to the amendments proposed by our political group, in a bid to mitigate somewhat the consequences of the report.
Mr President, ladies and gentlemen, I can only thank the rapporteur for her excellent work, which is very precise and detailed. Firstly, I appreciated the principles, the values that are the basis for the report itself, in other words the need to recognise culture as having a principal role in the European Constitution. Indeed, the motto 'united in diversity' only makes sense when interpreted in light of the wealth and diversity of identities and of cultural and historical roots which are the heart of our European identity.
All too often, however, European cultural heritage is neither appreciated nor exploited sufficiently, even though there is no doubt that it represents an area of great potential, not least from an economic point of view. I fully agree that it is necessary to begin by detailing a comprehensive study seeking to fix a European plan of industries and of cultural productions and activities and subsequently to implement a genuine inventory of European artistic and cultural heritage. It would be a step on from the past, even the recent past, when the Commission declared that it had neither instruments nor competence, thus relegating culture to an exclusively national responsibility.
I will conclude by drawing attention to some important points in the report: firstly the reduction of VAT on music goods to boost sales and, in the meantime, to reduce trading of pirate products; secondly, greater focus on young artists, in terms of both training and promotion; thirdly and finally, greater investment at European level and more regulations, not least to facilitate European cultural enterprise financially, for example through the option of deducting the reinvested profits.
Mr President, the report by my honourable friend, Mrs Zorba, gives us another important opportunity to understand the importance which developing the cultural industries has for the economic and political objectives of the European Union and to reflect on our obligations at European, national and local level. Their contribution to the Lisbon objectives is undisputed. Apart from creating wealth and jobs, the cultural industries, by their very nature, promote initiative and innovation, which are valuable factors for the competitiveness of the European economy. Their development can also help in particular in reversing isolation, by developing local societies, because it makes use of their comparative advantages and can easily be linked to tourist development and promotion.
I should also like to point out that the cultural industries have sectors which can create employment opportunities, especially for people affected by unemployment, such as young creators or women and the disabled. That is why I agree with the rapporteur that use should be made of the cultural contribution of the Structural Funds, especially now with the mid-term evaluation of the 2000-2006 programming period, so that we can take additional or corrective measures, such as promoting vocational training and, of course, promoting education at higher learning level, because in many countries, such as my own, Greece, it is inadequate.
Thank you, Mrs Kratsa-Tsagaropoulou. On behalf of the sittings service, I apologise for the hubbub over which you had to speak.
This morning's debate on the cultural package is closed. Culture being about listening to one another, I assure you that at times we are not always very polite.
The vote will take place at 12 noon.
Mr President, ladies and gentlemen, several journalists have told me that 'Plenum Aktuell', the German-language summary of our debates, has recently proved to be particularly deficient. The German text contains neither Monday's debate on Basel II nor the debate on the outcome of the Convention, which many of us regard as historic. Until 11 this morning, there were no reports at all, something that seems to have something to do with the reorganisation of the press service. I think this bodes ill for the quality of the reports on our debates, and I would be glad, Mr President, if you would set the relevant inquiries in motion.
Thank you, Mr Turmes. We take note of your statement. We will make the relevant checks and, of course, we will improve this service if necessary.
WRITTEN STATEMENT (RULE 120)
. (FR) Although of economic importance, culture is above all about citizenship. The diversity and quality of culture and the capacity to participate in cultural creation are elements of a democratic society that cannot be ignored.
In this respect, public intervention is crucial. Financial support must be provided for cultural creation and production in order to ensure diversity and vitality and to avoid concentration in the hands of a few, often American, multinationals. Today, though, systems of public aid are threatened by the thinking that makes the market pre-eminent over everything else.
In the EU, these systems may be considered to be 'State aid' prohibited as being contrary to European competition law, which is sacrosanct. We must regret, in this respect, the result of the Convention, which leaves the existing texts as they are instead of promoting aid for culture to the ranks of aid that is automatically authorised. A formidable sword of Damocles thus hangs above our cultural policies.
At international level, we must safeguard the cultural exception, particularly in light of the GATS, by ensuring that the unanimity rule is maintained in relation to trade agreements in the field of culture.
We shall now proceed to the vote in accordance with the simplified procedure laid down in Rule 110a.
Report (A5-0209/2003) by Mr Miguel Angel Martínez Martínez, on behalf of the Committee on Development and Cooperation, on the Annual Report 2001 from the Commission to the Council and the European Parliament on EC development policy and the implementation of the external assistance (COM(2002) 490 - 2002/2246(INI))
(Parliament adopted the resolution)
Mr President, I would like to point out that in the next report we are going to vote on - the Ebner report - the Spanish version of paragraph 14 of Recommendation 2 of the Annex does not have the same meaning as the original version. I would therefore like to ask that, when it comes to the vote, we vote on the text of the original version of that paragraph.
Mrs Zabell, as in all cases, the services will guarantee that the version ultimately published will conform to what has been voted for in plenary. The Spanish version will be corrected.
We shall now proceed to the vote on:
Report (A5-0271/2003) by Mr Michl Ebner, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, with recommendations to the Commission on regional and lesser-used languages - the minority languages in the European Union in the context of enlargement and cultural diversity (2003/2057(INI))
Mr Vallvé is requesting the floor for an oral amendment.
Mr President, Mr Ebner, I would like, at this juncture, to bring in an oral amendment. With your permission, I would like to replace 'in the official language' in the last sentence with 'in the official language or languages'.
[I think that is perfectly clear].
If there are no objections we shall proceed in this way.
(Parliament approved the resolution)
I will take advantage of the Presidency and offer my [sincere] congratulations molt sincerament en la meva pròpia llengua [in my own language].
Joint motion for a resolution
Mr President, I had informed the services that I should like to table an oral amendment after Article 39. I should now like to ask you whether this is still possible.
That is very kind of you.
We have at the moment a situation in which, among others, the Dutchman, Arjan Erkel is still being held, with no indication as to his whereabouts. This is why I should like to table the following oral amendment, which is in line with the rapporteur's views. I will read it to you in English. It is to be inserted after Article 39, and reads as follows:.
Are there any objections to the presentation of this oral amendment?
As there are not, we shall proceed to the vote.
Mr Wieland, a point of order in the middle of the vote?
Mr President, the right of individual Members to demand that the outcome of a vote be checked is a matter of good practice in this House. It can indeed happen that a President - and we assume that all Presidents and Vice-Presidents have a good overview of things - from time to time asks whether a check is what the individual Member really wants. Earlier, though, there was Amendment No 4, when so many Members asked for the result to be checked, that I do not think it was proper of you to ignore their requests. I continue to regard this amendment as still outstanding and ask you to have a check carried out.
I would say to the honourable Member that as President I have no problem repeating votes if there is really the least reasonable doubt. I can guarantee that there is no doubt, I have declared the result entirely convinced of this and I am not going to rectify a vote whose result has already been declared.
The rapporteur is going to present a technical modification of paragraph 120 rather than an oral amendment.
. (NL) Mr President, I should like to table an oral amendment to the effect that the last sentence of paragraph 120 should be changed, because the situation has meanwhile changed. It should read as follows: starting with complete freedom of movement. Freedom of expression and religion on the part of the Venerable Thich Quang Do - I hope I have pronounced this correctly - released in June 2003 but still subject to police control, and the reinstatement of the legal status of the banned United Buddhist Church.
I would insist that I believe that this is more of a technical correction.
Does anybody object to the presentation of the rapporteur's oral amendment?
If not, we shall proceed to the vote.
Mr President, there are a lot of very sensitive matters that we are dealing with in this report. It seems to me that the vote that we took on Amendment No 16 is entirely invalid.
(Mixed reactions)
Many Members of this House asked for a check, which you have refused. I doubt that you have the right to refuse a check.
(Applause from the right)
I insist that we now have a check on Amendment No 16.
I am sorry, but I have no intention of carrying out that check. I would insist that the result was perfectly clear.
You have not taken account of the fact that one group has not voted in the same way in both cases.
I am simply applying Rule 19(2) of the Rules of Procedure and I will take the consequences.
Mr President, you cited a Rule that I did not know existed when you made your ruling on the points of order by Mr Wieland and Mr Van Orden. Rule 138(3) mentions that points of order concerning the validity of a vote may be raised after the President has declared it closed. Thus Mr Wieland had the right to do what he did.
Rule 138(4) provides that 'after the result of a vote by show of hands has been announced, a Member may request that this result be checked using the electronic voting system'. You did not do that Mr President. I know the final decision on all this is yours, but it was a legitimate call by a host of Members of this House. You said at the very beginning of this voting session that your eyes were playing you up. I would humbly ask that you take a check on Amendment No 16.
(Applause from the right)
I am going to apply Rule 138(5) of the Rules of Procedure, which gives that final responsibility to the President, and I therefore consider the result I declared previously to be valid.
. (NL) Mr President, as rapporteur, I would not like to see any ambiguity left about one section in the decision-making process. I should therefore like to urge you to consider complying with the EPP's request and permitting, at this stage, an oral vote on point 16. I appreciate that you would then have to go back on a decision, but I should nevertheless like to urge you to treat this report in such a way as to leave no misunderstanding or uncertainty on this matter at all. I would therefore make an urgent appeal to you now to honour the request.
I am sorry but I am not changing my opinion.
We shall proceed to the vote on the whole of the motion for a resolution thus modified.
(Parliament approved the resolution)
Report (A5-0281/2003) by Mr Fodé Sylla, on behalf of the Committee on Citizens' Rights and Freedoms, Justice and Home Affairs, on the situation concerning fundamental rights in the European Union (2002) (2002/2013(INI))
Mr President, I would like to present an oral amendment to the first sub-paragraph of paragraph 135, which says the following: 'calls on the institutions to provide access to opinions of the Legal Services, respecting the principles established by the Court of Justice'. I believe that this amendment would resolve the small problem which had arisen.
Mr Turco is requesting the floor. Is it on the same issue?
The mere fact that the staff of the Legal Service and Parliamentary Bureau only let us know at 10.40 this morning which texts we have to submit, how we should vote and which amendments they can accept, gives a picture of the situation in which we find ourselves in Parliament.
I would like to thank Mr Mollar for his efforts, but, as far as I am concerned - being one of the authors of the amendment adopted unanimously by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, an amendment which, moreover, quoted the opinion of the European Ombudsman - I think that we must put an end to this farce. I will vote against this compromise.
We take note but, institutionally, the correct procedure was to hear the chairman of the committee and you as author of the amendment. We are therefore going to vote firstly on the proposed compromise by the chairman of the committee.
Mr President, ladies and gentlemen, I would nevertheless like to remind those Members who have asked for no less than five or six passages of the report to be deleted that we are not in a supermarket with a trolley. This is about the Charter of Fundamental Rights, and we are not here to decide what should be retained or completely removed. It also has to do with the Charter that has to appear in Part II of the text of the Constitution. So when Members propose removing the right to education, the right of asylum, the right to citizenship, the reference to racism, when Members call into question equality between men and women or on the basis of sexual orientation, I say to them that the next time we should not call this text the Charter of Fundamental Rights of the European Union but the Charter of Random Rights of the European Union.
Mr Sylla, I believe that the amendments have been presented correctly, in time and in accordance with the Rules of Procedure, and what you are making is a political objection rather than a regulatory objection. Your observation is not therefore relevant. I would ask the honourable Members not to take it into account.
Mr President, Amendment No 41, upon which we are about to vote, contains a misunderstanding. It is not the fault of the staff; there is a misunderstanding in the translation, which, as it stands, means that the amendment makes no sense. The final part states: 'deplores, in particular, the preparation by the EU and the United Kingdom of bilateral agreements with the United States, agreements which authorise the Member States to extradite persons condemned to death to the United States.. Therefore, in order to make sense, the amendment should read as follows: 'extradite those citizens liable to be punished with the death penalty in the United States'.
I believe it is a clarification with regard to the wording and as such it will be taken into account. In any event it has to be approved.
Mr President, I would very much like to make a brief statement about the next amendment. My concern is with torture. It is quite extraordinary that there is no amendment whereby this House can condemn torture in the strongest terms.
(The President cut off the speaker)
Ladies and gentlemen, you are perfectly aware that this is not a debate. It is not appropriate to speak here about the fundamental issue.
We shall proceed to the vote on the whole of the motion for a resolution thus amended.
(Parliament approved the resolution)
Report (A5-0273/2003) by Mr Paul A.A.J.G. Lannoye, on behalf of the Committee on Development and Cooperation, on the communication from the Commission on water management in developing countries: policy and priorities for EU development cooperation (COM(2002) 132 - C5-0335/2002 - 2002/2179(COS))
President. Firstly there is an oral amendment by Mr Knolle to Amendment No 15.
Mr President, I ask that the following change be made to the amendment on which we are currently voting. The last line reads: '?the work of private operators'. I ask that the word 'private' be deleted, so that it will then read: 'the work of operators'.
Does the House agree to this oral amendment being tabled? Are there any objections?
We shall proceed to the vote on Amendment No 15, including the oral amendment.
The rapporteur is requesting the floor.
Mr President, I had asked to table an oral amendment. I will ask the Socialist Group to remove a small section of their amendment, which states 'can be sometimes in practice'. I would propose to them that they remove this part of the sentence. If they are in agreement, I will support their amendment; if not, I will vote against it.
The Group of the Party of European Socialists does not agree to that omission. The amendment will therefore be put to the vote in its original form.
We shall now proceed to the vote on the whole of the proposal for a resolution, including amendments.
(Parliament adopted the resolution)
Report (A5-0277/2003) by Mrs Luisa Morgantini, on behalf of the Committee on Development and Cooperation, on the communication from the Commission to the Council and the European Parliament on trade and development ? assisting developing countries to benefit from trade (COM(2002) 513 ? 2002/2282(INI))
(Parliament adopted the resolution)
Report (A5-0217/2003) by Mr John Bowis, on behalf of the Committee on Development and Cooperation, on the Commission communication on Health and Poverty Reduction in Developing Countries (COM(2002) 129 ? C5-0334/2002 ? 2002/2178(COS))
(Parliament adopted the resolution)
Report (A5-0249/2003) by Mr Richard Howitt, on behalf of the Committee on Development and Cooperation, on the Communication from the Commission to the Council and the European Parliament and the Economic and Social Committee on participation of non-state actors in EC development policy (COM(2002) 598 ? (2002/2283(INI))
(Parliament adopted the resolution)
Report (A5-0251/2003) by Mr Roy Perry, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on Television without Frontiers (2003/2033(INI))
(Parliament adopted the resolution)
Report (A5-0276/2003) by Mrs Myrsini Zorba, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on Cultural Industries (2002/2127(INI))
(Parliament adopted the resolution)
. (PT) The European Union's objective is to ensure that Europe remains prosperous and peaceful. It is also, however, an important partner in cooperation, in particular with developing countries.
I congratulate the Commission on its Annual Report for 2001 on EC development policy and the implementation of external assistance. As draftsman of the opinion of the Committee on Women's Rights and Equal Opportunities, however, I can only underline the fact that questions of gender, development and combating poverty are interrelated. The Commission should, therefore, incorporate into its development policy specific goals relating to education, health, gender equality and combating poverty. The financing of female participation in business should be promoted. Moreover, the reduction of child mortality and maternal mortality, as well as measures to fight violence against women, genital mutilation, rape of girls and trafficking in human beings, should always be included in development policy. The Commission should ensure a gender-balanced participation in projects, with a special regard for areas where discrimination against women is most severe.
I support the Commission in its reform of the management of external aid, which will allow us to strengthen the evaluation and improve the implementation of development policy.
. (FR) The Martinez Martinez report calls on Parliament to approve the Commission's 2001 annual report on its development policy and the implementation of external assistance. We voted against the report to highlight both our opposition to the Commission's policy and its justification.
Even the report from the very official UNDP notes that the situation in most poor countries deteriorated in the previous year and that, for some of them, it is disastrous. Under these conditions, the very title of the report, which refers to development policy, is an insult to these hundreds of thousands of human beings whose situation, rather than improving, is only getting worse.
The fact that the report dares to welcome the Commission's emphasis on poverty reduction is a further insult. The amount of aid provided is pitiful; it comes nowhere near the amounts the pillage of these countries yields to oil, building and maritime traffic trusts and the countless European enterprises that are growing rich on the meagre wages paid in these countries.
The report calls for specific measures to protect indigenous populations. Quite apart from the language, which is redolent of colonial times, what the poor countries, and particularly Africa, must be protected from above all, is these predators, the large cartels?
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr President, I was very happy that Parliament gave such resounding support to the Ebner report. My own ancestral languages in Scotland - Gaelic and Lowland Scots - have suffered severe discrimination and neglect over a couple of centuries. Indeed, as we know, many of the Gaelic speakers were driven out during the horrible period of the Highland Clearances.
In these circumstances it is a matter for rejoicing that the annual National Gaelic Mod (Am Mòd Nàiseanta Rìoghail) will take place for the one hundredth time in the town of Oban this year. I am very glad to have a constituency office there.
It is a great tragedy that the languages of Duncan Ban MacIntyre and Robert Burns have become more or less foreign languages to the children of Argyllshire and Ayrshire respectively, and other parts of Scotland. These are examples from one country of a universal European problem. I am very glad that at the Convention I had the chance to help put respect for linguistic diversity into the objectives of the Union, if we adopt the draft Constitution. The Charter of Fundamental Rights is helpful too. But we need proactive help and that is what the Ebner report promises. I hope that the Commission will take that up. I am very pleased with the result of that vote and to have taken part in it.
Mr President, I am glad that this report has been adopted. The report by Michl Ebner from the South Tyrol is successor to a long line of great reports adopted by this House on this subject since the 1980s, beginning with the Arfé Report, produced by a great Social Democrat from the Valle d'Aosta. I rejoice in it. It was the eastward enlargement that made it necessary to send out a clear signal concerning these matters, for a very large number of minorities and ethnic groups will be finding their way to us: Hungarians in Slovakia, Germans and Poles in the Czech Republic, Poles in Lithuania, Lithuanians in Poland, and so on. Taken together, members of the minorities will, numerically speaking, be the second largest Member State in the enlarged EU, after Germany but before France. That shows the immensity of this issue in quantitative terms, and even in qualitative terms it is of great significance, as these minorities can become either the mortar in the foundations of the EU or an explosive charge. We want them to be the mortar that holds us together.
. (FR) I am vehemently in favour of keeping, indeed developing, cultural diversity in Europe, particularly at this time when it is being enlarged to comprise twenty-five Member States.
Since languages are the main component of this diversity, then I am in favour of linguistic enlargement, in spite of any material or technical difficulties that may arise from it.
Incidentally, I fear that there is a double game being played by those who are arguing for an increase in the number of languages, with the actual aim of better establishing the monopoly of English.
Therefore, we need to work on the language question, in particular by again giving objective consideration to Esperanto.
The monopoly of English is neither good for Europe nor for Great Britain, whose language will become a mere 'nuts and bolts language'
. (NL) Respecting and safeguarding the linguistic and cultural diversity in Europe is an honourable objective. Any erosion of this diversity would constitute an impoverishment of our cultural heritage. Consequently, measures to avoid this, such as the proposed establishment of a European Agency on Linguistic Diversity and Language Learning, deserve every support.
However, the draft resolution is explicitly based on the Council of Europe's Framework Convention for the Protection of National Minorities. The Flemish Government has always refused to sign this agreement - with good reason - since French-speaking Belgians who have moved to Flanders want to misuse it in order to have French recognised as an official language in Flanders. This is in conflict with language legislation that has been established with great difficulty and the principle of territoriality in Belgium. It mainly concerns people who refuse to fit in with the Dutch-speaking character of the region, and who, in fact, turn failure to teach another language - in this case Dutch - into a political point of debate.
Since the report does not propose any measures to prevent groups of relatively recent newcomers to the region from using the Treaty to their advantage in order to cancel out a linguistic balance that has been achieved with great difficulty, the representatives of the Vlaams Blok will be voting against it.
. (ES) It is my pleasure to explain why I voted for the Ebner report, given the far-reaching significance of promoting, respecting and also, where necessary, protecting the languages which enrich the European Union's cultural and linguistic heritage and which ought to bring to life the motto of the draft Constitution for Europe, 'United in diversity'. Moreover, those languages are the central nucleus of the linguistic and cultural rights recognised by that draft Constitution and also by the Charter of Fundamental Rights of the European Union.
With that in mind, I want to draw attention in particular to the need to add the official languages of the Member States to the list of official languages of the Union. An example from within the Spanish state is Catalan, a language spoken in an area containing ten million inhabitants, and recognised by Parliament, in the Reding report, as deserving special treatment given its importance and standing at the heart of the European Union.
It is a sad fact that successive Spanish Governments have failed to champion the official languages recognised by the relevant Statutes of Autonomy, earmarking for development the principles and rights of the Spanish Constitution itself. For that reason, it is very important that it should be the European Union that recognises and protects these languages, over and above the positions of governments.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) The recognition of language diversity within the EU is no folklore. There are currently 40 million EU citizens who speak a language other than the official national language, and next year they will total 46 million. For the children and grandchildren of migrants, the language of the environment will become their first spoken language. This does not apply to stateless peoples or to people who live in pockets of society on the other side of the state border that separates them from those who speak the same language. Within Europe, there has been a long-term battle for education, administration and work in the citizens' own national language. People without this opportunity end up in the position of second-class citizens. The first-class citizens are those who speak the prevailing language at home or who have completely adapted to it. Within the EU, a stark contrast is starting to emerge between peoples who now have their own Member State and peoples who are treated as minorities within states that predominantly speak a different language. The language of this latter group is still not being recognised within the EU, unless it happens to be the same of that of the neighbouring country. For example, the ten million Catalan-speakers will continue to wonder why their language counts for less than the much smaller languages of the Danes, Finns, Baltic peoples and Slovenians. We will soon face major conflicts unless a solution is found in good time.
. (FR) This initiative shows that it is illusory and clumsy to want to deal with questions at European level that should remain strictly national. This is because, not satisfied with supranational integration, which weakens the Member States by ridding them of their sovereignty from the top, or with infranational regionalisation, which works from the bottom up, it is language, one of the essential components of national unity of some Member States, that is being attacked.
Not only does the plan aim to recognise linguistic diversity in an objective way, but also to promote it to the detriment of national languages. Let us not doubt, moreover, that the recognition of minority and regional languages also prepares for the recognition of those people who use them?
I cannot, therefore, accept that the Commission should establish 'criteria for a definition of a minority or regional language for the purposes of the possible programme for linguistic diversity' or, another source of worry, the desire that the European Charter for Regional or Minority Languages should be binding in its effects.
I am completely in favour of keeping cultural identities and regional linguistic identities, and I also remain faithful to the principles set down in our Constitution: 'France is a republic, indivisible', 'the language of the Republic is French'.
. (PT) I voted against this report, not because I consider less widely-spoken European regional languages to be undeserving of respect, protection and dissemination, but because I feel that the rapporteur's approach to this question gives impetus to separatist tendencies within the Member States. This will bring about an intensification of political and territorial disputes inherited from nineteenth- and twentieth-century conflicts and the territorial agreements which always followed them.
The tone of the debate on this report provides conclusive proof of what I have just said. Its prevailing characteristics have been an inability to understand much of what was said, and the clear and conspicuous use of minority and regional languages as an offensive weapon in a brazen quest for vengeance on the part of many national minorities. Some of these minorities are, notoriously, involved in worrying secessionist or independence movements, some of which have no qualms about resorting to extremist violence and brutality.
I do not believe that the European Union should be allowed to meddle in the structure and internal affairs of its Member States, much less intervene, even indirectly, in their political and institutional balance of power.
I recognise the need to preserve Europe's cultural and linguistic diversity, but I feel that pushing for the establishment of yet another European agency to that end is a signal that ?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) We can subscribe to some of the joint resolution's exhortations and agree to collaboration between countries faced with disasters, in particular to help countries such as Portugal. The text as a whole, however, only hides the Member States' responsibility in their incapability of dealing with the repercussions of the heatwave and the forest fires.
Obviously the heatwave itself was not the responsibility of the Member States; nor, generally speaking, were the fires. Why though, were there not enough staff in old people's homes and in hospitals to deal with the consequences of the heat wave on elderly people? Why were there not enough firemen, and not enough equipment, to fight the forest fires?
It is because all Member States, even the richest ones, have for years been cutting back the budgets for essential public services. They are reducing funds allocated to them; they are not taking on staff in sufficient numbers. Even at normal times, the emergency services at hospitals and the fire-fighting services are at their limits and can meet their obligations only by subjecting their personnel to intolerable working conditions. In such conditions, what value can be attached to promises - in any case extremely vague ones - that it will not happen again?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure).
. (FR) Leaving behind the media stir, there are two issues to which this summer's heatwave in Europe should open the eyes of decision-makers.
We are responsible for the disruption of the climate and for the dangerous world that we are going to bequeath to our children.
For some things, it is already too late. For others, courageous decisions have to be taken very quickly, even if they are not popular.
The thousands of deaths, often of elderly and sometimes unknown people, reminds us that it is not enough to 'prolong life' but that we need to give the means to live, whatever the situation, the handicap, health and age.
Our society is far from this and worse, it is getting further away from it. (Just look at the French Government's decisions to lower taxes).
. (DE) In July and August, extremes of heat, drought and forest fires inflicted great suffering on European citizens. The forest fires, in particular, caused severe damage; human lives were lost, and the destruction of flora and fauna is harming the ecosystem.
The rebuilding of the homes, factories and infrastructure that have been destroyed in the affected areas will take years, and people will not be able to accomplish it on their own. Dealing with the damage will require the creation of a whole network of relief agencies, and the people affected are in urgent need of solidarity, from the European Community in particular.
I therefore welcome the allocation of aid totalling EUR 31.6 million for the people severely affected as being the EU's first significant response, but we should assume even now that financial support will need to be improved - to what extent, it goes without saying, will be able to be determined only after the full extent of the damage has been precisely ascertained. It is, at the same time, indispensable that we ensure that it is possible to get the long-term help needed to rebuild the social and economic fabric started promptly and without bureaucracy.
Also, for the sake of protecting the forests in future, steps must be taken to improve meteorological forecasts, thus making it possible to minimise the risks associated with adverse weather conditions.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) We have not voted in favour of this joint resolution on the heatwave for the simple and good reason that it does not grasp the social, health and environmental measure of the disaster. The heatwave is not fate and its gruesome repercussions were not unavoidable. This climatic accident is primarily the result of the greenhouse effect caused by global warming generated by human activity.
Other choices are, however, possible, notably to oblige the industrial powers to respect the Kyoto protocol. The free-marketeers' choices in terms of energy and transport policies are harmful and criminal. When will there be a resolution for renewable energies so as to leave behind fossil fuels and nuclear energy? When will there be a resolution to prioritise rail and piggyback transport, and moreover, one for other choices relating to national and regional development?
Finally, if we continue to reduce public deficit and dismantle public services to abide by the dogma of the Stability and Growth Pact, we will close down social services and hospitals. If we continue to cast elderly people into precarious situations and poverty by revising retirement schemes and systems of allowances, then we will make them even more vulnerable and we will destroy the social security systems. This policy has killed more than 14 000 people in Europe. We need to make different choices for our society.
. (PT) The final text of the resolution goes a long way towards meeting the expectations of the Portuguese people and provides, at last, a response that is in line with the scale of the disaster that struck Portugal in the form of a devastating series of forest fires at the end of July and August.
I voted for all the proposed amendments to the motion for a compromise resolution and am delighted that they were all approved, significantly improving the high standard of work achieved previously by the representatives of the groups.
Portugal's justifiable request for an increase in the size of its grant from the Solidarity Fund has received a strong vote of confidence here today. A complementary move is now afoot to reorganise some Structural Funds and Community programmes with a view to dealing with the effects of the disaster; that move has also been given a boost. At the same time, moreover, the second reading of the draft Forest Focus regulation, which will soon reach this Chamber, has gained considerable impetus. This is because renewed sanction has been given to the demands already made by the European Parliament for the forest fire prevention programme, as it functioned until the end of 2002, to be properly reviewed.
. (ES) It is heartening to see the Commission undertake to use the Solidarity Fund to help in the case of forest fires. We are still, however, sending contradictory messages. We in the European institutions contradict ourselves when we declare, as Mr Barnier did yesterday, that our priority is prevention, and then, conversely, reduce Forest Focus allocations or delay too long in pushing ahead with vital prevention initiatives such as the European Civil Protection Agency.
We heard yesterday that 95% of forest fires are caused by negligence and the actions of speculators. Is it not also negligent of European governments not to consider the consequences of climate change in terms of desertification and loss of biodiversity in our countries?
All these contradictions make it intolerable that there were surplus credits for the period 1992-2002 which were not spent on preventing fires. Further, it is even more intolerable that the Commission is seeking to push ahead with its plans for Forest Focus. Over the last two years, we have lost a regulation specifically geared towards fighting fires; we have lost EUR 5 million, for which no one can account, in the rural development fund; and we may lose even more budget allocations. These funds will prove vital if the loss of hectare after hectare of forest is not to continue.
. (PT) The main priorities of the programme for rebuilding infrastructure and regenerating the affected areas should be replanting and reforestation, to be financed by the Structural Funds, the European Agriculture Guidance and Guarantee Fund (EAGGF) and the Cohesion Fund.
Fire prevention in southern European countries should be encouraged through binding measures to which the governments of the Member States must strictly adhere. It should not be left at the mercy of purely economic policies such as those in evidence during the disaster we have just witnessed.
There can be absolutely no doubt that Member States' national, regional and local land-use plans should make provisions for forestry reserves, scheduling initiatives for protecting indigenous species, preventive schemes and natural reforestation schemes, in the interests of safeguarding the character and quality of life of communities in a given area.
I have voted against. And why? Because we are barking up the wrong tree with these resolutions. I would put the question here whether we are not at risk of slipping into totalitarian thinking with the selective condemnation of the Cuban situation, while other countries that are allegedly friendly to us have maintained similar practices, more systematically, and for much longer. This means that even the European Union is turning into a totalitarian regime that is selective in who it holds accountable and prosecutes. To what extent has Cuba as a country and the Cuban population over the past 40 years had a reasonable chance of developing its own policy? It is hypocritical to point the finger only at Cuba. Instead, what is needed here is understanding and cooperation based on mutual respect. My thoughts, therefore, also go to Guantanamo, to what is going on there, to all the lies and manipulations that are being disseminated. Lies are being told, people are even paying other people to lie, and I think that this should stop. I object to this behaviour.
Mr President, I have voted against the resolution on Cuba, not because I disagree with what is said in it about the situation in Cuba, but because I disagree with what is not said.
I feel that it is intellectually and politically unjustifiable to assess Cuba's position without considering the unremitting aggression instigated by the United States and endured by the island for the last 40 years. That aggression has been made manifest in all kinds of acts, including terrorist acts, which have been condemned by the international community.
This policy of aggression has intensified recently, giving rise to justifiable concerns on the part of the Cuban authorities, especially now that pre-emptive war has risen to the status of a White House doctrine and the invasion of Iraq has taken place. The threat of virtual war, endured by Cuba for so many years, has thus grown into the threat of real war. We might criticise some of the reactions to this threat ? we have done so ? but that does not mean we should not try to understand them.
The Cubans are convinced of two things, and I agree with them: the first is that the European Union treats Cuba differently from any other country in the same economic circumstances as Cuba, and even from any other country with a similar regime to Cuba. The Cubans are also convinced, as I am, that this discriminatory policy is not a matter of coincidence. Rather, it is encouraged by the United States.
I believe it is essential to rethink our policy towards Cuba, with the immediate aim of regaining credibility and trust among all the Cubans with whom we have dealings. That does not mean we should hide our worries, our criticisms and our hopes of seeing the Cuban people progress. It does, however, mean that we should express those thoughts with the same respect, independence and coherence we show other countries, from Israel to Morocco, Russia to Latvia, Argentina to Guatemala, and even from China to the United States.
Only if the European Union restores trust and credibility, shows understanding and solidarity, will it have the necessary influence to help things get better in and with Cuba. Resolutions like this one do nothing to help us in that task of restoring credibility and trust, either in Cuba itself or in the rest of the developing world, for which Cuba is still an important point of reference.
The debate on Cuba demonstrated that the objective of the ?U is identical to that of the USA: to use various means, to use economic aid and diplomatic relations as a lever in order to bring about a change in the system 'peaceably', methodically, to impose the market economy and to overturn socialism.
It became clear that what the selectively over-sensitive Euro-unifying hypocrites cannot forgive socialist Cuba is not the so-called authoritarianism of the socialist regime or any weaknesses in it, but the fact that Cuba, despite the open war and the forty-year criminal embargo by the imperialists, is maintaining and continuing to improve the standard of living and education of its people, which is the highest in the whole of Latin America, that socialist Cuba and Fidel Castro are a beam of light, a source of fighting inspiration to the peoples in the area and mankind as a whole.
That is why, while they turn a blind eye and acquiesce to the daily executions and the thousands of political prisoners, including Cubans, in the USA, Israel and elsewhere, while they support dismal dictatorships and genocide, they shed crocodile tears about the fate of the paid agents of the imperialists in Cuba. They cannot forgive the determination of the Cuban people, as expressed on a daily basis with their fighting unity, to defend their socialist homeland to the last. We stand at their side unhesitatingly and express our admiration and our gratitude to them.
. (FR) We obviously denounce the heavy sentencing and the attacks on freedoms in Cuba, without forgetting, however, the immense responsibility of the US, with its economic embargo, its political pressures, and its military threat, the objective of which is not to ensure more independence for the Cuban people, but to strangle this small country which has dared to escape from its direct hold.
The majority of Members may well have voted for this resolution against the arrests in Cuba, but how many of them remain silent when the great power that they represent supports, finances and arms authoritarian regimes or dictators, in particular those in former colonies, that is to say in its spheres of economic influence now?
Being selective, the virtuous indignation against these attacks on freedoms in Cuba does not merit the slightest credit. They should start by clearing up their own back yards!
We, though, denounce our own state, France, which, whilst claiming to be a country of human rights, keeps troops in several African countries and defends, with weapons if necessary, as in the Ivory Coast at present, authoritarian regimes that have infinitely less legitimacy towards their own people than the Cuban regime towards its people.
We had no part to play in this masquerade.
. (PT) The political and social situation in Cuba is hard to understand without a sufficiently broad sociocultural or historical perspective.
Today's Cuban 'socialism' cannot be exported beyond the island's shores. The Cuban threat, moreover, may have been very real in the 1960s, when at one point Soviet missiles were trained on Cuba's powerful neighbour, but it is now no more than a fiction, a pretext justifying a political confrontation. That confrontation is at its most bitter between Cubans living in Cuba, who defend Castro's regime, and Cuban exiles in the United States, who exert considerable sway over the Bush Administration.
An EU presence in Cuba is indispensable for monitoring how the Cuban political regime really operates, and to what extent it is hampered by a commercial blockade which has tragic effects on the people while, in some ways, supporting and sustaining the dictatorship. Even now, after the Cuban dictator took advantage of 26 July to blast European policy, it cannot be said that every door has been closed or every possibility exhausted. The stance adopted in Parliament by Commissioner Nielson on behalf of the Commission is, therefore, justified.
Since I am in agreement with the resolution's main points but feel it does not go far enough, I abstained from voting on it.
. (PT) This resolution is one of a range of initiatives responding to the recent escalation in the campaign of interference and aggression conducted against Cuba by the USA over the last 40 years. The actions of the new US representative in Havana, James Cason, stand out within this process. They openly violate Cuban sovereignty through their support and funding of 'members of the opposition'. Their aim is to destabilise Cuban institutions and even propitiate conditions which could act as a pretext for a military attack on Cuba.
The resolution does not say a single word about the terrorist acts and kidnappings which have been carried out as James Cason has continued with his exploits in Cuba. These represent a qualitative change in the process of intervention.
The resolution does not condemn the US blockade of Cuba because it is illegitimate, illegal under international law and has serious consequences for the economy and quality of life of the people of Cuba. Rather, it condemns the blockade because it 'is not a constructive approach to promoting change or reform of the Cuban regime'. The measures adopted by the EU represent a supine acceptance of the Bush Administration's policy. 'Cooperation' should not be used as a means of interference. On the contrary, the EU should adopt and develop a mutually advantageous cooperation policy, one which respects Cuban sovereignty and independence.
. (NL) In 1955, I saw for myself the abject poverty and inequality in South America. This turned me into a supporter of Fidel Castro even before he took over state power at the end of 1958. I still think that the alternative society that has been created since then in Cuba, which has managed to assert itself surprisingly well in the face of American attempts to starve and destroy this alternative, is valuable. It is neither money nor economic power play the lead in that country, but solidarity and the equality of all people. This solidarity and equality cannot, however, justify the long-term prison sentences and death penalties that are meted out to silence those who, in the eyes of the regime's supporters, do not display solidarity or who threaten equality. Even if the present Cuba were some kind of paradise, which it is not, paradise cannot be defended in that way. Such violations of human rights do not convince anyone, but only lead to bitterness among those who they wish to eliminate. They are the wrong answer to the undermining campaign organised from within the USA. Serious violations of human rights cannot be condoned, not even if they are perpetrated by people who originally had similar political objectives. I have already voted for condemnation during an earlier debate on urgent subjects. It is a pity that Cuba should unnecessarily isolate itself from its friends in Europe.
. (FR) I abstained in the vote on the resolution on Cuba. Whilst fully sharing the criticism directed at the current regime as regards its serious violations of human rights, I cannot join in singling out Cuba when things remain the same in dozens of other countries with comparable regimes.
It is high time that the Council, the Commission and the Parliament provide a human rights' policy that is rigorous and uniform, which does not take into consideration the size and geographical location of a country, nor the state of its relations with the European Union or the US.
. (PT) I voted in favour of the joint resolution on Cuba. I did so because the Cuban people still lacks the most basic civil, political and human rights, just when we thought we had seen the last of the ramifications of the fall of the Berlin Wall. The European Parliament had to take a firm political stand against Fidel Castro's regime. I wanted to contribute to that goal, because the Cuban people live under a dictatorship which has chosen to turn in on itself rather than open up, to imprison rather than set free. If there is one people still asking to be set free in 2003, then, it is the Cuban people. The dictator's latest pronouncements, in which he displayed the irresponsible attitude we have come to expect from him by spurning all European Union assistance, are thus all the more deplorable.
More importantly, I would like to conclude by recalling that the European Parliament awarded the Sakharov Prize to Oswaldo Payá Sardiñas in 2002. In doing so, it sent a political message to the Cuban regime: we in Europe were also watching to see how matters developed. In 2003, the regime responded to that message by taking more political prisoners, by continuing to violate human rights and trample the rule of law under foot. This resolution requests that Mr Payá Sardiñas come to Europe and explain in person what is happening in Cuba. The regime will not let him. It is our duty not to abandon him.
. (PT) I am delighted with the compromise resolution, which was approved unamended. I found it particularly satisfying, moreover, to see what we are calling the 'Sakharov Initiative' finally ratified, and thus approved by an overwhelming majority in Parliament, in paragraph 2. Under this initiative, it is proposed that we once again invite Oswaldo Payá, winner of the Sakharov Prize 2002, to Europe, and welcome him at the highest level. This is a joint initiative by the European Parliament, the Commission, the Council and the Member States.
I am proud to have been responsible, together with other honourable Members, for launching this initiative in May. Little by little, it attracted growing support in Parliament, with 205 individual signatures by July, until its eventual adoption and ratification in plenary.
I hope that the Council and the Commission will now follow it up properly. Along with many of my fellow Members, I really believe that the great symbolic significance of the support eventually mobilised by this 'Sakharov Initiative', combined with its ratification, may result in a marked, decisive improvement in the situation in Cuba. It may be just the catalyst for change that has been lacking.
Mr President, today's events during the vote on Mr van den Bos's report were very unfortunate. It is a pity that the last President, his personal inflexibility or even his pride prevented Parliament from discovering the truth regarding the result of the vote on Amendment No 16. We all realised that the margin was very narrow throughout the voting session so there were very good reasons for our request to be able to verify the result. I am making a plea that there should be no repeat of any such situation ever again here. It was a violation of our rights.
Mr President, for the first time I regret seeing you in your seat, as I would have liked what I have to say now to have been addressed to your predecessor. I have, out of conviction, voted in favour of the van den Bos Report, but I will emphatically not endorse Amendment No 16. I am also grateful to the rapporteur for showing magnanimity in helping the President out of a tight spot and finally giving ground, but there was no moving this particular horse.
The President's right to have the last word in certain matters is founded upon him, or the Vice-President in question, enjoying the confidence of this House. I must say at this point, and to my great regret, that the Vice-President who previously occupied the chair no longer enjoys my confidence, as he abused the trust placed in him in accordance with the Rules of Procedure.
Mr President, I have voted in favour of the van den Bos report, but there are two things I would like to explain. First of all, I would like to clarify that in the Gujarat massacre of March last year, many of the victims were also of Indian origin. Furthermore, it is wrong to refer to the threat of increasing Hindu fundamentalism. This gives a distorted view of the situation in India. After all, that country is the only country in southern Asia that has opted in favour of a secular and pluralist state model. A choice of this kind clearly demonstrates tolerance for the different population groups. There are exceptions in every society, but this is no reason to generalise and brand the Indian society as a whole as fundamentalist. India is an open, tolerant and pluralist society in which religious freedom forms part of the constitution. It is on the basis of this argumentation that I have voted in favour of the van den Bos report.
Today, Mr President, we have voted on two reports on human rights. Even though it is in fact the issue of human rights that leads me to sit in this House, I voted against both of them. The reason for this is the fact that the issue has, unfortunately, been misused for ideological reasons. My criticism is primarily aimed at the way in which, with the van den Bos report, we have taken an unambiguous stand for religious freedom throughout the world, whilst at the same time treating the statement by Cardinal Ratzinger and the Catholic Church on same-sex partnerships as some sort of violation of human rights. This just shows the ideological misuse of the issue of human rights. European society is founded not only upon the inviolable dignity of the person, but also upon the inviolable dignity of marriage and the family, the defence of which is one of our tasks as politicians. Future reports on human rights should protect marriage and the family, rather than calling them into question.
. (NL) The annual report on global human rights in 2002 and the European Union's human rights policy by Mr van den Bos (D'66) broaches so many topics that it is difficult to see the wood for the trees. The rapporteur is getting under the EU Member States' feet with the suggestion that human rights policy should be dealt with at Community level. The report should have confined itself much more to enforcing human rights clauses in association and cooperation agreements, and to assessing their effectiveness. In this respect, the European institutions - the Council, the Commission and Parliament - should definitely search their own hearts.
The report is right to denounce increasing extremism and fundamentalism, but fails to separate these expressions of perverted religion from religion itself. Anyone who does draw this distinction need not make a forced effort to keep religion out of political debate. Moreover, it then becomes immediately clear that the ideologies of socialism and liberalism are also subjective philosophies. Non-belief - not adhering to any faith - is also based on a choice of faith. Democratic politics is therefore never impartial.
Finally, it is important to note that international human rights standards, however valuable they are, are not the ultimate standard against which human action will be judged. After all, the basis of this law lies in the human person, as if man were autonomous and made the law for himself. This subjectivity puts the universal claims of such law into perspective. According to my political belief, objective and universal law are only based on the Ten Commandments given to mankind by God, the Creator of all life. It is fortunate that a huge number of legal standards that apply in our European societies to this day are based on this. It would be sensible simply to recognise this. Only then can something positive be expected from an inter-religious or inter-cultural dialogue.
. (PT) Although there are aspects of this report with which I agree, I feel I must draw attention to what I would describe as the appropriation of a report - on the situation of human rights in the world, of all things - as a tool of political coercion. In it, countries listed as 'friends' are defended, while those listed as US or EU targets are criticised, thereby applying double standards. I cannot understand why, for instance, the report makes no mention of Israel's invasion of Palestine, or the invasion of Iraq by the USA and its allies. I therefore support the proposals for amendments tabled by my group, which condemn the following:
human rights violations carried out by Israel in pursuit of its policy of attacking and oppressing the Palestinian people through murder, imprisonment, destruction of housing and the building of an unacceptable and illegal wall designed to enforce the occupation and colonisation of Palestinian territory;
the concept of pre-emptive war, as well as any resort to war as a means of ending international conflicts;
the invasion of Iraq, instigated by the USA and involving EU Member States, in flagrant breach of international law and the United Nations Charter.
. (NL) Protection of human rights outside the EU ceases to be credible if, in a number of cases, the human rights situation in the EU itself is in poor shape, if a European sense of superiority underlies everything or if others are judged by double standards. Europe should look at America to see how things are not done. For years, American human rights policy was geared to punishing countries that strayed off course and to rewarding governments in countries where America had military and economic interests. In the former case, minor human rights violations used to be put under the microscope while in the latter, major violations were hushed up, denied or glossed over as much as possible. In the developing world, human rights were therefore put on an equal footing with the ability to follow the 'American way of life', particularly the existence of free competition, to which the involvement of all in democratic government, equality and solidarity were made entirely subordinate. Oppressive dictatorships were backed for fear of mass rebellion. Although the European states have not gone to such extremes in most cases, its current relations with the dictatorships in China and Iran are very clearly based on its own self-interest. For the governments in Russia, Turkey and Israel, it will become easier to oppress Chechens, Kurds and Palestinians when the EU wants to be on good terms with them. This report is a valuable contribution to change, but will anything actually happen?
This year too, I notice that this marathon report on human rights in the world does not reach any of the objectives that it should have set itself.
Who does not see that the moral lessons addressed to one or another country, the abusive incriminations, the hazardous implications, constitute an inadmissible interference, repeated many times, in the home affairs of the country concerned and, as a result, unlikely to change things for the better?
Furthermore, in whose name does this Parliament judge the diplomacy of Member States in denouncing those who 'support undemocratic regimes in various parts of the world insofar as they serve those Member States' own national, economic, military (?) interests'?
Finally, as the wild remarks about the fight against international terrorism show, a fight stigmatised in this report because it 'has threatened human rights protection significantly', naive, moralizing optimism always prevails over objective realism. Now if there is any area in which naive idealism often turns out to be disastrous, it is in foreign policy.
It is high time that Europe admits this geopolitical feature by quickly ceasing its futile inquisitorial campaigns.
. (SV) The Moderate delegation in the European Parliament believes it to be incredibly important that Parliament produce a report each year on the extent to which the EU Member States are complying with human rights. Human rights are the most important foundation stone for European cooperation. Obviously, we must make just as tough demands upon our own countries as upon the candidate countries and other countries outside the EU.
It is unfortunate, however, that the report does not only focus upon fundamental rights but also expresses certain other political objectives. Irrespective of whether or not one shares these political visions, this method is in danger of devaluing the significance of fundamental rights. That is the reason why we cannot vote in favour of the report in its entirety.
. (FR) The report by Mr Fodé Sylla on the fundamental rights situation in the Union, full of extreme proposals, gives an idea of what threatens to happen if the Union were to gain greater competence in this area, which is what the Convention has proposed.
It is enough to list the proposals relating to immigration: expanding the right to asylum, broader legal immigration channels; relaxing naturalisation procedures, expanding the concept of European citizenship to non-EU legal immigrants, granting them the right to vote in local and European elections, and it goes on.
These proposals are accompanied by harsh and peremptory judgments on this or that named European country, which is enjoined to redeem itself by making amends. In addition, France was asked to ratify the Charter on Regional and Minority Languages that the previous socialist government signed. I hope that they will never do it.
We can see that if the Charter on Fundamental Rights were to become obligatory then the Union would have, thanks to this Charter and to Article 7 of the Treaty on European Union, the right to impose real enforcement of rights, oriented, or rather disoriented - towards destroying our societies.
. (FR) What the European authorities pompously call fundamental rights is, at best, but the vaguest of notions, the content of which boils down to precious little for workers and the most vulnerable inhabitants of Europe. Apart from a few rare exceptions, the report does not show any steps forward, but instead steps backwards in this area due, more often than not, to the required policies applied by the States that want to make us believe that they are guaranteeing real rights for the people of Europe.
Those who are denied the most basic of individual, economic, social or political rights by this society are firstly the minorities and those that it is most hard on are women, children, disabled people, the elderly, homosexuals, asylum seekers, immigrants, members of national minorities etc. For millions of workers, the prospects are unemployment, inadequate wages, arbitrary employers, exploitation, and death in the workplace. For them, where are the fundamental rights on which the European Union is holding forth?
Our vote in favour of the report was motivated by the accuracy of the critical description of the actual state of human rights in Europe, but this does not mean that we share the illusions of its author regarding the capacity of the European Institutions to fundamentally change things.
. (IT) The serious lack of competition rules regulating conflicts of interest and the concentration of monopolies to protect the rule of law and citizens' freedoms is due to over 50 years of cronyism and over 30 years of complete monopoly by RAI-TV, which has gradually been replaced by a duopoly over the last 15 years.
Even in this last period, this has been the choice of the left alliance, at least as much as the right. In fact, the world of audiovisual information and its immense power to influence the situation in Italy are dominated by groups of influential journalists, generally centre-left but also far left, who constitute a genuine political force that has dominated RAI-TV to date and is present at the highest level in Mediaset.
. (PT) The European Parliament's annual report on the situation as regards fundamental rights in the EU is an important tool for understanding how fundamental rights are being respected and protected in Europe as a whole and within each of the Member States. We need a rigorous and effective assessment of the quality of that protection, enabling a clear overview of the current situation as regards fundamental rights. Then we will be able to take decisions in this field.
I am sorry to say that this year's report does not fulfil these requirements. The first draft of the report might have met with a broad consensus, but this final version is totally unacceptable. The rapporteur has opted to draw up a sort of shopping list in which he criticises a selection of EU Member States at the same time as suggesting unrealistic and irrelevant proposals.
The following proposals are completely unacceptable:
granting the right of asylum to victims of persecution by non-government agents;
granting access to education to all children present in a given country, even if they are there illegally;
passing European legislation on homosexual marriage;
allowing third-country nationals to vote in local elections and elections to the European Parliament.
. (FR) The Group of the European People's Party (Christian Democrats) and European Democrats was obliged not to vote in favour of this text despite the importance that our group attaches to the respect and protection of fundamental rights.
All of the Charter, yet nothing but the Charter. Once again this principle, approved by the Parliament, has not been respected. From the shopping list to the militancy, as well as personal opinions being put forward, this report is a catalogue of ideological yet irrational wishes. Many of the points raised concern neither fundamental rights in general nor those at the heart of the European Union.
The European People's Party (Christian Democrats) and European Democrats does not agree with the alleged progress in certain areas (notably regarding the right to asylum) nor the tendency to extrapolate the letter of the Charter on certain issues relating to discrimination. Furthermore, quoting countries only serves to weigh down the text and to awaken pointless nationalist reactions.
Has the Charter, as it is written, been respected during the course of the year in the territory of the EU? That is the subject of the report that Parliament should produce, and ensure that it is given a broad political basis.
. (IT) Only the Radical Party has, since the beginning of the 1960s, placed the fight against abuse of truth and information, at every legal and political level of large-scale non-violent campaigns and successful referendum initiatives.
Silvio Berlusconi and his enterprises are certainly responsible for choosing, since the 1990s, to turn his media empire of humble origins into an instrument not unlike RAI TV to boost his declining political career. His attempt only succeeded in part and his greatest media representatives 'moderate' and support large demonstrations, both electoral and non-electoral, of his political enemies.
This is typical of the Italian situation, of this 'Italian case'. Silvio Berlusconi is someone who, if anything, continues rather than opposing or reforming, as he promised to do in his electoral campaign.
As a result, the Radical Members abstained in the vote that 'deplores...a situation is continuing in which media power is concentrated in the hands of the Prime Minister' of the Italian Republic.
I am afraid that we may well now be facing savage power struggles which could go 'to the death', struggles within systems which are not only political but economic and, quite literally, criminal too.
. (SV)
Unaccompanied minors seeking asylum (paragraphs 51 and 96 of the resolution, page 69 justification):
The report is defective in this respect. In Sweden, an unaccompanied child sent back to his or her home country must always be accompanied by someone who will make sure that they are received by a relative or someone else responsible for their care. Before a child is sent back to his or her home country (or another country), a careful investigation is made into who is to assume responsibility for them and receive them upon arrival. Unaccompanied children must always be assigned reliable people. The problem is that, at present, it takes a long time to appoint such people, who are then assigned to too many children. Better account must be taken of the child in such investigations. Sometimes, not enough is found out about what happened to the child in his or her country of origin.
Discrimination (page 48):
Contrary to what the report says, the Additional Protocol to the UN Convention on the elimination of all forms of discrimination against women of 6 October 1999 was ratified by Sweden on 24 April 2003 and entered into force on 24 July 2003.
Trade union rights (pages 65, 101):
Sweden does not have - nor has ever had - a trade union monopoly.
(page 97):
In Swedish legislation, strikes without prior warning are forbidden and referred to as unlawful or wildcat strikes. The Swedish labour market is regulated by collective agreements. A strike is forbidden during the period of an agreement.
. I welcome the Sylla Report on fundamental rights and in particular its conclusions about the treatment of asylum-seekers and their children. The report is correct to be critical of the UK's record on this and my knowledge of the Dungavel detention centre in my constituency of Scotland illustrates the UK Government's failures.
The UK Government is failing to protect the rights of asylum-seekers' children by holding them for prolonged periods in the Dungavel centre and the devolved Scottish Government, which is responsible for the provision of education in Scotland, has failed to ensure that they are given access to mainstream education while resident in our country.
The Scottish people have been appalled to learn about the long-term detention and lack of educational facilities for families like Yurdigal Ay and her children who were deported to Germany earlier this summer having spent a year at Dungavel.
The UK Government's record on asylum-seekers and their children at Dungavel is a disgrace and I trust that the Sylla report will be heeded by UK ministers and that steps are taken to ensure that the fundamental rights of refugees at Dungavel and throughout the UK are not infringed.
. (EL) The European PASOK group decided to vote against the entire motion, considering that the positions on the ban on women entering Mount Athos, conscientious objectors and the right of Muslims to mosques and cemeteries are unjust, unacceptable and, at the very least, demonstrate ignorance for the following reasons:
1. Mount Athos enjoys special status, which was secured in Joint Declaration No 4 on Mount Athos in Greece's Accession Act to the EEC.
2. The Annex to the Final Deed of the Treaty of Amsterdam contains a declaration recalling the Joint Declaration on Mount Athos attached to the Final Deed of the Accession Act of Greece to the European Communities.
3. Greek legislation on proselytism was found to be in compliance with the European Convention on Human Rights by the European Court of Human Rights. As far as Muslim mosques are concerned, it is a known fact that there are currently 350 mosques and 250 Muslim cemeteries, while the procedure to found an Islamic centre and mosques in Paiania in Attica is advancing.
4. Article 18 of law 2936/2001 makes provision for a reduction in unarmed or civilian service for recognised conscientious objectors, who will complete reduced armed service.
. (EL) 11 September provided an opportunity to speed up measures to apply the most anti-grass roots choices of the monopolies. It was followed by a sweeping charge against human rights and personal freedoms in the ?U. Workers' rights and the right to a free state education and health service were cut back even further. The standard of living of the working classes has fallen. A typical example is that over fourteen thousand people died from the heatwave in the France of ? respect for human rights.
The reactionary legal arsenal is being reinforced with new provisions. Political parties, such as the Communist Party, are being prevented from operating freely and unimpeded, especially in the countries under enlargement. Violation of the freedom of expression is being accompanied by violation of the right of assembly with the ban on and the prevention of the participation of citizens and the bloody suppression of strikes and demonstrations.
In the name of the fight against terrorism, electronic records on citizens under the Schengen system prevail, personal data are being channelled to the USA, mass 'repatriation' of immigrants is multiplying.
Europe has appointed itself as the sheriff of the USA, especially after the signing of the agreement on cooperation in criminal matters and extraditions to the USA, where there is capital punishment and Guantanamo.
This report however, will not go unanswered. The workers are opposed to this policy and are fighting to overturn it and for real respect for human rights.
. (NL) It is easy to reach agreement across the political spectrum when it comes to denouncing terrorism and trafficking in human beings. It is somewhat less easy when criticism is aimed at obsolete and over-full prisons, power concentrations in the media, the infringement of privacy and discrimination against homosexuals, immigrants or people with a disability. Major differences of opinion, however, remain about the ambition to ban political groupings on account of 'extremism' or 'separatism'. In the future Member State of Latvia, people who had failed to resign their membership of the then governing Communist Party eight months prior to independence were denied any political rights. In the Basque country in Spain, a newspaper and a popular political party are banned, and the results of elections are heavily doctored because the excluded political grouping cannot in any way put forward candidates. In Turkey, a potential future Member State, it is a matter of course that organisations and publications are banned, opponents end up in prison and regions are destroyed in order to be able to control them more efficiently. We notice attempts are being made everywhere to adapt the electoral systems in such a way that there is only room left for the two largest political groupings, to the more or less total exclusion of all others from the work of parliaments. It is unwise to leave to their own devices large groups of people who do not have any prospects, are outside parliamentarian democracy, and who become susceptible to violent alternatives.
. The British Labour Members have voted in favour of the Sylla report, which serves a valuable purpose. All Member States must be strong and confident enough to accept criticism. This does not automatically mean that every criticism should be accepted as valid.
We reject the rapporteur's assertion that the detention powers in the Anti-terrorism, Crime and Security Act 2001 are being used improperly. Where we are dealing with potential threats to national security exceptional measures are sometimes necessary. Tough safeguards ensure that these detention powers are not abused. The decision to detain individuals is made on the basis of detailed and compelling evidence. Only 15 Foreign Nationals have so far been detained under this Act. Detainees are free to leave the UK at any time to return to their country of origin, and have a right of appeal against the decision.
The UK Government agrees that the detention of the children of asylum seekers should be avoided and is seeking workable solutions to prevent this situation.
As regards the right to a fair trial, the vast majority of decided ECHR cases concern events occurring prior to the enactment of the Human Rights Act. Individuals are now able to enforce their ECHR rights directly in UK courts.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) Among the numerous annual reports adopted by the Parliament, there are many that are of genuine interest. This is not, however, the case with this infamous report on fundamental rights in the Union, which, far from serving the European cause, emphasises the worst in community federalism.
The reasoning behind such a report is in itself rather strange since, for the Parliament, it consists in denouncing alleged attacks on fundamental rights, attacks supposedly committed by the Member States of the European Union.
In fact, it would hardly be an exaggeration to say that anyone consulting this indigestible document would inevitably have the impression that the European Union, made up of what are as good as banana republics, has become an area of lawlessness. Overcrowding in prisons, attacks on the freedom of conscience, discrimination against minorities, (economic) control of the media, an increase in the number of racist acts, restrictive migratory policies, etc.: no Member State is spared and, in fact, it is the whole of the European Union that appears to be an area where freedoms are killed off.
Clearly, all this is but fantasy. It remains, nonetheless, that, controlled by powerful lobbies agitating for human rights; the Parliament would make a fool of itself by adopting this report.
. (PT) The tone of my speech in yesterday's plenary did not leave much room for doubt that I would vote against this report today. Indeed, apart from anything else, the ideological slant of the Sylla report makes it unbalanced and partial in terms of fundamental rights. Notwithstanding, there was one important argument which I could not put forward yesterday due to the scant speaking time available to me. It relates to the fact that the Charter of Fundamental Rights, which the rapporteur claimed was the central principle of his report, is aimed at the institutions and agencies of the Union, with due regard for the principle of subsidiarity, and also at the Member States. The charter only applies to the latter however, when they are implementing Union law, as Article 51 makes clear.
We would therefore have liked - though this was not the approach favoured by the rapporteur - to see this report aimed directly and primarily at the institutions and agencies of the Union. In other words, we wanted an appraisal of those actions of the Council, the Commission and Parliament itself which had an impact on fundamental rights in the EU, and which decided or implemented policies affecting those rights.
As we have seen, that was not what transpired.
. (PT) The rapporteur steered a straight course towards this one-sided and partisan assessment of the situation as regards human rights, choosing to ignore the common interest and the institutional assessment which should guide work in this area. He has fostered an alliance of isolated, minority claims, on the pretext, as convenient as it is vague, of combating 'discrimination'.
The multifarious libels with which he besmirches the Member States lack any kind of foundation in truth, and are at one with the over-inflated verbiage spouted by organisations of doubtful credibility, engaged in the messianic task of replacing the current social model with a different one.
We are looking at a castle which has been razed in the interests of the widespread obsession with elevating political correctness to the status of a science.
This annual report has been hijacked in order to trumpet causes which unite no social consensus, which contradict and assail eternal principles and values with deep roots in Western civilisation. That means that its presentation and the debate on it have become an exercise in propaganda, a mere glossing and recapitulation ad nauseam of a sort of template of irresponsible ideas, devoid of the dignity and reflection demanded by the seriousness of this subject. This is a deplorable annual ritual which the European Parliament will have to abandon some day if it wants to retain a minimum level of integrity and responsibility.
I could do nothing other than vote against this report.
. (FR) This explanation of vote relates to Article 15, referring to the question of decriminalising active euthanasia.
Given that the annual report on fundamental rights in the EU plays a part in monitoring adherence to the Charter, the Group of the Party of European Socialists will vote against this article. It follows that there is no objective reason why the question of decriminalising active euthanasia should appear in this report.
. (IT) On behalf of the Radical Members, I would like to justify our abstention in the vote that 'deplores...a situation is continuing in which media power is concentrated in the hands of the Prime Minister' of the Italian Republic.
During an electoral meeting on 4 April 1996 at the Mediaset headquarters in Cologno Monzese, Berlusconi's holding, Mediaset, was, amongst other things, defined as one of the country's major companies ... a major communications business ... an Italian asset ... the heritage of a country's work and skills.
These were not definitions given by Silvio Berslusconi but by Massimo D'Alema, post-communist leader of the then PDS, now the DS, who would be elected less than a year later - by agreement with Silvio Berlusconi and the whole of the centre right - as President of the two chambers - an attempt at a Convention - and immediately after as Prime Minister, in place of Romano Prodi.
It is a great mistake and an act of great populism, prejudice and dishonesty to see the concentration of media power owned by Silvio Berlusconi as giving him such a powerful, vice-like hold over the world of information and democracy itself in Italy.
Mr President, I voted against Amendment No 5 to the Lannoye report because of assurances given by the Commission that it was not factually correct and that it had not asked developing countries for binding commitments in relation to privatising their water industry. Developing countries should be free - as we are - to choose whether or not they have privatised or public utilities to provide their water services. I hope the Commission is making sure that remains the case and is not asking for such binding commitments.
. (FR) The issue of water services will not be raised at the WTO meeting in Cancun. This is unfortunate. The Lannoye report dissects the Commission proposal, which, in particular, aims to create a European Water Fund for ACP countries.
These countries, we must remember, are key commercial partners. They are equally affected by a cruel lack of access to drinking water and purification services. Now, access to water is a right, as is the ability of the inhabitants of the rural areas of our Member States to have access to basic public services such as post offices, education and clinics. This is why access to water should remain a public service and not be managed on a strictly commercial basis.
The 1980s saw the failure of IMF and World Bank subsidies policies. Only the countries that privatised their water and electricity distribution networks benefited from aid from international institutions.
The Commission is preparing to make the same management mistake with the European Water Fund. I support the Lannoye report in its critical diagnosis of the Commission's programme.
. (FR) I voted in favour of the Lannoye report on water management in developing countries because it rightly emphasises the urgency of the problem: today, out of six billion people, 1.7 million do not have access to drinking water, and 30 000 die every day as a result.
The Johannesburg Conference fixed the objective of halving the number of people without access to drinking water by 2015, and it is imperative that Europe cooperates to realise this aim. This is why we are particularly in favour of the establishment of a European Water Fund for the ACP countries in general and the African countries in particular.
Decisions on which projects are to be helped by this fund should be taken, not from above, but by the national authorities, jointly with the peoples concerned. Priority should be given to a management model based on a public-private partnership, in which the public sector fixes the general framework for action of the private sector, as well as its objectives.
The Lannoye Report, however, remains suspicious of the action of private enterprises. I believe the opposite, that privatising water management, even on the smallest scale, would allow more rational management if it is well utilised.
. (FR) In abstaining, we have finally refused to vote in favour of this report because of the adoption, at the time of the vote, of an amendment, Amendment No 15 from the Group of the European People's Party (Christian Democrats) and European Democrats, which is favourable towards the private interests of large water operators.
. (FR) The summer heatwave and the thousands of deaths it caused confirmed one thing in Europe and the developing countries, something of which the 30 000 people who die each day of illness linked to a lack of drinking water remind us: water is the most crucial problem threatening humanity.
Climate change will make this situation worse. It is therefore urgently necessary that mass action plans are drawn up, targeted and financed.
Mr Lannoye and the Committee on Development and Cooperation have given us some minimal proposals, which we must quickly implement.
. (PT) Access to water is essential for life, health, food, well-being and development. Water should not therefore be considered simply as a good, but as a public asset. It is particularly shocking that 1.7 million people have no access to drinking water, causing 30 000 deaths per day through related diseases.
While the shortage of drinking water in developing countries has worsened, however, the privatisation of water utilities continues apace, particularly as a result of the conditions for receiving loans imposed by the World Bank and the International Monetary Fund, and structural adjustment programmes which weaken public services and induce under-investment in this sector.
The liberalisation or privatisation of water utilities has helped deprive poor communities of access to water and has driven prices up. A serious assessment of the socio-economic and environmental effects of liberalisation is therefore needed, as are guarantees that Articles VI and XXI of the General Agreement on Trade in Services will be revised, in order to protect the right of each developing country to decide freely on its method of water supply.
The establishment of a European Water Fund is a good initiative in principle, as long as it supports the water policy of the beneficiary countries by ensuring public ownership and management so that, as a result, everyone will have access to water, without discrimination.
. (FR) The draft resolution presented by Mr Lannoye is a very complete response to the scandal of the drinking water shortages experienced by hundreds of millions of people in developing countries. It questions the responsibility of large international organisations that dismantled public services, leading to this situation. It has, however, found a majority in this House by getting rid of some of the content of the resolution through amendments that refuse to point the finger and, therefore, beyond good feeling, has used its influence to push for a real improvement in the standard of living of those affected. The adoption of Amendment No 15 which 'stresses that the key issue is not whether water provision is organised by a public or private entity but rather the specific obligations provided by the policy framework; considers that it is up to the public authorities in developing countries to define the legal framework for regulating the work of private operators', changes the essence of the report. It is the commercialisation of this common good that is at the root of these inequalities of access, of the shortage and excessive cost in developed countries as in developing countries. The adoption of this meant that I was obliged to abstain in the final vote.
. (PT) More than 2.5 billion people in developing countries have no drinking water, and 3 million die every year from water-borne diseases such as typhoid fever, dysentery, cholera, hepatitis, malaria, trachoma, fluorosis, and Japanese encephalitis. We must ensure that the water objectives of Monterrey and Johannesburg (a 50% reduction in the number of people without access to drinking water and sanitation by 2015) are implemented as soon as possible. It is just as crucial, however, to encourage the EU water initiative launched at Johannesburg, costing EUR 700 million. Finally, I welcome the proposal for the establishment of a European Water Fund to help the ACP states.
. (EL) In principle we agree with the rapporteur's finding that drinking water should be a social resource, accessible to all, and not a commodity subject to speculation.
We disagree, however, with proposals that recognise a positive role in water management for the private sector, be it in the form of mixed management by the public and private sectors or with the state defining a legal and institutional framework within which private agencies operate in the water sector.
Our disagreement is based on the fact that, irrespective of intentions, legal and institutional frameworks and restrictive mechanisms, the private sector is being activated on the basis of the profit criterion, automatically converting a social resource into a commodity with all that implies, especially for poor nations.
We would stress that, as with the food problem, the problem of drinking water is primarily political and secondarily technocratic. That is why radical social changes are needed in order to deal with it effectively. The failings of the various programmes applied within the framework of the current system, which in certain cases have exacerbated rather than mitigated the problem, confirm our reading and anticipate the impasses and the exacerbation of the problem which will be caused by the application of the terms and conditions being set by the International Monetary Fund for funding similar activities in developing countries.
. (FR) Although access to water was recently declared a human right, the number of people in the world without drinking water today stands at 1.7 million, a figure whose increase has been uninterrupted in recent years.
We need to recognise the causes of the lack of drinking water and fight them: whether it be high productivity and intensive farming, economies directed towards growing crops for export, which often compromise the development of the local economy or the liberalisation of public services in the water sector, a condition often imposed by the World Bank or the IMF on countries in the South to benefit from loans. The costs of water services have also become inaccessible for the poorest people.
To remedy these discrepancies, we want new patterns of production and consumption to be implemented, in the North as in the South, based on long-term water management. We want to advance environmental farming and new irrigation systems.
In light of the tragedy that people have gone through and the totally insufficient responses given to date, the establishment of a European Water Fund for the ACP countries is a good initiative. Access to drinking water and purification services needs to be determined by national authorities with the involvement, through associations and civil society movements, of those people affected.
. (SV) Increased trade constitutes the developing countries' greatest opportunity bar none for improving their economic position in the long term, together with poor people's living conditions. Aid to the developing countries ought therefore in the first place to be aimed at developing and improving such infrastructure as makes it easier for the developing countries to engage in trade.
The present report is permeated by a general scepticism about trade as a means of combating poverty and promoting economic development. What guided us in our final vote on the report was, therefore, whether all the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, and designed to improve the report, were approved.
We are not ill disposed towards a code of conduct with ethical clauses for companies that invest in, or trade with, developing countries, but we believe that such a code of conduct should be laid down within the framework of the WTO's and the World Bank's work and not be restricted only to companies within the EU.
. (PT) To quote the rapporteur, who is a member of my own political group, if we want fairer trade, contributing to sustainable development and to the fight against poverty, concrete measures must be introduced at the forthcoming WTO Ministerial Conference in Cancun to take account of developing countries' requirements as regards world trade.
The insufficient production capacity of developing countries and their continuing dependence on primary and low-value-added products must be combated, in order to ensure the diversification of production and technology transfers.
The problem of suffocating debts must be addressed, the aim being to cancel such debts. Dumping in agricultural trade must be abolished, the principle of agricultural self-sufficiency promoted, development assistance increased up to the agreed 0.7% of GNP, and the right of access to medicines protected.
Just as important, however, is the need to safeguard public services, in particular by banning the liberalisation of such services. It must be borne in mind that the liberalisation of world trade has led to a deepening of the divide between rich and poor countries, and a reduction in participation by the latter in world trade. The injustices of world trade are the fruit of the development and global expansion of the capitalist system itself.
. (FR) The Morgantini report rejects the logic of the Commission Communication 'assisting developing countries in benefiting from international trade'. Indeed, the Commission advocates the liberalisation of services, aid to the private sector and an increase in trade meant to help the development of less well-advanced countries.
We know now that these 'recipes' of a capitalist economic system daily increase the shocking gap between the revenue of rich countries and that of poor countries! On the eve of the Cancun Summit, whose objective is to increase world trade, we support the proposals aiming to cancel out debt, to establish fair trade regulations, to remove from a commercial sphere a response to the needs of the people, to limit the incentives for rich countries to export farming production.
We have, therefore, voted in favour of this report, even though we believe that the WTO, the rich countries' instrument to dominate others, should not be democratised but removed.
. (PT) Given the indicators of developing countries' social and environmental unsustainability, the impartial Economist acknowledged a year ago that it would be impossible for living conditions in the southern hemisphere to improve unless the northern hemisphere relinquished a small part of its wealth. If we want to be credible partners in the eyes of developing countries, therefore, and if we want to bridge the shocking gulf between living conditions in the two hemispheres, both the EU and the United States must, above and beyond attaining the Monterrey and Johannesburg objectives, take advantage of the next round of WTO negotiations, due to take place in Cancun, to move towards the abolition of trade barriers and the gradual removal of agricultural and energy subsidies.
. (PT) Although the rapporteur was able to propose several interesting and valuable strategies in response to the challenge of 'assisting developing countries to benefit from trade', I felt obliged to abstain from voting. The observation that the key to development lies in liberalising trade should, rather than earning enthusiastic applause or violent condemnation (both of which lead only to ideological squabbles with short-term effects), be nothing more than a point of departure and a frame of reference. Given this inescapable truth, therefore, the best approach is to link certain obligations into trading relationships maintained with developing countries. In other words, it is better to impose conditions on aid offered by the EU and/or its Member States to those economic agents who, by acquiring raw materials or by selling goods and services, establish trading relationships with developing countries. These conditions would involve providing instant attendant benefits, which might consist, in practical terms, of obligatory technology transfers, building local capacity, providing medicines, building basic infrastructure, providing services to help reduce the costs of managing debts, and the like.
History tells us that attempting to change the 'economic' climate by imposing legislative restrictions has little effect.
. (PT) The figures on the situation as regards health in developing countries are tragically eloquent. This emergency situation requires rapid, robust, supportive and effective European action. This should ensure, firstly, that the most highly-developed countries increase their contributions in order to comply fully with the commitments made at the Monterrey Summit (the Millennium Summit) and the Johannesburg Summit (the Sustainable Development Summit). Secondly, it should raise standards of effectiveness and transparency of aid through a strategy which respects precise goals and timetables; is monitored and evaluated; ensures that the programmes and goods made available are comprehensively and continuously distributed; promotes the use of local human resources, thus avoiding heavy reliance on foreign technical assistance and developing local capacity. Thirdly, it should send clear messages to the markets, both by means of European legislation and through strategies implemented within the World Trade Organisation, to the effect that, in the long term, ever-increasing quantities of medicines must urgently be made available at affordable prices in developing countries. Fourthly, it is time to extend the debt relief initiative to more countries.
. (PT) This report makes clear the relationship between poverty and disease, disease and poverty. The health statistics for developing countries are horrifying: 28 000 children under five die every day, 2 million people die of tuberculosis each year, a million die of malaria, and so on. The spread of AIDS has also reached tragic proportions: 25 million Africans live with the disease, a quarter of that number have died, and 10% of people between the ages of 15 and 50 suffer from AIDS.
I support the proposal for greater health investment in developing countries and effective monitoring of the results. The effectiveness of that investment should be maximised through a simultaneous strategy of good resource distribution. I would also highlight the pressing need for a more productive debate on the question of access to medicines for communities in developing countries, since the scale of the disaster demands more creative, bold and determined responses.
I therefore agreed with most of this report. I abstained from the overall final vote, however, as I deplored the rapporteur's failure to resist the temptation to include in the final resolution a paragraph written in that coded, ideological language which, like that of other reports produced by this Parliament, aims simply to enlist EU development policy in the international pro-abortion movement.
. (FR) If an inhabitant of Sub-Saharan Africa gets wind of the discussions that we have in the European Parliament, he must quickly realise that a good number of our issues for debate can only affect rich countries.
Indeed, when he looks at his personal situation and that of the great majority of his own, he will realise that there is a gap growing between the old continent and this developing Africa. We, however, have a message to give to him.
Since Europe, as we are continually declaring, is based on the values of humanism and solidarity, we need to put these noble sentiments into practice. We need to help those who are suffering; we have the means to do so. Medicines to start with, to put an end to the deaths of over 28 000 children under five years old who die every day from illnesses that can be treated, many of them easily.
We can also help and support the sick who are victims of AIDS with treatments that we have for patients in Europe, but which are too expensive for developing countries. Is there any greater inequality than that in the face of an illness?
We also have the financial means. How can we remain impassive when, for example, the funds that we have earmarked for development are not used and these amounts could save human lives?
(Explanation of the vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I voted for this report, which advocates, in general terms, a 'reinforced culture of consultation and dialogue' with Non-State Actors (NSAs) as a means of increasing the effectiveness of European Union development policy.
Interaction between the different actors - local, institutional and others, such as civil society - is indeed increasingly important, at national and international levels. It is one way of obtaining the answer which is still urgently needed if we are to help the world's least-favoured regions.
Having made this general observation, I must nevertheless point out, in relation to the rapporteur's comments on the ever-greater cuts in Community assistance to various NGOs, that the participation of non-state actors is not in itself a guarantee that development policies will be effective. We must encourage greater participation and involvement on the part of actors who neither support ideological or programmatic campaigns nor promote their own agendas, but rather are truly generous, disinterested and altruistic in their aims, and whose actions consequently bear the most real and tangible fruit on the ground.
It behoves us, then, to put a premium on the 'quality' rather than on the quantity of participation.
. (PT) I share the rapporteur's conviction that the goals set out at the Lisbon Summit will not be attained without granting due importance to the role played by audiovisual communications media. Care must also be taken to consider the state of today's technology, since it allows television content to be disseminated using different technological platforms, and therefore requires the relevant legislation to be adapted and updated.
The decision to adopt a flexible approach to regulation and set minimum regulatory standards for the sector is equally pertinent and correct, in my opinion.
I share the rapporteur's concerns about the concentration of ownership and control of television broadcasting, since I see these developments as a challenge to pluralism and cultural diversity.
I take particular exception, however, to the establishment of a Pan-European Children's Network. I feel that the task of 'welcoming' our youngest viewers into the audiovisual world should be left to national channels. I do not believe that a 'European consciousness' can be created by suppressing national languages and identities and indoctrinating babes-in-arms with artificial 'European' values. The European Union should resist the temptation to 'mould' the loyalties and characters of the citizens of the Member States.
Despite this, I feel that this report as a whole is positive.
I voted in favour.
. (FR) We have not voted in favour of this report, because we do not want to support capital investors, whether in the cultural sector or in other sectors. Besides, they are often the same: a good many capitalists, who are profiting from investing in private television, in the cinema or in publishing, profit the most from public works, the monopoly of water distribution, even from manufacturing weapons.
What we want, on the contrary, is to protect those, thanks to whom this 'cultural industry' works. As a result we give our complete support to those employed in the entertainment industry without steady employment who have been fighting for many months to defend their living conditions. The French Government, which makes such a big case of the 'cultural exception', is not making an exception for workers in the entertainment sector: on the direct recommendations of the major employers, it has just launched an attack on their social protection, as it prepares to launch further attacks on the social security of all employees.
. (PT) This report contains positive elements which deserve to be supported, such as the proposal to reinforce Community initiatives in support of culture, the concern to promote cultural diversity, reading, publishing and protection of copyright, and support for those SMEs active in the field of culture. It also, however, has negative aspects. Most importantly, it should be said that the report subordinates culture to the market in general, and to the rules of the European Union internal market in particular. It privileges the commercial dimension of culture, and competition in the context of so-called 'globalisation'. It thus participates in the logic of commercialisation of culture.
This report is characterised by various ambiguities, and does not clearly indicate or suggest any actual proposals or measures, such as defending or promoting public national systems to fund and support the production and dissemination of culture, aimed at protecting our cultural heritage and cultural production from subordination to the laws of the market, to the logic of commercial gain and to the promotion of mass- and consumer-orientated cultural models.
. (FR) Great prudence should always be shown each time that the EU intends to vest itself with a new area of competence. This is precisely the case with this report, which aims to strengthen cooperation between European cultural industries.
In principle, this objective does not raise any major objections. It is worth, however, expressing strong reservations on certain points contained in this document.
In a document in which everything or almost everything could be considered 'cultural', there is no clear definition of the idea of cultural works, something that opens the door to much abuse. It is also necessary to emphasise the danger of exploiting culture for European propaganda purposes and, in fine, the possible challenge to national cultural identity (which means exactly the definition of culture as an 'essential and unifying element (?) of the citizens of Europe'?). Finally, what about the risk of misappropriation of public funds for projects with no real cultural or popular interest - money from European taxpayers cannot be used to subsidise elitist productions, destined for a 'privileged' minority.
For all of these reasons, I will not vote in favour of this report.
. (PT) I agree with the rapporteur's observations that 'Europe's cultural industries reflect its national diversity and thus represent an added value to European identity' and that 'culture is an essential element of European integration', contributing to mutual understanding between Member States and their people, which is essential and desirable.
I agree with the contention that SMEs are privileged media for disseminating culture, deserving the support of both Member States and European institutions.
Given the very great number of cultural agents, I doubt whether the existence of an overall EU strategy, or of any policy deriving from such a strategy and all-embracing enough to implement it, would be beneficial or feasible in this field.
In the same way, I feel it is acceptable to protect and promote some aspects of a country's cultural production at national level, to avoid the risk of concentration, criticised in other areas of economic and social life, from spreading to the sphere of culture. This may confront us, under the pretext of challenging US hegemony in this area, with the prospect of cultural industries in countries possessing greater means and larger markets wielding an undesirable degree of control. That would jeopardise the very diversity we want to maintain and encourage.
While I understand the rapporteur's intentions and support many of the proposals she suggests, I was unable to vote in favour of this report, and therefore abstained.
That concludes the explanations of vote.
(The sitting was suspended at 1.55 p.m. and resumed at 3 p.m.)
The next item is the Commission's statement on the application of the EU-Israel Association Agreement.
. Mr President, the European Union policy towards Israel lies in partnership and cooperation. It aims to contribute to a resolution of the ongoing conflict, along with other international partners, and in close collaboration with the parties involved.
The Commission is aware of the difficult circumstances in which the business communities are currently working in the Middle East region. At the same time, the European Commission, as guardian of the Treaty, is responsible for guaranteeing the full and correct application of Community law, including international agreements concluded by the Community and therefore the implementation of the EU-Israel Association Agreement.
I can confirm then that in applying the EU-Israel Association Agreement, the EU relies on international law for the territorial definition of the State of Israel, thus excluding the territories under Israeli administration since 1967 in the West Bank, Gaza Strip, East Jerusalem and the Golan Heights. Therefore, products originating in these areas are not entitled to benefit from preferential treatment under the EU-Israel Association Agreement.
Following confirmation from Israel that its customs authorities certified goods coming from the settlements as being of Israeli origin, the Commission published a notice to the importers in the Official Journal of the European Union in November 2001, in order to inform them of the situation.
According to the provisions of the bilateral agreement, it is the responsibility of the customs administrations of the EU Member States to check the origin of goods with the Israeli authorities through the post-verification procedure. It is also their responsibility to take the necessary precautions where a customs debt is due. It is in this context that the recovery of duties is now undertaken by the customs administrations of the Member States. These measures, initiated by the Commission, aim to protect the financial and legal interests of the Community.
At the same time, I can only reiterate that the Commission has always declared its willingness to cooperate and examine any technical proposal from the Israeli authorities to find a solution for this issue which would respect the terms of the Association Agreement.
In other words, one can conclude that the Commission has taken the necessary measures to ensure correct application of Community law. As a result, Member States are imposing duties on products from the settlements. We keep this regularly under review with Member States' customs authorities and we are also continuing to talk to Israel about technical issues related to customs certificates.
Mr President, it is a very sensitive time to be discussing an issue like this. Firstly, let me put on record my total abhorrence of the terrorist incidents that have happened all too often in the Middle East. Not only do I condemn the actions of suicide bombers, I also condemn the actions of the security services of the Israeli state when they act outside international law, making the resolution of that problem even more intractable.
However, some people may feel that this issue should not have been raised because it could complicate the peace process. Those of us who have taken the initiative on this particular issue believe that, unfortunately, such an approach has resulted in insufficient action on the part of the Commission and Member States. The Commissioner himself has already outlined the important issues at stake. No one summed up the implications better than Commissioner Patten himself in a debate in this House in May 2001. It is important to put it on record again, and I quote him: 'The European Union's position on settlements is clear: all settlement activities in Gaza, the West Bank, including East Jerusalem, and on the Golan Heights are illegal, under international law, and constitute a major obstacle to peace. The Commission communication (of 1998) made it clear that preferential access to Community markets for exports originating in Israeli settlements in the West Bank and Gaza Strip and in East Jerusalem and the Golan Heights 'contravenes agreed rules of origin since these territories do not form part of the State of Israel under public international law'.' That says it in a nutshell.
I listened very carefully to what the Commissioner said. The impression we get is very different from what he said in this House today. One does not get the impression that this issue has been pursued vigorously enough by the Commission as a whole nor, indeed, by Member States.
It must be said with regard to Israel that at the moment at best it is not being as cooperative as it could be in providing full details on the origin of all products and their component parts to customs authorities. At worst, it could be said that Israel is defying its trade agreement with the EU.
Given the clarity of the comments initially made by Commissioner Patten, to some extent echoed today, we need to have more assurances that Member States are taking sufficient action. Therefore, while I welcome what the Commissioner has said, I remain unconvinced that this issue has been enforced at a Member-State level in the way that it should be.
Mr President, the cavalier attitude the Israeli authorities display towards their obligations to comply with international law with regard to their trade relations with European Union is an indicative example of its attitude to international law in general.
The fact that the European Union is so weak in exerting its pressure on Israel to comply with international law is reflected in the fact that new agreements have been made with Israel in recent times. I would like to touch on those.
I have enormous respect for the efforts of Mr Solana, on behalf of the European Union, to reduce tension and to encourage a process of peace negotiations, but the European Union is undermining his efforts, in my view, by failing to demonstrate its determination to Israel that agreements made to Israel's commercial and trade advantage must be fully complied with or will be terminated.
I have no doubt that the current EU-Israel Association Agreement should be suspended. The actions of the Israeli Government that deny the Palestinians their human rights are in breach of that Association Agreement. Despite repeated calls by myself and others to have a full review of Israel's compliance with human rights provisions, nothing tangible has been done, to my knowledge. Several months ago the Community agreed with Israel to expand its preferential import quotas on a number of agricultural products that are largely or mainly produced in its illegal settlements, and these are for export to Community markets.
The Community took this measure without requiring that Israel stop violating its agreement by issuing proofs of origin for settlement products. This is not the way to defend or preserve the Community's legal right to require the correct implementation of the agreement by Israel.
The Commission is now saying that it will not be possible to include Israel in the pan-European cumulation agreement, while Israel continues to misapply the origin rules protocol in its existing agreement.
The Community's political will to maintain this position is not convincing to Israel and certainly not convincing to me and many others in this House, while it fails to ensure the correct implementation of the existing agreement.
It is my view that the current crisis in the peace process between Israel and the Palestinians is such that the European Union has to exert the greatest possible pressure on the Israeli Government. In the economic sphere two things need to happen: steps to suspend the Association Agreement need to be initiated on the basis of breaches of human rights obligations contained in the Association Agreement; and legal steps should be initiated to recover duties due because Israel has misrepresented the origin of its exports. Both these steps require the political will of a united Commission. I am not convinced that the Commission is united on this matter and the consent of the Member States is needed.
I call upon the Irish Government to make this a priority for its presidency of the European Union.
I should like to emphasise that in making these comments I acknowledge that the responsibility to make peace is shared with the Palestinian leadership. It must ensure that all possible steps are taken to end the vicious suicide bombings that have caused so much Israeli anguish and hardship and have hardened attitudes behind an irresponsible Israeli Government. Likewise the United States must exercise its enormous influence on Israel to cease its assassinations and abuses of human rights in the occupied territories.
I should like to address two points made by the Commissioner. He said that Member States are applying duties on settlement goods. My understanding is that only happens in a small number of cases where Israel has actually declared these goods to be settlement goods, and it does so only to relieve the pressure of the Commission and this House on them in relation to this matter.
Regarding the post-delivery verification system, once Israel declares where the goods come from, there is no way that a Member State can legally challenge that verification.
I would like the Commissioner to address those two issues.
Mr President, the Liberal Group suspects that the government of Israel is applying the origin rules of the Association Agreement in a way that derives from its settlement policies. No other explanation can justify the proofs of origin being issued to both manufactured and agricultural products - produced in settlements - which we consider illegal and therefore not covered by the agreement. These include chives, non-woven textiles, wine, snack foods and so on. Although they are given customs access by the EU, they are actually produced in West Bank settlements such as Barkan, the Golan Heights settlement of Katzrin and the Gaza Strip settlement of Gush Katif.
This is not a new issue. We know that the Member States are unable to reliably distinguish which consignments are eligible and which are not. We know that the Commission has compiled a list of settlement products and exporters, and is trying to expand the list. We know the list is incomplete and that Member States have not found it possible to identify, when shipments are presented for clearance, what products they contain.
The situation cannot continue for two reasons. Firstly, Liberals attach great importance to rules; here we are seeing a consistent, persistent breaking of the rules. We recognise there are difficulties. The Commission and the Member States bear separate and full responsibility for this, since they both have obligations to act to solve the problem.
It may be that those in the Commission who want to discharge their guardianship responsibility have insufficient political support within the Commission. The Member States that want to help have insufficient support in the Council. That is why this Parliament and the Member State parliaments need to act.
Above all, it is the duty of the government of Israel not to play tricks with a signed agreement. Israel should understand that this is not the time to do that. Unless they respect the clauses of the Association Agreement, the Israelis will have difficulty in convincing the rest of the world that they are acting in good faith in issues such as the peace process as a whole.
Mr President, my colleagues have already made many of the points that I wanted to raise in an extremely clear and precise way, and so I will not repeat them. I would, therefore, just like to ask myself - and you - some questions. I wonder, firstly, whether the European Union's efforts to pursue political dialogue and the participation of the quartet will be strengthened or weakened by the genuine reluctance on the part of the Commission to ensure that the protocol on origin rules and the territorial clause in the EU-Israel Association Agreement are enforced correctly. I am raising this point as I believe that it is fundamental. We have been debating this issue for years and there is no doubt that progress has been made, yet we are, once again, facing a blatant violation of this agreement. There are enormous obstacles to the peace process which, in my opinion, are due, firstly, to the policy of the Israeli Government, which is continuing with its settlements, following a policy of annexation and erecting walls. These obstacles are also, however, the result of the increasing violations of fundamental principles and the rules of international humanitarian law in Israel and Palestine. I believe that we should not give aid that allows agreements concluded not to be enforced.
I would also like to consider the reasons why Israel is violating the agreement, Article 2 of which calls upon Israel, and us, to respect it. We are responsible for ensuring that, on the basis of the agreement, our relations are founded on the respect for human rights and not on the violation of international humanitarian law. I believe that a politically appropriate, measured response from the Union to Israel's persistence in issuing certificates of origin for products from the settlements should ensure that no product can continue to be given preferential treatment as an import into the European Union. If we give due weight to the statements of the Commission regarding preferential treatment of products imported from the settlements, then we see that Israel's practice of issuing certificates of origin for these products is considered by the Commission to be a violation of the agreement. Nevertheless, this practice still continues. The agreement - the Commission has said so too - is not being enforced resolutely. I would like this issue of relations and legality to be addressed, because we need to end the situation of 'anything goes' that exists in Palestine and Israel. Israel needs to learn to enforce the agreements that it signs.
Mr President, as deputy chairman of the delegation to Israel, I set great store by the European Union's desire to remain on good terms with that country, but if the friendship is put at risk by non-compliance with important international rules, I wonder what will become of the trust between us. In the past, the Commission has communicated on a number of occasions that the European Union does not accept Israel's illegal occupation policy. The Commission has also taken every opportunity to denounce the illegal application of the Association Agreement. A number of weeks ago, we received a response from Commissioner Patten to the effect that 'the Member States have informed the Commission that in a number of cases, import duties have been levied on goods that originated from the settlements and were imported with Israeli proofs of origin.' This illegal and incorrect practice nevertheless remains in place. This is unacceptable. The Association Agreement with Israel has been drafted and must be observed with due regard to international law and to fundamental values. If you make sound agreements, you make your friends, provided these agreements are observed correctly.
Mr President, at the beginning of this week, Monday in fact, the Dutch Foreign Minister gave his response to nine parliamentary questions about the possible irregular application of the trade agreements between the EC and Israel. In his balanced and lucid reaction, I read that for most of the products that carry Israeli proof of origin, the Netherlands can assume that the conclusions by Israeli customs regarding their origin have been reached in a lawful manner. This means that they meet all the conditions of the origin rules protocol. Commissioner, do you subscribe to this conclusion for the other EU Member States too? Also, Mr President, Article 79 of the Association Agreement between the EC and Israel stipulates that in the event of possible non-compliance with this Agreement by one of the parties involved, both are required, via the Association Council, to reach a mutually acceptable solution. I trust that the Commission will make every effort to reach a compromise with regard to the interpretation of the origin rules protocol.
Thank you, Mr President. Commissioner, ladies and gentlemen, I must firstly explain that I am one of the signatories of this question; I did so as a democratic service for Mrs Sandbaek who asked me to do so. I do not agree with the opinion of the majority of the speakers but this question has been around for a long time in this House and it was important to clear the air and see clearly in this history of enforcement. Indeed, it is the question of the application of the Agreement and not of challenging it that is in the question from Mrs Morgantini and others.
The response from the Commissioner was very precise, completed further by the important clarifications given by Mr Belder. The Commissioner indicated that the application came from the customs authorities of the Member States. Mr Belder gave a very precise example of a Member State, which considers that this Agreement is being applied. Furthermore, there are appeal proceedings, which is the association council. If you have accurate details, Mrs Morgantini, you can communicate them to the Commission, who will not fail, I am sure, to mention them for the next Association Agreement. The rest are words and threats, which are founded on nothing.
I am slightly worried, Mr de Rossa, that you are using this occasion to challenge the Association Agreement with Israel, because that is not the aim of this debate at all. I am also astonished that you want the US to put pressure on Israel to respect human rights more, whilst you do not mention the pressure that the European Union could and should exert on the Palestinian Authority to stop the terrorist attacks.
We all heard Mr Arafat lamenting the current situation and transferring all the blame onto Israel, forgetting once again the fatal attacks of recent weeks. Now we all know the role that Hamas plays.
The European Union, just like the European Parliament, could give its support to Mr Mazen through budgetary aids or parliamentary incentives. Mr Mazen seems to show a genuine desire to reach a peace agreement. We can back him instead of continuing to back those who, like Mr Arafat, think that the terrorist attacks are part of normal policy in Palestine on its romantic road to freedom. What freedom? That, I will leave you to imagine.
Mr President, ladies and gentlemen, I will quite openly admit that this issue rather tends to pull me in two directions at once. From the legal point of view, on the one hand, it is quite clear that pacta sunt servanda - treaties under international law are to be adhered to. We know which territory is internationally recognised as being Israel's, we know which areas are occupied; we also know that products from Israel can be imported and that produce from the areas occupied by it cannot be.
In practice, gathering evidence is very difficult; so, in practice, is knowing where to draw the line. The Commission's answer has this to say on the subject: 'These principles do not apply to products which have been sufficiently processed within Israel's internationally recognized borders.'
Does that, then, mean in practice that oranges harvested on the West Bank are processed in Israel, the juice bottled and exported to the EU? Is that what is meant by 'sufficiently processed'? Or is it 'sufficiently processed' only if the juice is blended with that of apples and bananas in a mixed fruit cordial with the orange juice making up less than 50%? I think this shows us how difficult it is in practice to draw a distinction, even where the proportions are concerned.
That is why, in this context, we should ask ourselves the important question as to whom this is meant to benefit. Does it do the Palestinians any good when an Israeli orchard, or a factory on the West Bank, is closed down? The workers there are laid off, and then the same production operation restarts in the Israeli heartland with immigrants from Russia. This, of course, does the Palestinians no good at all, but at least the position is clear-cut in legal terms. We have then maintained the legal position, but we have not necessarily helped the Palestinians.
We should ensure that the actions of the Commission or of the European Union do not make overall relations between Israel and the Palestinians worse than they already are. I am therefore in favour of the Commission continuing to act in these matters with the same caution and conscientiousness that it has demonstrated so far, never losing sight of the overall framework within which relations between Israel and the Palestinians are developing.
Mr President, last July I tabled an oral question to the Commission on renewing the scientific and technical cooperation agreement with Israel. In substance the reply said that the Commission believed that the development of relations with Israel would make a significant contribution to the Middle East peace process. You have said more or less the same thing to us today, Mr Nielson. Although I share the idea that knowledge and an exchange of knowledge help build a better world, in the same ways as economic cooperation, I am particularly stupefied by this answer. Indeed, this position completely disregards the Parliament's Resolution of April 2002, of which it is obviously right to remind you here given the general title of the debate. We all know that in paragraph 8 of the Resolution, Parliament asked the Council and the Commission to urgently convene the association council to give its position to the Israeli Government, by asking the latter to respect the UN resolutions, and, in this context, called for the suspension of the Association Agreement.
Where are we, a year and a half after this demand was worded? When the Agreement began in 1995, just after the process in Oslo, some regarded it as helping to build peace. The situation now, however, is radically different. What type of cooperation is the Commission talking about? Partnerships can only be devised on the basis of mutual trust, and of shared rights and obligations. Now, the criminal attitude of the Israeli Government shows every day that it not only flouts the concerns of the Union, but also that it outbids the other in this fatal situation. More than a year ago now, Israel erected a wall in the West Bank allegedly for reasons of safety. In actual fact, it is an iron curtain that massacres the Palestinian territories and drives tens of thousands of inhabitants in their homes. In this way, new territories are being annexed.
It is time to give Parliaments' Resolution tangible form. There are precedents. In 1990 the Commission enforced Parliament's recommendation that scientific cooperation be partially frozen until the Palestinian schools and universities that had been closed unilaterally by the Israeli authorities were completely reopened and remained so. It was at least a few months before it was possible for them to reopen. Today, given that the clause on the respect of fundamental rights has been brutally violated, and in the sight of the whole world, in what way is this demand for suspension excessive?
In what way is it excessive to ask that this law is applied and respected?
Finally, and I conclude Mr President, I am aware that the responsibility of the Council, shamefully absent today, is enormous. As, in theory, a member of the quartet, the Union has the means to carry weight. What it lacks is the political will to do so.
Mr President, the Commissioner is right; it is up to the customs offices of Member States to check whether products come from Israel or from Israeli settlements in the occupied territories. However, the Commissioner also knows that once Israel has said that a product hails from Israel, there is very little customs offices can do about this, even when we know that we are being led up the garden path. Member States are not individually capable of enforcing what, in my view, is to be done, namely for Israel to stop labelling products which we know originate from settlements, but which are still given the label 'from Israel'. How difficult this is was once again demonstrated in this very Parliament when the Israeli Ambassador stated quite clearly that he challenges the EU's right to draw a distinction between products from Israel and those from the settlements. As long as this situation persists, I do not think it is up to the Member States, but up to the Commission, to do battle with the Israeli Government in order to force the latter into action, which Member States are not capable of doing. It is also up to the Commission to draw the necessary conclusions if Israel does not appear prepared to do what it is required according to EU legislation.
Mr President, it is a fact that the definition of territoriality applied by Israel to determine the origin of its exports to the European Union is not legal. The Commission has publicly announced that Israel improperly issues proofs of origin to settlement products, but why has the Commission done nothing effective about it?
The legal settlements are the main obstacle to peace. At present, Member States which do not want to violate the trade agreement in giving preferential treatment to exports from such illegal settlements have only been able to recover some limited duties, mainly relying on Israel to refrain from answering verification questions.
Why has the Commission not explicitly notified the Member States that Israel's definition of territoriality is illegal? Only when that has happened can the Member States draw the logical conclusion that they have to ask for verification for all Israeli products exported to the European Union.
Mr President, the first EC-Israel Free Trade Agreement was signed in 1975 and for 20 years the location of exported products was never questioned. However, now it is being used as a political instrument to bash Israel and the settlements. The author of the oral question has gone as far as calling for the suspension of the more recent 1995 agreement, even though the Commission has controversially agreed with her and imposed tariffs on goods allegedly exported by the settlements in the Occupied Territories. This is a technical dispute on trade and, although I am a friend of Israel, I support an eventual two-state solution and a dismantling of most of the settlements.
Palestine is not yet a state competent to have its own trade agreements, which, controversially, the EU ratified in 1994. The Commission did this in spite of the fact that Israel had the signed agreement of the Palestinian Authority that Israel was responsible for customs matters for goods exported from the settlements. Nevertheless, there is also an EU-Palestine Free Trade Agreement. Therefore, whichever way you look at it, these goods should have EU tariff-free access as they come from territories covered by one or other free trade agreement.
All trade agreements refer to the territory where the goods are produced, not the nationality or the religion of the producers. This whole dispute is now subject to a technical resolution under Article 79 of the Association Agreement, which is where it rightfully belongs. It should not be the subject of political manipulation within this House.
The debate is engendering further hostility to trade with Israel and undermines Israel's faith in the impartiality of the EU as a vital component of the quartet in the quest for the Roadmap for Peace and the end of terrorism. I am sure that all sides of the House desire that outcome strongly.
Mr Nielson, let me take this opportunity to remind you that on 10 April our Parliament voted on a Resolution to freeze the Association Agreement. Now, eighteen months later, this Resolution is still being ignored. Could we see this as unwavering support for the Israeli state's policy despite its violations of human rights and international law?
We could, for we are talking about economic, commercial agreements, about financial interests, but we also about the right to life. This colonial war claims more and more victims. Even though the roadmap made provision to colonisation to be put on ice, the Jewish colonies continue to grow and roads around them are still being built. In Israel the situation is tragic. The discrimination against some Israeli citizens is increasing; they are persecuted, denied certain rights because they are Arab Israelis. The Knesset enacted a law to prevent Palestinians from obtaining Israeli citizenship by marriage. This is a discriminatory and racist law. A recent report by FIDH, the International Federation for Human Rights, has revealed to us a modern form of slavery of migrant workers. Even Mr Abraham Burg, a former President of the Knesset, raised the alarm. He said that Israel is a framework of corruption, based on foundations of oppression and injustice, which reduces itself to a colonist state, headed by a clique of individuals who are without morals, are above the law and corrupt.
In the occupied territories the situation is tragic. A wall of shame embodies the apartheid and injustice, and the Palestinian society is living a tragedy. We are not, of course, going to count the deaths. Who are the victims of terrorism though, of this State terrorism that assassinates refugees on a daily basis?
To conclude, Mr President, I will say that we cannot remain silent. Is it not our duty to put pressure on the Israeli Government, with all the means that we have at our disposal including economic and commercial ones? Why not paralyse the Association Agreement as we courageously did before in South Africa against the apartheid?
Mr President, my position is rather different from some of those expressed here. In my opinion, this Parliamentary question is inappropriate and imprudent. We are in the midst of a peace process, the European Union is a member of the Quartet, and I believe that if we in the European Parliament and in the other institutions really feel solidarity with the Executive and with the figure of Mr Solana in his capacity as 'Mr Common Foreign and Security Policy', our representative, then we should support a rapprochement between the countries and not seek conflict between the parties.
Let us not forget, furthermore, that this question implies a direct condemnation of the occupied territories. All of us in Parliament have done this before now: it is a commonly-accepted practice, and we also know that, in accordance with the Taba agreements on the devolution of the territories, many of those territories, which were once desert and will now be habitable, will pass into Palestinian hands.
What worries me most is that this speech goes against the Palestinian Authority. Since Arafat and Abu Mazen are making constant demands for Europe to take a firmer stance in the peace process, and for that process not to remain in the hands of the United States, and if, as Mr Solana says, Europe really is one of the biggest contributors to Abu Mazen's profile, why do we not, instead of creating divisions between the parties, devote ourselves to upholding Abu Mazen and his policies, to upholding the prestige of the European Union against the other side?
In my opinion, it does the peace process no favours for one of the parties involved to pick a fight with one of the other negotiators. Why are we not asking Mr Solana and the Palestinian Authority to strengthen the administration of the latter, and helping them both to achieve that aim? Why are we not demanding, and why is Europe not showing greater support for, public health and education services? That would prevent education from remaining to a large extent in the hands of a group like Hamas, which has been condemned for acts of terrorism.
Why are we not making a real contribution to strengthening the Palestinian Authority? That would be the answer. I would like to know what impact this question will have, since it will probably go against many Palestinian workers in the occupied territories.
Mr President, the Commission's declaration is a confirmation of the European Union's aim to maintain peaceful and stable relations with the countries in the Middle East region. This is the only possible approach and does not prevent the EU from presenting its own opinions and objectives within the framework of global partnership. In practice these are complex situations. What is more important is to understand the ordinary basic mechanisms which either hamper or encourage stability, just as Mr Schuman did when he put forward his brilliant genesis of an idea for the Communities that served as a basis for the EU.
I would in this connection like to highlight one basic mechanism that has an effect on stability and peace: a clean environment. Clean water, as was shown in Jordan recently, is a vital necessity, and to attain it all the countries in the West Bank region must find a solution both separately and together. Unfortunately, the international community is still not even aware of the environmental destruction which is a reality in the West Bank. Excessive water extraction, conducting untreated waste water to Jordan, and the uncontrolled dumping of community waste have led to unthinkable health risks and a shortage of water.
The West Bank environment project is a multicultural and multilateral project which aims to solve major problems threatening the health and welfare of the inhabitants of the region. The project is not, however, making adequate progress. The reason is not low levels of finance or a lack of know-how and technology. The reason is chiefly that, for a project which is under way in a region occupied by three countries, there exists no political forum to agree on practical matters that are essential for its implementation, even though all the parties involved are agreed in principle on the needs and the measures to be taken.
One may without exaggeration say that the EU is at present the only player in the world that could offer a political forum for attempts like the West Bank environment project to build stability and peace through action on the part of the inhabitants of the region. A neutral mediator is needed to initiate decision-making that overrides political controversies. If it were not for examples of voluntary action like the West Bank environment project, all the other work the EU does to implement the Middle East peace plans would be in vain.
Mr President, I was interested to hear Mr Tannock remind us that these agreements between the European Community and Israel have been in operation since 1975. I have been in Parliament for 19 years and this issue has regularly come up as a political flashpoint. In fact it was one of the first major flashpoints when I joined Parliament in 1984, yet we still have not reached a satisfactory conclusion. But, as several speakers have already said, we are not really here today to start arguing about the whole question of who is most at fault in this sad and extremely tragic country.
I have visited Gaza, because my daughter worked there for several years with the UN, and I know that when the kind of trouble that everyone in Israel is suffering from occurs now, when the borders are closed, Palestinian produce cannot move out of the Gaza Strip. I have spoken before in this House about the dramatic sights I have seen on the streets of Gaza city, where animals were eating the flowers and strawberries that were part of the Palestinian exports from Gaza to Europe. There is a wonderful climate. It is potentially a great source of economic value to the Palestinian people, but every time there was trouble the borders were shut down and the produce was simply left to rot on the streets of Gaza. That makes it different from produce coming out of Israeli settlements - and that is a very real difference.
Only the Israeli authorities have the means to eliminate the substantial distortions of the origin rules involving settlement products without causing further inconvenience to the EU, the Member States, Community operators and Israeli exporters. Perhaps without Israel's cooperation the only lawful and effective solution for the EU, short of suspending the agreement, is for the Member States to hold in doubt the origin of virtually all Israeli exports.
. Mr President, firstly, a general remark: as I see it, in the way we are conducting this debate we are behaving like generals fighting a war that has already been fought. Personally, I share the view that it was quite some time before the EU got to the point where these rules were being clearly applied. But we have been doing this for some time now and this fact needs to be clarified. I would also add that the political need for discussion and energy to be injected into the subject has more to do with what to do now than with the starting-point of the discussion which related to the actual administration of the customs regime.
As a member of the Commission I do not recognise anything in our discussions or handling of this in the Commission that resembles what some have said here about questioning the unity of the Commission in relation to this issue. This has never been a divisive issue inside the Commission. Others have mentioned that Member States have to agree. That is absolutely correct.
Mrs Sandbæk asked why the Commission has not officially informed Member States about this and what it is going to do. I will repeat what I said in my first contribution to this debate, namely that following the confirmation received from Israel that its customs authorities certified goods coming from the settlements as being of Israeli origin, the Commission published a notice to the importers in the Official Journal in November 2001 in order to inform them of the situation. So almost two years ago the Commission did what Mrs Sandbæk asked. This is one element on which I based my first remarks. It sounds as if this debate is about a war that was waged some time ago.
In February this year - which was the time that the last internal Member States customs authorities met on this issue - about EUR 100 000 had been collected as permanent duties on these product categories from the beginning of 2003. We expect new figures to be available at the end of this month when the next meeting takes place. The amount of guarantees taken on these products by EU customs authorities at that time was as much as EUR 1.7 million.
When we are certain that the goods are coming from settlements, duties are applied immediately by Member States. Where there is any doubt, or where there is unclear or insufficient information about this from the Israeli authorities, we also apply duties after having checked as far as we can. This is being regularly reviewed within our Member States through the Customs Committee, which will meet again at the end of this month. This is something which is not just handled by putting a notice in the Official Journal; it is an active, ongoing process.
Finally, Mr Gahler asked about the modalities and principles of assessing the accumulation, and how much processing is necessary before it becomes an Israeli product. This is not the only place in the world where we have to decide on these matters. We follow general principles and criteria as regards how much processing is necessary before the origin of a product is decided. There is no special rule for Israel on this point.
Thank you very much, Commissioner.
The debate is closed.
WRITTEN DECLARATION (RULE 120)
The continuing occupation of territories by Israel, the repeated murderous operations by the Israeli army, its terrorist presence in Palestine and the arbitrary arrests, in conjunction with rough conditions of detention, the denial of the existence of a Palestinian state and the constant violation of the right of self-determination of a nation have created an explosive situation in the Middle East and a generalised climate of instability and insecurity, which is being maintained and incited by US and EU imperialism, causing the justified reaction of the Palestinians and intensifying the suicide attacks.
The proclamation of an independent Palestinian state with Jerusalem as its capital is the sine qua non to any real effort to bring about peace and restore a climate of security for Palestinians and Israelis.
The MEPs of the Communist Party of Greece take side unreservedly with the fighting Palestinian people and condemn efforts to maintain the current situation and perpetuate the problem, as contained in the Quartet's road map, which has obviously collapsed.
The peoples of Europe are fighting for peace against imperialist military intervention, as in Yugoslavia, Afghanistan and Iraq, and against cooperation with and support for Israel in its bellicose strategy of violation of the rights of the Palestinians, and they will overturn with their fight the militarisation of Europe which will strengthen imperialism against the peoples even more.
The next item is the report (A5-0164/2003), on behalf of the Committee on Development and Cooperation, on the Commission communication to the Council and the European Parliament on the Special Framework of Assistance for Traditional ACP Suppliers of Bananas (Council Regulation No 856/1999) - Biennial Report from the Commission 2002 (COM(2002) 763 - 2003/2091(INI)).
Mr President, this Commission communication comes in response to the provisions of the Council Regulation on the Special Framework of Assistance for traditional ACP banana producers, whose objectives are to improve the competitiveness and support the diversification of agricultural production in those countries.
I would like to emphasise that significant sums, about EUR 44 million, were allocated to this aid project in both 2001 and 2002, and that the Commission has told us the results of the programme for those two years. It gives me particular pleasure to say, firstly, that efforts to diversify production increased during that period, and, secondly, that those efforts were based on incentives for agricultural and rural development projects. Both of these achievements fulfil or express desires noted as objectives by both the Commission and Parliament when this programme was approved.
I ought to mention, however, that some problems have been encountered. The Commission is undoubtedly aware of them, but they should be solved through the prompt adoption of certain corrective measures. Firstly, there have in some cases been significant and repeated delays, not attributable to any individual's deliberate wishes, in mobilising and implementing appropriations over the last few years. These delays, however, have as a rule created significant difficulties for farmers in the producing countries, some of which are among the 40 poorest countries on the planet.
Some of these farmers have told us of their doubts and, particularly in the case of West African farmers, of their disagreement with the methods used by the Commission to assess farmers' competitiveness, on which the Commission's criteria for allocating appropriations are based. This assessment method takes into account average production costs, insurance and transport fleets as detailed by Eurostat.
These figures, though, do not constitute a single definition. That causes mistakes of more than minimal significance in some cases. They are sometimes very significant mistakes, to the detriment of some of these countries.
Commissioner, I am concerned at the decline in the amount of assistance allocated in the 2003 budget, especially as we approach the changeover from the current system to a tariff only system. That changeover may have very negative effects, not only on production in traditional ACP countries, but also on European banana-producing regions, if, when the moment comes for us to move from the current system to the tariff only system, we are unable to adopt the right measures.
I will conclude by appealing for two concrete changes which are very important to Parliament and also, I hope, to the Commission: greater efforts to avoid any delays in payment from now on; and assessments of growing and production methods, with the aim of withholding funding from those projects having a negative effect not only on the environment but also on the health of banana workers in producing countries. The use of biodegradable substances in the banana-growing process should become a priority here.
. Let me start by say something about the evolution of payments. I agree that this has been quite a problem in the start-up phase, but I can also inform you that the amount invoiced in 2002 was nearly EUR 41.5 million. This represents nearly seven times more than the amounts invoice in 1999 and more than three times the amount invoiced in 2001.
Although we cannot draw clear conclusions yet for the current year, the overall trend is quite positive and a similar disbursements of some EUR 40 million is expected for this year, taken as a whole.
We are now at a level of activity that corresponds reasonably well to expectations. All this is quite complex, there are so many different interests deserving protection, many historical, social and political factors in everything that relates to bananas. The Commission is well aware of the difficulties in combining the principle of equitable market access with consideration for the structural problems faced by small vulnerable economies. The Special Framework of Assistance stems from those concerns and addresses them in a tangible manner. Also it should be noted that this was not something imposed on our partners in this area but reflects thorough negotiations.
After the undeniable difficulties of the start-up phase, substantial progress can now be observed in the implementation of the scheme: I have just given these figures. Now we have reached a satisfactory rate in terms of payment. In response to the repeated suggestions by the Commission, several ACP banana suppliers are changing their strategies and seeking more financial support to fund diversification where the banana industry is no longer sustainable. It is expected that this process will continue, with the least competitive banana suppliers using the available funds exclusively for diversification and social compensation.
As far as the possible increase in imports following enlargement, which is an important discussion, is concerned, it was agreed at the Copenhagen summit that appropriate arrangements would be made in order to ensure a sufficient supply of bananas to EU consumers in conformity with WTO rules. Any increase in the banana quotas, which would be subject to negotiations in the WTO framework, would take account of the interests of these producers.
The Commission is well aware of its obligations resulting from the Cotonou Agreement including those relating to ensuring the continuing outlet for ACP bananas on the European market and we are of course committed to do anything we can to respect this.
Mr President, on behalf of the Group of the Party of European Socialists, I would like to thank Mr Fernández for producing this report, which is an assessment rather than a legislative report. I also thank Commissioner Nielson for his statement.
As the rapporteur says, we have reached the final stages of a regime for protecting banana imports, which will come to an end on 31 December 2005. The European Union has managed to maintain special privileges for 12 small countries, as Mr Fernández has told us. Some of those countries, such as Somalia, Jamaica and Dominica, are among the world's poorest, which is why they need our help.
That date, 31 December 2005, is very close. A guarantee and a tariff preference are laid down in the Cotonou Agreement; they will have to be honoured. Clearly, though, these banana producers will find themselves in trouble as the date approaches. What I mean to say is that there is every chance of the Community market becoming flooded with bananas marketed by multinational companies. Most importantly, the rapporteur has pointed out another danger, namely that enlargement will be used to justify granting even more preferential treatment to those multinational companies, opening up our markets to the detriment of both Community and traditional ACP producers.
I believe that Commissioner Nielson is at present aware of those problems. He mentioned that the amount of aid has remained at approximately the same level, about EUR 40 million, in recent years, and I do not know to what extent that amount could be altered to accommodate the needs arising as an inevitable consequence of the transition from a protective banana regime to an open regime subject only to the tariff restriction.
I therefore reiterate my group's support for Mr Fernández's report, and hope that the Commission will continue to protect this small group of impoverished countries.
Mr President, Commissioner, ladies and gentlemen, bananas are extremely important products for the economy and for the land use of several European regions, particularly in the Atlantic archipelagos of Macronesia, but are also crucial to some less developed countries towards which we have binding legal and political obligations.
I therefore congratulate the rapporteur, Mr Fernández Martín, and offer my support for his conclusions and ideas on the matter now under our consideration. I also offer my support to my friend and colleague, Mr Medina Ortega, who is also a fellow countryman of the rapporteur. In particular, I share his concern at the scantiness of the financial means available under this regulation.
I wish, however, to take this opportunity to raise a few basic points about the transparency and clarity of procedures in the way current legislation is implemented. It is unacceptable that the funds we are looking at should be allocated by Commission decisions that are not made public and which are based on an unnecessarily complex system of calculation, on the basis of somewhat erroneously defined concepts, using data of dubious rigour and comparability that are spread across two regulations and several articles and annexes.
The aims of Community legislation must be clear, as simple as possible to enact and transparently implemented. As the Ivory Coast Banana and Pineapple Producers' Association has rightly stated, however, this regulation does not fulfil these criteria.
I therefore hope that the Commission will inform Parliament of the decisions it has taken on funding organisations in the beneficiary countries, as well as the calculations informing these and the data it has used and even the legal basis and what it has done with the unused appropriations from budget line B7-8710. A simple and transparent legal framework is a crucial instrument, in this and in other fields, for developing a positive and lasting relationship between the European institutions and their partners.
. Mr President, in reply to the last remarks by Mr Casaca, this does not correspond to the way in which we are doing these things. None of the beneficiaries has ever disputed the correctness of the calculations of the individual yearly amounts. This is also being discussed at meetings with representatives of these countries. I would add that the representatives of the producers from the Côte d'Ivoire stated at one of these meetings that in their view the Commission has always applied the method prescribed by the Commission regulation in a correct and fair manner.
If these criteria are complex it only reflects the fact that we are where we are as a result of negotiations where contradictory and many different special interests had to be reconciled. That is the source of the complication. For once it is something we in the Commission are not guilty of.
The debate is closed.
The vote will be at the end of the debates today.
The next item is the report (A5-0190/2003) by Fernando Fernández Martín, on behalf of the Committee on Development and Cooperation, on the Commission communication to the Council and to the European Parliament on Untying: Enhancing the effectiveness of aid (COM(2002) 639 - 2002/2284(INI)).
Mr President, the world today is more interdependent than ever before. Problems are shared problems: poverty, hunger, military conflict, immigration, transmissible diseases, ecological disasters and the like. Efforts to solve them must be coordinated and shared by all.
Here the question of development aid has become more important than ever. Now is exactly the right moment, to my mind, for the Commission to have produced its communication to the Council and to Parliament, which we are debating today.
The report I am presenting today, on behalf of the Committee on Development and Cooperation , is the fruit of work and contributions from political groups and from my fellow Members, for which I am particularly grateful and appreciative.
As we know, the European Union and its Member States constitute the world's leading donors of government development aid. The traditional mechanisms of the European model have not, however, allowed the desired aims of cooperation to be achieved with complete success. It is difficult for us to ensure that the results are monitored or to assess them accurately, because the implementation of the programmes and projects is dispersed among both national cooperation agencies and fixed procedures which tie the receipt of aid in different ways to the acquisition of goods and services obtained by means of that aid in the donor countries.
According the World Bank's figures, released here in this Chamber during a speech by the bank's President, Mr Wolfensohn, the untying of aid would result in a reduction of transaction costs by up to 25%. We therefore welcome the Commission's initiative, which may help to enliven the debate on this issue. That debate is currently being conducted among Member States and multilateral organisations. They are far from reaching an agreement which would be binding on all parties, and on the main donors in particular.
I am convinced of the need, in this debate, to uphold the idea that aid priorities should suit the interests of recipient countries. That idea would seem almost too obvious to any observer, but it is not currently being put into practice. As a result, some European countries play a significant part in cooperation as official aid donors, but the money they make in return for delivering that aid exceeds their own contributions to the aid programmes, sometimes by a long way. This practice is known to all of us, I believe, and it is clear proof of a degree of cynicism among the donor countries - in other words, our own countries. We must make an effort, therefore, to try and remedy this state of affairs.
Of course, events do not take this kind of turn through a deliberate and evil desire for them to turn out badly, but for a whole range of reasons which cannot be gone into here. The main thing is that we use the experience we have acquired to push for these ideas to be implemented, bearing in mind certain considerations, such as those mentioned in paragraph 4 of our report, in order to ensure that our objectives are achieved and certain undesirable effects avoided. In other words, for example, it would be helpful if the Commission were to bear in mind the need for horizontal and geographical or regional budget lines to be treated equally, so as to introduce and guarantee open, transparent calls for tender, which do not always come about. These calls for tender will apply to all Member States and candidate countries, all developing countries and all developed countries, on condition that they are reciprocated by third countries and approved by the recipient countries.
I will conclude by making express mention of a request made by many developing countries and NGOs. That request is that priority be given to the award of contracts to local suppliers or service providers in both the recipient country and neighbouring countries in the same region, on condition that provision is made for sufficient training to ensure that the projects are brought to a satisfactory conclusion rather than left frustratingly unfinished. The reasons for this are many and plain to see; it would be almost too obvious to list them, but they can be summed up by evoking the desirability of contributing to the development of local markets in those countries.
. The communication about the untying of aid dates back to 18 November 2002 and we still have quite some work to do, even though we have made good political progress on the issue since last year.
This issue may appear to be very technical and difficult to address, but it can have quite an impact in the field concerning the effectiveness, the value for money of our aid and also the dynamics of the cooperation with our partner countries - exactly in the way Mr Fernández Martin has made clear.
I am grateful for the work he has done on this subject. His report reflects broad agreement between us. We have achieved consensus in Council on the untying of Community aid, and with the resolution on the table now in Parliament we can start working on implementation.
We will focus on concrete proposals to change the different relevant legal instruments. The proposal to implement changes in the existing regulations will fall under the co-decision procedure and therefore Parliament's role in moving this forward will be fundamental. I look forward to discussing it with Parliament during the course of this coming year.
We will continue our work on establishing the facts relating to untying. One of the problems is that it is very difficult to find concrete, reliable data on the impact of untying. We will begin a study on this before the end of the year.
We will try to convince other donors who are still reluctant to join us, particularly through the work of the OECD 's Development Assistance Committee and its new Working Group on Aid Effectiveness.
While welcoming the Council's agreement on the untying of Community aid, I would like to express disappointment at the reluctance of some Member States - and especially that of one Member State - to commit themselves to untying bilateral aid. This has two dimensions; one is the well-established discussion as to whether or not official development assistance and the procurement there is part of the Single Market. This is an internal EU discussion. In the Commission's view the answer is clearly 'yes', the public procurement directive does indeed cover development aid.
Some countries that have been doubting this over the years, including my own, clearly no longer doubt this. However, one Member State still maintains a different view. My reply would be 'okay, we will meet in Court'.
The other element where a discussion is more open and more legitimate is what Member States do in the broader global discussion in the framework of OECD about the untying of aid. There we have an agreement to untie aid to the group of least developed countries. The volume of what has been agreed on corresponds to about 2% of global ODA - not a big deal.
The Commission is complying, and in fact over-achieving, in relation to what it has to do in order to carry out this agreement. But we take a different view: one reason being that we do not want to discriminate between least developed countries and the rest. We are ready to untie all aid and we have legal obligations vis-à-vis the ACP countries, for instance, which means that as a group, they have access to bid on everything relating to all seventy-eight countries.
In preparation for the Monterrey Conference on Financing for Development, the Member States committed themselves to continue discussions on the further untying of bilateral aid. The Commission recognises that we need both to increase the volume of aid and its effectiveness through measures like those we are discussing today. I am really pleased to have the signal from Parliament and I look forward to moving this forward.
It is true that we have to insist on some reciprocity, because this issue is also about taking care of trade interests opening up on our part, if, for instance, the United States is not doing the same thing. It is clearly not something we have a mandate to do. Our policy is now clear we want to go for the big solution on this issue.
. Mr President, I would like to congratulate the rapporteur on an excellent and timely report. As he said, we now live in a world that is totally interdependent, and the problems of one country are problems for all of us, problems such as poverty, hunger, disease, ecological disasters and crime. It is our joint responsibility to resolve these problems and to work towards a consistent and coherent strategy.
Development aid can play a pivotal role in working towards solutions, but only if it is free of trade commitments. The proposals we have in front of us are a positive step towards achieving greater effectiveness of development aid. Untying aid is a direct way of increasing that effectiveness, but we need to acknowledge and recognise, as the Commissioner has made clear, that among certain Member States tying aid is still common practice. We must therefore take immediate action to address the inadequacy of our current practices. Commissioner, may I say 'more power to your elbow!' when you see the recalcitrant Member State in court, because we cannot have one Member State playing a different game from the others. We have, as you say, a single market.
I support the need for reform. It will lead to increasing transparency and accountability. It is a complex process, and we welcome the intention of the Commission to bring forward the legislative proposals and the changes to existing legislation, hoping that this will not result in more bureaucracy.
I should like to stress that this untying of aid from trade is not a final step, but it is one means of increasing the effectiveness of granting aid. The main purpose of granting aid is poverty reduction. So it is not an isolated concept, but part of an ongoing debate which will be pursued to some extent in Cancun next week.
Mr President, I wish to express my sincere thanks to my colleague, Fernando Fernández Martín, for the pithy though balanced report he has drafted. I would also ask Commissioner Nielson to convey my thanks to those involved in drafting the Commission communication. The text is clearly written and big-hearted in its tone.
The practice of tying aid may in theory even turn development aid completely on its head, with the donor benefiting and the country intended as the recipient becoming poorer than ever. Although this extreme paradox, which is well-known in economic theories, is not necessarily very easily possible in reality, it is nevertheless a reminder of the sort of reduced effectiveness and perversions of aid which still occur and are furthermore permitted in real life.
Estimates by the World Bank and the OECD of savings made through increased effectiveness are of the order of 25%. Our rapporteur estimates that the net benefit of untying could be the equivalent of as much as USD 5 billion in terms of cash. As we know how even small sums of money can work wonders in development cooperation, an increase of several billion euros of that sort is staggering. The European Union's willingness to take the initiative in this matter is significant as the EU and the Member States are responsible together for half the world's development aid. Reduced effectiveness in development cooperation is therefore by no means a trivial matter when measured in real terms.
It is important to implement the conclusions arrived at in Barcelona swiftly. It should be self-evident that simple market economy principles dictate that the EU Member States should untie donor aid. The key competition principles agreed in the EU will work to the advantage of the developing countries in this. Then local sourcing and sourcing from other developing countries will also be possible, as we have already seen, resulting in a multiplier effect on the effectiveness of aid.
In addition to the benefit in terms of welfare achieved in the developing countries, the liberalisation of procurement will also be important within the EU, because the practice of tying aid which still goes on in many Member States also distorts competition among the Member States themselves and is against the rules on competition in the EC Treaty.
Mr President, aid which is conditional on the acquisition of goods or services originating in the donor country has repeatedly been condemned as an immoral and inefficient practice by recipient countries and the worst-affected NGOs on the one hand, and on the other by the majority of agencies involved in development issues. Among the latter are many intergovernmental organisations.
In 1996, the Development Assistance Committee (DAC) of the Organisation for Economic Cooperation and Development (OECD) published a strategy document entitled 'Shaping the 21st Century: The Contribution of Development Cooperation'. This publication discredited the practice of imposing conditions on development assistance, showing it to be incompatible with the new guiding philosophy for initiatives in this field.
Since then, that philosophy has gradually taken on a definite, solid form through a series of important declarations and resolutions, such as the DAC's recommendation, approved in May 2001, demanding that aid to the least-developed countries should be untied.
More importantly, the international community adopted the Monterrey Consensus at the International Conference on Financing for Development in March 2002, committing itself to supporting initiatives designed to phase out conditional aid.
In its communication of November 2002, entitled 'Untying: Enhancing the Effectiveness of Aid', the Commission responds to just those promises made at Monterrey. It goes even further than the DAC's resolution, since it extends the need to untie aid to all developing countries, not just to least-developed countries. It also extends the untying of aid to all aid sectors, including food aid.
All these recommendations are still gaining ground, under pressure from lobbying by the general public and by NGOs. They have not, however, made a great impression on a large number of countries, which are continuing to grant tied aid, either openly or covertly. This is unfortunately also true of various EU Member States. The result is a significant discrepancy between the policy advocated by Parliament and implemented by the Commission on the one hand, and the policy put into practice by some Member States, such as Spain under José María Aznar, on the other.
It comes as no surprise that the report presented by Mr Fernández Martín, a Partido Popular deputy in my country, should list a series of initial misgivings about the progressive approach urged by the Commission, an approach favourable to the untying of development cooperation policy. In the rapporteur's favour, however, it should be said that he showed understanding and flexibility by accepting the amendments tabled to his first proposal, which have yielded substantial improvements in his final text.
That text includes a motion for a resolution approved by the Parliamentary Committee on Development and Cooperation. We will be reasonably happy to vote for it, since it favours the complete untying of development aid, both European Union aid and aid granted by each and every one of the Member States.
. Mr President, I should like to make just a few points. With regard to Mrs Korhola's comments, it is true that many years ago the World Bank and UN stated that up to 25% of development assistance was wasted from the point of view of the recipient countries because of tying to the donor countries. This figure is not acceptable to the Commission because we have open competition between the 15 Member States, and adding a sixteenth does not really change the name of the game in terms of ensuring competitiveness when we are tendering. Therefore, the dynamics of this mainly revolves around a classical case of a single bilateral donor country tying or not tying. For the Commission, the dynamics of this, economically speaking, are not fantastic.
I would add that as a result of access to ACP countries, these countries have the right to bid on anything we tender relating to them. About 25% of all tenders are now being won by ACP bidders. This is good and is part of what Mr Fernández Martín talked about as being important to attain.
Finally, it is true that food aid and the transport of food aid has - at the insistence of the US and via the decision in the Development Assistance Committee of the OECD - been excluded from what should be covered by untying of aid. This is very sad and this is why we specifically refer to that problem as one of the elements in the broader topic of the untying of aid.
The debate is closed.
The vote will be at the end of the debates today.
The next item is the joint debate on the following motions for resolutions on the bomb attacks in Mumbai:
B5-0371/2003 tabled by Gerard Collins, on behalf of the UEN Group;
B5-0376/2003 tabled by Bob van den Bos, on behalf of the ELDR Group;
B5-0379/2003 tabled by Jean Lambert and Reinhold Messner, on behalf of the Verts/ALE Group;
B5-0381/2003 tabled by Margrietus J. van den Berg and Maria Carrilho, on behalf of the PSE Group;
B5-0386/2003 tabled by Giuseppe Di Lello Finuoli and Esko Olavi Seppänen, on behalf of the GUE/NGL Group and
B5-0387/2003 tabled by Charles Tannock and others, on behalf of the PPE-DE Group.
Mr President, I am surprised that for once my political group is the first to be called in the debate. I recently had a long and interesting conversation in Scotland with the Consul General for India and we were reflecting upon the problems in trying to constitute a polity which is continental in scale and multilingual in character, with citizens of many faiths and of none, with memories of historical antagonism between religious communities and which tries to sustain a working democratic constitution and to live at peace with its neighbours.
We were thinking both of Europe and of India and it is humbling to us in the European Union, as we work towards improving our constitution, to think that India has achieved this continent-wide polyglot democracy in a secular polity for more than 50 years now. We have a lot to learn from India and we should approach today's debate with a certain sense of humility in that regard.
However, evidently, as the horrifying events in Mumbai show us, all is not well in India. The issue of the capability to sustain a secular state with religious tolerance is now before us, as is the question of whether the tension with Pakistan will be cooled and whether intercommunal relations in India will become peaceful.
That sets the background to this admirable resolution which is before us today. Some of it in a sense merely states the obvious: of course we condemn the bomb attacks in Mumbai; of course we deplore the targeting of civilians; of course we feel great sympathy with the victims. We support the Indian Government in its fight against terrorism, but there is more to be said than that and some of it is said in my group's amendment to the resolution where we call for further steps to be taken to enforce Indian constitutional law properly and to prevent communal violence inside India. We are particularly aware, for example, of recent Amnesty International reports on problems in Gujarat and the responses to the 2002 massacre there. The Indian National Human Rights Commission has itself called for improved vigilance by the Indian authorities and for effective protection of constitutional rights. At the same time we welcome the Pakistani Government's assurance that it also deplores and has no time for the terrorist act in Mumbai.
Times are critical, but we must also be critically sympathetic to the Indian state. Things are going wrong which will call for resolve in India to make them better. We should carry this resolution and the amendments to it tabled in the name of my group and of the ELDR Group.
For a long time, India was a stable country with Hindus and Muslims coexisting peacefully alongside one another. Last week's terrorist attacks in Mumbai might well spell the beginning of increasing violence between representatives of the religious communities. I certainly hope it will not. One of the suspects has already indicated that with this act, he wanted to take revenge for last year's anti-Muslim riots in Gujarat, which claimed the lives of 2 000 Muslims. Developments in India over the past fifty years had been typified by cultural diversity and a heterogeneous society. Over the past ten years, however, we have witnessed increasing alienation between Muslims and Hindus. The immediate cause is the issue involving the temple of the god Ram. The root cause, however, is to be sought more in the area of looming Hindu nationalism, where faith and national identity coincide. Hindus fear Muslims and Christians, particularly demographically speaking.
Finally, needless to say, friction with Pakistan is continually placing a heavy strain on relations between them, including in India. The Indian Government should take the problems seriously, and it appears now to be doing so. An escalation must be avoided at all costs. I have tabled an amendment in which the Indian Government is urged to draw up a plan of action in this respect. India is not the only country that is facing tension between religions. Almost half of the recent violent conflicts in the world have a religious dimension. Consequently, I have expressly asked for this issue to be highlighted in my human rights report. An institutionalised dialogue should be set up between the most important world religions. The European Union should also look into this issue. For a long time, India was a good example of the peaceful co-existence of religions. It should pull out all the stops in order to again become the peaceful, stable country which it had been for such a long time.
Mr President, I wish to start, as other speakers have done, by conveying my condolences and those of the Group of the Party of European Socialists to the Indian authorities and to all the relatives of the victims, for the appalling attack perpetrated in Bombay. I should also like to take this opportunity to say - as Mr MacCormick said - that there is indeed more to be said on the matter, although it is crucial to start saying exactly what he said, but not, I believe, if this means raising further problems, albeit very real ones, concerning human rights in India. I do not believe that this is the appropriate time, place, or way to raise such issues, because what we do not need is an attempt to justify any form of terrorism against civilians, which is what has occurred in this case: we must condemn all such terrorist activities, whether the attack in Bombay or those that have placed Israel in a continual state of mourning, or, for example, the attack that took place in Buenos Aires, which the British judicial authorities are only now beginning to deal with, and are doing so extremely well, in a way that should be noted by all and which should, in fact, be the standard for all European political authorities. This is not, unfortunately, always the case.
We must not hesitate to condemn terrorist attacks of this type and not attempt to justify them. Our condemnation of fanaticism must be clear, unequivocal and resolute. This is the message that I would like to make extremely clear, and this is why I do not believe that the amendments tabled by the Group of the Greens/European Free Alliance and the Group of the European Liberal, Democrat and Reform Party are appropriate.
Mr President, as the founder of the European Parliament Friends of India group, this resolution is intended as a gesture of solidarity with the people and government of India against the mindless violence perpetrated by a small number of fanatics drawn from Islamic extremists. They believe the killing in Bombay with the bombing of innocents, including children and members of their own Muslim faith, to be justified and a way of destabilising the largest multicultural, democratic success story in the world.
I also salute the professionalism of the authorities, not only in their early success in apprehending the suspects and hopefully eventually securing convictions, but, most of all, preventing an escalation of further inter-communal violence.
I also welcome the response of the government of Pakistan, but it must crack down seriously if any evidence emerges of connections to Lashkar-e-Toiba and if any of its operations are shown to have been launched from Pakistani territory. However, I particularly welcome their condemnation of the bomb attack.
It is essential that the political stability of India as a nuclear, regional superpower is upheld by all EU Member States and all other democratic nations of the world. India is a country in which all groups have reached the highest offices, as illustrated by its current President and Head of State, who is a Muslim. Within 20 years it will in terms of population be the largest country in the world, overtaking China.
Terrorism is a negation of all the values of those who seek to build rather than destroy. This House condemns it everywhere, all over the world.
Mr President, the bombings at the Gateway of India and the Zaveri Bazaar in Mumbai on 25 August 2003 killed and injured scores of innocent civilians. These devastating and cowardly terrorist attacks remind us all that the scourge of terrorism is a threat faced by all democracies. It is a challenge that we must face together by intensifying security cooperation on a bilateral and multilateral basis. The United Kingdom in particular has strong historical ties with India. I trust that the British Government will offer India all the support that it can in combating terrorism.
The Indian authorities and people have shown commendable restraint in the face of these latest outrages. That, of course, is the right response. The terrorists seek to stir wider hatred and animosity and undermine not only the secular democracy, which has been part of our legacy to India and India's great strength and example, but also the hopeful signs of rapprochement, which have been seen recently between India and Pakistan.
Pakistan should now clearly demonstrate its willingness to take effective action against terrorists on its borders with Afghanistan and now, even more urgently, on its borders with India - in cooperation with the Indian security authorities - before there is another conflagration.
Mr President, I am speaking on behalf of the Socialist Group. We support the joint resolution, but, at the same time, I would endorse Mr Casaca's comments that we should not be widening this resolution outside of its original terms. Therefore, we will not support the two amendments by the Liberals and the Greens.
Of course the PSE Group condemns the cowardly 'twin towers' bombings of the Gateway of India and of the Zaveri Bazaar in Mumbai on 25 August 2003 that killed and injured so many people. Under no circumstances can any terrorist attack that targets civilians, resulting in the loss of innocent lives, be accepted by the international community. These terrorist bombs were clearly designed to cause maximum civilian causalities, to destabilise Indian society and weaken the Indian economy. Yet members of both the Hindu and Muslim communities in India died in the attack and worked together in the rescue efforts. We have seen a degree of restraint that we have to welcome.
At the same time, we welcome the statement by the Pakistani Foreign Minister expressing sympathy with the victims and their families. We urge the Commission, the Council and this Parliament to do all they can to ensure that the current rapprochement between India and Pakistan is not damaged by these incidents.
Mr President, ladies and gentlemen, it goes without saying that the European Union must not pass over in silence the terrorist attacks in Mumbai. Not only did these bombings, which hit India's financial centre, claim the lives of 52 people, they also threatened to jeopardise the peace process in the region. It is regrettable that this should happen precisely at this moment in time, jeopardising the peace negotiations between India and Pakistan over Kashmir, a much-wanted region by both countries. India has been making major efforts for some time to bring this conflict to an end. After all, the Indian Government's policies are geared to the peaceful co-existence of the different nations, as illustrated by the number of Muslims occupying high government positions. India is, moreover, the only country in southern Asia that has opted in favour of a secular and pluralist state model. A choice of this kind is a clear expression of tolerance with regard to the various population groups. It goes without saying that this raises very important issues, which must be viewed in terms of India's importance, not only in Asia but also in the world. After all, we should not overlook the fact that India is a superpower boasting great economic potential and is also one of the European Union's important trading partners. The objective of the violence was to destabilise society and deliver a blow to the Indian economy. The international community should concern itself more with increasing Muslim fundamentalism in the world. The recent attack against the UN headquarters in Iraq is a dramatic example of this. This incident underlines once more the enormous threat that is emanating from ever increasing fundamentalism. I take the view that the European Union and its Parliament have every reason to continue to support India as a constitutional state, where Hindus and Muslims are treated equally, in a bid to ensure respect for the principles of democracy.
. The Commission agrees with Parliament's concerns and shares its view on the gravity of the recent bomb attacks in Mumbai. These attacks are proof that terrorism can strike in any part of the world and have disastrous consequences. The Commission condemned in the strongest possible terms the bomb attacks that caused much loss of life and many causalities in Mumbai on 25 August 2003.
President Prodi reacted immediately by sending a message to the Indian Prime Minister, Mr Vajpayee. He condemned the attack, offered his condolences and assured India of EU support in the fight against terrorism.
The EU and India have stood and stand side by side in their fight against terrorism, as spelled out in a Joint Declaration issued at the 2001 Summit in Delhi. Cooperation in this matter is part of our regular political dialogue at all levels, and we have set up a working group that has already met four times since May 2001.
A strong signal from the European Parliament is thus a very welcome contribution to the EU's expression of solidarity with India. It will emphasise our common resolve to fight terrorism, wherever it occurs and whatever its motives.
The joint debate is closed.
The vote will be at the end of the debates today.
The next item is the joint debate on the following motions for resolutions on the situation in Liberia:
B5-0372/2003 tabled by Niall Andrews, on behalf of the UEN Group;
B5-0375/2003 tabled by Bob van den Bos and Anne André-Léonard, on behalf of the ELDR Group;
B5-0380/2003 tabled by Nelly Maes, Didier Rod and Marie Anne Isler Béguin, on behalf of the Verts/ALE Group;
B5-0382/2003 tabled by Margrietus J. van den Berg, on behalf of the PSE Group;
B5-0385/2003 tabled by Luisa Morgantini, on behalf of the GUE/NGL Group and
B5-0388/2003 tabled by John Alexander Corrie and Bernd Posselt, on behalf of the PPE-DE Group.
Mr President, the Group of the Party of European Socialists welcomes the peace agreement signed a Accra on 18 August 2003 under the authority of ECOWAS, the Economic Community of West African States. We are concerned that while this is holding in the capital, there are still problems in the rural areas, with reports even today of tens of thousands of people fleeing into Monrovia from Totota in Central Liberia. That is hardly surprising, with the alleged massacres of hundreds, and possibly thousands, of civilians perpetuated in Nimba County since the signing of the agreement.
Fourteen years of violence and misrule in Liberia resulted in immense human suffering amongst civilians, as well as gross human rights violations, a breakdown in social and economic structures, and now 85% of the population is living below the poverty line.
The arrival of the peacekeeping force has enabled the peacekeeping process to start, but there is still a long way to go. We look forward and call upon all the parties to the agreement to implement it in good faith and to establish a transitional government as promised on 14 October 2003, that will hopefully lead to free and fair elections. We welcome the fact that the European Union has provided aid to that process, amounting to EUR 15 million to date. We recognise that more may be necessary.
The problem is that at the moment the peace agreement is holding in Monrovia, but less well outside. Part of that problem is that there is still a shortage of troops on the ground. There are only 1 500 out of a promised 3 500. Those troops are required as soon as possible.
We equally ask that all the states in the region refrain from any actions that might contribute to instability in Liberia and on the borders between Guinea, Sierra Leone and the Côte d'Ivoire. We ask that these neighbouring states act with discretion.
Mr President, corrupt and ruthless dictators continue to exploit and impoverish many countries in Africa. Decades of international aid, especially EU aid, have been undone and destroyed. Consequently millions suffer from avoidable diseases or are maimed and shot. The EU must condemn these dictators and it must be ready to act promptly. In cases like Liberia, where ECOWAS and Nigeria have taken the initiative. I hope the EU will do more than just provide the EUR 15 million that it is has pledged.
I am pleased, of course, that the EU is involved and I want to ensure that this Parliament is aware of the continuing problems in Africa, because it is European taxpayers who in the end become impatient if we are seen not to take appropriate action.
I hope Commissioner Nielson will do his best and keep Parliament informed, because we need to show that Liberia can recover and can perhaps be a model for other African countries. We need to build it anew and ensure there is prosperity and peace.
Mr President, West Africa provides examples of the extent to which this region is rent asunder. On the one hand, it is where there are the best opportunities for a regional market to grow and develop, and some states have done well by African standards in making progress in recent years. On the other hand, there are states - of which Sierra Leone is one example, and Liberia is another - where not only is the state in crisis, but where every vestige of the rule of law threatens to disappear. We have to consider how we are going to respond in the face of this situation. We have to be clear in our own minds that Liberia started out with a congenital defect, as the descendants of black African returnees from America were in violent conflict with the indigenous inhabitants from the word go and the state has never been internally united.
Today there are also violent conflicts, organised criminality, powerful raw materials interests, and the danger, despite all current efforts and even though some period of time without war can be achieved, that the real problem, the establishment of a constitutional state that functions to some degree, will not actually be tackled. Important though troops are, they cannot do it on their own. What the country needs is the establishment of a state, the building of institutions, and the truth that a state does not come into being automatically is demonstrated in Somalia, where there has been no rule of law whatever for the past ten years.
It is a characteristically European conception that well-ordered states must always and everywhere be in place, even though, in the aftermath of the Thirty Years' War, it took us decades to re-establish a functioning state order. For a start, then, we should not take an arrogant approach to these matters; secondly, we need to apply a certain healthy realism. We must first put a stop to the violence and must alleviate the direst need; then, though, will begin a process, which will last decades, of re-establishing political institutions that work to at least some degree. That will not happen without massive help from us, but nor can it be successful unless the people want to help themselves. It cannot happen without support from the country's neighbours, without regional cooperation, without the establishment of a regional community in West Africa. There are however two sides to this, as the state borders and ethnic boundaries do not coincide, resulting in the danger of aid to neighbourhoods being misused - as it was in the Congo - in order to strengthen the hand of related peoples in internal politics on the other side of the border and to upset the balance of nationalities.
A healthy combination of external help, help aimed at enabling people to help themselves, and regional cooperation offers the only chance for this region, racked by crises, to get back on its feet, at least in the medium term.
. Mr President, the Commission welcomes the peace agreement signed by the belligerent parties, civil society and political parties of the country on 18 August 2003.
We are still concerned about the ongoing fighting. It is very important that ECOWAS fully deploys its peacekeeping troops to ensure that the peace agreement is respected on the ground.
The figure available to me as to how many troops have actually been deployed is 2127. ECOWAS is doing what it is expected to do. We hope that the presence of this force will permit a rapid resumption of humanitarian assistance and an end to the atrocities that, especially for women and children, have been terrible in Liberia.
We have been informed by ECOWAS that deployment should be completed by 9 September 2003. It has appointed a special representative for Liberia to oversee the conduct of the peacekeeping force and monitor the implementation of the peace agreement.
ECOWAS is not in a position to carry the financial burden of these operations alone, and following the proposal from the Commission the Council decided to make EUR 50 million available to support the peace process broadly defined in Liberia. This money comes from allocated funds for Liberia that were never used: because of the situation we could not work there normally. For both the 7th and the 8th EDF, Liberia was more or less out of the circuit. Some things were possible, but only very little.
About EUR 8 million of the EUR 50 million are earmarked to support the ECOWAS peace-keeping operation and for the creation of the office of the special representative. The remaining funds should be used for a demobilisation and reintegration programme as well as for institution-building and the restoration of democratic structures.
In this regard, I was pleased to listen to Mr Posselt's contribution. These were wise words warning against the arrogant approach of taking it for granted that a rapid process of elections does it. This, unfortunately, is not the case.
We need to be pragmatic and rediscover the practical value of the notion of governance. First stability or peace, then governance, then democratisation and then democracy itself. We have to be pragmatic and not allow ourselves to surrender to the temptation of prescribing those nice things that we take for granted here in our environment. We have to show confidence and be a more realistic partner. Liberia has been going through the most terrible, traumatic times.
We also welcome the UN Security Council decision to establish a stabilisation force for Liberia to take over responsibility from ECOWAS as from 1 October 2003. Also, the contributions from Sweden, the Netherlands and the United Kingdom for the peacekeeping force in Liberia are very welcome and we see a strong case for mobilising what I would now call 'partnership stamina'. We tried, over the years, to do something meaningful in Liberia, but with Mr Taylor around this was almost impossible. Regionally, it is extremely important that the opportunity now at hand is not missed.
The joint debate is closed.
The vote will be at the end of the debates today.
The next item is the joint debate on the following motions for resolutions on Burma:
B5-0374/2003 tabled by Bob van den Bos and Anne André-Léonard, on behalf of the ELDR Group;
B5-0378/2003 tabled by Patricia McKenna and Marie Anne Isler Béguin, on behalf of the Verts/ALE Group;
B5-0383/2003 tabled by Enrique Barón Crespo and others, on behalf of the PSE Group
B5-0384/2003 tabled by Marianne Eriksson and Fausto Bertinotti on behalf of the GUE/NGL Group and
B5-0389/2003 tabled by Geoffrey Van Orden and others, on behalf of the PPE-DE Group.
In Burma, generals have for years been keeping their own people in their gunsights, and the opposition in captivity. If the new Prime Minister, General Khin Nyunt, is really serious about his roadmap to democracy, he will immediately release Aung San Suu Kyi and her colleagues and give them an important role in this process. He presented this roadmap a few days ago behind closed doors, without the presence of the media or foreign diplomats. The plan is supposedly to set up a convention for a new constitution, which should lead to fair and free elections. As no information was given as to the how and when of this plan, the only conclusion I can draw is that the military regime is trying to sidetrack the West and is hoping to break out of its isolation. As it must not, of course, be allowed to succeed in this, I support the Council's decision to tighten the sanctions. Any remaining business contacts should be completely severed. The Commission and the Council, in cooperation with the United Nations, should continue to appeal for the immediate release of Aung San Suu Kyi and her colleagues. She has been held illegally for more than three months, during which time she has gone on hunger strike. The international community must make the Burmese authorities responsible for her well-being and the Red Cross must gain access to her. Pressure from the neighbouring countries in the ASEAN - China, India and Japan - must be stepped up. Fortunately, the United States has also been very forthright in its opinion about the current situation and has expressly pledged its support to Aung San Suu Kyi. Burma is still the pariah of the international community. The military junta sees the enforcement of its own power as more important than the suffering of the Burmese people. The generals' roadmap to democracy has so far only led to prison. This is not only about the liberation of Aung San Suu Kyi, but also about the liberation of the Burmese people as a whole.
Mr President, I have had two opportunities to visit Burma since I became a Member of this House. On the first occasion I carried a letter from President Klaus Hänsch informing Aung San Suu Kyi of the award of the Sakharov Prize for Freedom of Thought to her. Khin Nyunt, the current Prime Minister, played a central role in ensuring I did not have the opportunity to deliver that letter in person.
On the second occasion I was able to meet with Aung San Suu Kyi clandestinely. On that occasion my colleagues and I were able to obtain her clear support for sanctions against the military regime in Burma. I hope the Council and the Commission recognise that is the view of the National League for Democracy.
30 August marked three months of detention at the end of 13 years of open prison for Aung San Suu Kyi and other members of the National League for Democracy. The State Peace and Development Council - the former SLORC - has harassed the people of Burma, the National League for Democracy and Aung San Suu Kyi.
The last time she was visited was in July. On 31 August the United States reported she was on hunger strike. The regime denies that. If that is the case, the absolute minimum the authorities can do is to enable the international community to reassure itself of her wellbeing.
As for free and fair elections, the problem in Burma is not free and fair elections - those took place 13 years ago - but that the military regime is not prepared to accept the will of the Burmese people.
We welcome the fact that ASEAN started to get involved in this process at its ministerial meeting in June. We welcome the pressure they put on Burma and note that the current military regime has refused to allow them to meet with Aung San Suu Kyi.
We demand her immediate release and that of all political prisoners, which would be a major step towards the restoration of democracy. We call on the Council and the Commission to show their readiness, in collaboration with the United States, to help facilitate the national reconciliation process in Burma. In the meantime, we ask the Council to introduce tough further measures targeted against the regime, its members and their interests. They should be imposing smart sanctions that hurt those people in power. We call on the Council and Member States to ask the United Nations Security Council to urgently address the situation in Burma.
It is now more than three months since Aung San Suu Kyi, Nobel Peace Prize winner and Sakharov Prize winner, was - to put it purely and simply - kidnapped by the Burmese junta, who have been holding her in detention ever since. The UN emissaries and the representatives of the Red Cross have not been able to visit her regularly. Last July a delegation from the International Committee of the Red Cross was probably the last contact that Aung San Suu Kyi had with the outside world. No one has seen her since.
Today, in the same way that the dictator denied secretly holding the young woman, the Burmese authorities are denying her hunger strike, made public on 31 August by the US State Department. The imprisonment and arrest of militants of the National League for Democracy in May quite rightly gave rise to much feeling in the world. The US took the opportunity to reinforce their economic sanctions on the Rangoon regime.
Today, the - no doubt demagogic - use of this announcement by the US cannot, however, hide the severity of the regime nor its hypocrisy in promising an official roadmap destined to restore democracy. This programme, which includes, and I quote, 'free and fair elections and a new Constitution', still does not fix a timetable and remains silent on the release of the leader of the opposition. It happened after the junta showed its desire to not respect any of the democratic demands of its people, and this is a bad omen. The results of the 1990 elections which, let us remember, were a landslide victory for Aung San Suu Kyi's party, were not recognised by the armed forces.
The Association of South-East Asian Nations now threatens to exclude Burma from its members. It had hoped for the release of Aung San Suu Kyi before its next summit in Bali in October. As for the European Union, it should do everything possible to compel the military junta to free the Nobel Prize winner. In collaboration with the United Nations, the Council and the Commission should now show their determination, through strict sanctions, to do something practical in the process of democratisation in Burma. Political pressure should increase. Under the rule of one of the fiercest dictators, in the hands of a head of government who has held the duties of head of services of the military information for forty years, the Burmese people need all our solidarity. The worry such as that for the lady of Rangoon is a genuine one. Let us listen to the opposition, which has just declared that this hunger strike is a declaration that the Burmese generals are slowly but surely poisoning her.
Mr President, before the House today is a resolution on Burma, drafted with the support of all major political groups in this Parliament and therefore backed by representatives of all fifteen countries within the European Union.
It is absolutely unequivocal in its demand: the immediate release of Aung San Suu Kyi. I hope this message is now being heard by the Burmese regime. Aung San Suu Kyi is a symbol of resistance to tyranny and personifies the hopes of the people of Burma for freedom. She has spent eight of the last thirteen years under some form of detention or restriction and on 30 May 2003 she was seized again and has been held virtually incommunicado, to all intents kidnapped by the regime in a military barracks in the Ye Mon district of Rangoon.
Four days ago it was reported that she was on hunger strike and that she was in a serious condition. The International Committee of the Red Cross must be given immediate access to her in order to assist in the provision of emergency assistance. Given the policy of the ICRC not to reveal the detention conditions of those that it visits, Aung San Suu Kyi should also be seen by Italian Ambassador Miniero, on behalf of the European Union, or by Her Majesty's Ambassador to Burma, Vicky Bowman.
These should be just the preliminaries to her release and to the release of scores of other National League for Democracy members and organisers, elected Members of Parliament, senior Party officials and students detained following the violent attack on opposition elements on 30 May 2003. Each member of the State Peace and Development Council that runs Burma must be held personally responsible for the health, safety and wellbeing of Aung San Suu Kyi.
They must be put on notice that action will be taken against them. General Khin Nyunt, the newly-appointed Prime Minister, has talked about a roadmap to democracy. Let him show that he is serious, lift the barrier on that road, respond to our calls for the release of Aung San Suu Kyi and other political prisoners and recognise the results of the 1990 elections which gave a landslide victory to the National League for Democracy. To encourage him, much more needs to be done to increase the pressure on his military dictatorship in Burma. Action should now be taken to strengthen the EU sanctions with moves to deny Burmese dictatorship the hard currency it uses to fund its repression.
As we have seen in other countries such as Zimbabwe, quiet diplomacy does not work. Neighbouring ASEAN countries need to do more to bring about change in Burma. I call on the Council presidency and the Commission to take urgent action, to visit Aung San Suu Kyi, to bring about her immediate release and, in case the SPDC does not respond in a positive way, to draw up new measures that can quickly be taken against the Burmese regime.
Mr President, what is achieved by this House's resolutions on human rights and debates on matters of urgent and topical importance? In the case of Burma, not very much. In June, we called for the speedy introduction of democracy and for the immediate release of Aung San Suu Kyi, who was detained in what was at the time a secret location. She has, since 1988, been campaigning for more democracy, and was awarded our Sakharov Prize in 1990 and the Nobel Peace Prize in 1991. It was partly through our pressure that representatives of the International Committee of the Red Cross were able to visit her.
There is, however, no prospect of democracy being introduced with any sort of urgency. Although the new Burmese Prime Minister, General Khin Nyunt, published, on 30 August, a roadmap for free elections by secret ballot, no firm date has been set for them. My fellow Members are right not to set too much store by promises of democracy and such things as the summoning of a constitutional convention, for it is the armed forces who take decisions on all important matters, and the convention will have no influence on them whatever. Aung San Suu Kyi has been on hunger strike since 31 August in order to make a forceful protest against her detention.
Let us, too, have done with half measures! The EU's imposition of a visa ban and its freezing of the overseas assets of Burmese associates of the regime are nothing like enough. As a community of values, one that exalts the maintenance of democracy and human rights as its supreme principle, the EU must take a hard line with the junta in Rangoon. Aung San Suu Kyi and her supporters must be released from detention at last. The results of the free elections in 1990 must be accepted, power must be handed over to the forces of democracy, and the roadmap must be implemented, but under international supervision. Commissioner Nielson, I urge you to press for tougher action to be taken and for further sanctions to be imposed. These should, I believe, include an embargo on goods imported from Burma and a boycott of tourism in that country. That, perhaps, will be the sort of language they will understand.
Mr President, as we are all deeply concerned for the personal safety of Mrs Aung San Suu Kyi we have to remember her own words: 'investment that only goes to enrich an already wealthy elite bent on monopolising both economic and political power cannot contribute towards egality and justice, the foundation stones for a sound democracy'.
The SPCD's announcement to restart the National Convention that would lead to free and fair elections has to be taken with caution. In the 15 years the regime has ruled Burma there has not been a single democratic reform. In fact the human rights situation in Burma has become worse.
There has to be a very clear message from the European Union that relentless pressure will be applied to the Burmese regime. Mrs Aung San Suu Kyi and the other political prisoners must be released immediately. We should be prepared to strengthen our sanctions to encourage the SPDC to relinquish its grip on power and fully respect the results of the last elections. Exports of oil, gas, gems, minerals and timber which provide the majority of the regime's income, could be targeted. as could the refusal of visas and freezing of assets. Dictators and their regimes and families should not be allowed to leave their country or to acquire any assets abroad.
As well as increasing the sanctions against the regime, it is vital the EU should try to secure the cooperation and support of Asian countries, in particular Burma's neighbouring countries. International pressure is necessary to force the regime to respond positively.
With Mrs Aung San Suu Kyi reported to be on hunger strike, the EU should intensify its actions to secure her release and the release of other detained NLD members and to support democratic change in Burma. We should use our liberty to promote theirs.
Mr President, I wish to begin by saying that I support what Mr Van Orden said. He has set the problem out very well. There is clearly a very serious problem, and Aung San Suu Kyi should be released immediately. It is unacceptable that a delegation from this Parliament is not allowed, and has been refused, permission to visit her.
There is a real need for the other states in the region to maximise the pressure for her immediate release and to ensure that free elections concur with that. I have to ask how long will the European Union and the United Nations drag their feet and stand back before they increase the pressure for the early release of those held in prison? There is an urgent need for immediate action. Words are easy, what we need now is for the roadmap to be implemented.
. Mr President, the Commission is deeply concerned by reports that Aung San Suu Kyi, the leader of the National League for Democracy, may be on hunger strike.
A statement of the Ministry of Foreign Affairs in Rangoon dismisses this information as 'groundless'. Other sources indicate, however, that the pro-Democracy leader is indeed on hunger strike. Therefore it is of the utmost importance that an independent body be given the opportunity to immediately visit Aung San Suu Kyi.
The detention of Aung San Suu Kyi is completely unacceptable. The regime's argument that her detention was 'temporary' and 'protective' lacks all credibility.
The EU has repeatedly demanded immediate and unconditional release of Aung San Suu Kyi and other leading representatives of the Burmese National League for Democracy and will continue to do so. The junta has to understand that her release will serve the interests of the regime, as it has declared its desire to move on in the process of national reconciliation.
The EU has declared itself ready to actively support the process of national reconciliation in Burma/Myanmar. But as long as Aung San Suu Kyi and other activists of the National League for Democracy remain in prison, the basic preconditions for this process do not exist.
Any serious plan to bring about political change in Burma will need to incorporate a timeframe which gives a clear perspective for the process of national reconciliation. We fully agree with the honourable Members of Parliament that this process will also need the support of the international community. In this context we would like to reiterate our support for the efforts undertaken by UN Special Envoy Ambassador Razali.
It is high time for the regime in Rangoon to act. If the new government under Prime Minister Khin Nyunt truly has intentions to work towards democracy and political reform, the first step would be to release Aung San Suu Kyi now and to immediately start a dialogue between the various parties concerned.
The joint debate is closed.
The next item is the vote.
. (PT) I have voted in favour of this report because I believe that, in order to increase the effectiveness, transparency and coherence of aid grants, we must endeavour to give all developing countries the option of allocating the aid they receive as they see fit, providing they fulfil the criteria of transparency, adequacy and proportionality. Given the lack of definitive conclusions on the effects of such a process, what is needed first of all is a vote of confidence in the ability of the beneficiary states to act responsibly.
Such a move could enable these countries, if they see fit, to promote competition between suppliers of goods or services, thereby potentially reducing additional costs and the risks of corruption inherent in tied aid.
Despite adopting this principled stance, I would recommend caution, a gradual approach and the phasing in of the measure, because to do otherwise could lead to some States refusing to grant aid to developing countries, despite having the desire to do so, on the grounds that they cannot simply donate funds without receiving any form of compensation in return.
I suppose that, given the ambiguous nature of some political powers and public administrations, the corruption that we are attempting to prevent through the proposed untying could be perpetrated in other ways. I would, therefore, recommend that that the Union monitors and keeps a close eye on the way in which this measure is implemented, in order effectively to assess the good that it does and to deter any potential distortion of it.
. (PT) I have voted in favour of the report currently before us because I believe it is important to uphold preferential access to EU markets for bananas from the ACP countries, as is the need to reduce, by means of diversifying production, the economic dependency of these countries on the profits made from the sale this fruit.
I note and share the rapporteur's concern about the environment, and I would suggest a gradual and appropriate approach to withdrawing support from farms that are not 'environmentally friendly'. I endorse his call for the Commission to pay particular attention to the needs of those countries such as Cape Verde and banana producers in Member State territory that, in this regard, do not even make use of the appropriations to which they are entitled. We must continue to give them our support.
in writing. (FR) The reason why we abstained in this vote is twofold. Firstly, under the terms 'protect ACP bananas' or 'the supplier countries', protection really goes to the capital invested in this sector, often though large financial groups in Great Britain or metropolitan France. Nothing, on the other hand, protects the real producers, the banana workers, against low salaries imposed on the pretext of competition, or against lay-offs carried out by both the winners and losers of the trade war.
Secondly, this vote is destined in the end to be biased in favour of one or other of the players in the global competition of this sector. We refuse to support one or other of the camps in this rivalry, the winner of which will be one of the multinational groups and certainly not the workers in this sector, nor consumers or taxpayers.
I declare adjourned the session of the European Parliament.
. The British Conservative delegation is strongly supportive of human rights, properly defined, and welcomed much of the content of the report, in particular the call for more effective and consistent action in respect of countries such as Zimbabwe. However, we abstained in the face of omissions and many unhelpful elements, for example:
· the report (with the exception of the explanatory statement) makes no mention of the need for good governance or of the fact that corrupt governments in failed states are often the prime source of human rights abuse;
· while we strongly support a ban on the horrendous exploitation and abuse of children as child soldiers, we cannot support a ban on the recruitment of soldiers aged under 18 in our own countries (paragraph 183);
· many of our members support the death penalty in certain circumstances and in any case regard the issue as a matter of conscience (paragraphs 164-170);
· we do not agree with the report's criticism of US policy towards the International Criminal Court, neither do we share the report's enthusiasm for the Court which might so easily become a political instrument, render our own government and military personnel vulnerable to mischievous action, and whose jurisdiction over real human rights abusers such as terrorists is unclear (paragraphs 155-160);
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)